Exhibit 10.2

THIS LOAN HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES. UPON REQUEST, THE BORROWER WILL PROMPTLY MAKE
AVAILABLE TO A LENDER INFORMATION REGARDING THE ISSUE PRICE, THE AMOUNT OF OID,
THE ISSUE DATE AND THE YIELD TO MATURITY OF THE LOAN. HOLDERS SHOULD CONTACT
DAVID EDWARDS.

 

 

 

CREDIT AGREEMENT

DATED AS OF JUNE 27, 2019

AMONG

ROAN RESOURCES, INC.,

AS THE BORROWER,

AND

THE LENDERS

PARTY HERETO,

AND

CORTLAND CAPITAL MARKET SERVICES LLC,

AS ADMINISTRATIVE AGENT

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1.

 

DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

1.2

 

Other Interpretive Provisions

     30  

1.3

 

Accounting Terms

     31  

1.4

 

Rounding

     32  

1.5

 

References to Agreements, Laws, Etc.

     32  

1.6

 

Times of Day

     32  

1.7

 

Timing of Payment or Performance

     32  

1.8

 

Currency Equivalents Generally

     32  

1.9

 

Classification of Loans and Borrowings

     32  

1.10

 

Interest Rates

     32  

1.11

 

Divisions

     32  

SECTION 2.

 

THE LOANS

     33  

2.1

 

The Loans

     33  

2.2

 

Size of Each Borrowing; Maximum Number of Borrowings

     33  

2.3

 

Notice of Borrowing

     33  

2.4

 

Disbursement of Funds

     34  

2.5

 

Repayment of Loans; Evidence of Debt

     34  

2.6

 

Conversions and Continuations

     35  

2.7

 

Pro Rata Borrowings

     36  

2.8

 

Interest

     36  

2.9

 

Interest Periods

     37  

2.10

 

Increased Costs, Illegality, Etc.

     38  

2.11

 

Compensation

     40  

2.12

 

Change of Lending Office

     41  

2.13

 

Notice of Certain Costs

     41  

2.14

 

Defaulting Lenders

     41  

2.15

 

Increase of Commitments

     42  

SECTION 3.

 

FEES

     44  

3.1

 

Fees

     44  

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 4.

 

OID AND PREMIUMS; COMMITMENTS

     44  

4.1

 

OID and Premiums

     44  

4.2

 

Voluntary Reduction of Commitments

     45  

4.3

 

Mandatory Termination or Reduction of Commitments

     45  

SECTION 5.

 

PAYMENTS

     45  

5.1

 

Voluntary Prepayments

     45  

5.2

 

Mandatory Prepayments

     46  

5.3

 

Method and Place of Payment

     47  

5.4

 

Taxes

     48  

5.5

 

Computations of Interest and Fees

     52  

5.6

 

Limit on Rate of Interest

     52  

SECTION 6.

 

CONDITIONS PRECEDENT TO EFFECTIVE DATE AND INITIAL FUNDING DATE

     52  

6.1

 

Effective Date

     52  

6.2

 

Initial Funding Date

     54  

SECTION 7.

 

CONDITIONS PRECEDENT TO ALL BORROWINGS

     57  

7.1

 

No Default; Representations and Warranties

     57  

7.2

 

Liquidity

     57  

7.3

 

Notice of Borrowing

     57  

SECTION 8.

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     57  

8.1

 

Corporate Status

     57  

8.2

 

Power and Authority; Enforceability

     58  

8.3

 

No Violation

     58  

8.4

 

Litigation

     58  

8.5

 

Margin Regulations

     58  

8.6

 

Governmental Approvals

     58  

8.7

 

Investment Company Act

     58  

8.8

 

True and Complete Disclosure

     59  

8.9

 

Financial Condition; Financial Information

     59  

8.10

 

Tax Matters

     59  

8.11

 

Compliance with ERISA

     59  

8.12

 

Subsidiaries

     60  

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

8.13

 

Intellectual Property

     60  

8.14

 

Environmental Laws

     60  

8.15

 

Properties

     61  

8.16

 

Solvency

     61  

8.17

 

Insurance

     62  

8.18

 

Hedge Transactions

     62  

8.19

 

PATRIOT Act

     62  

8.20

 

Liens Under the Security Documents

     62  

8.21

 

No Default

     62  

8.22

 

Direct Benefit

     62  

8.23

 

Anti-Corruption Laws and Sanctions

     62  

8.24

 

EEA Financial Institutions

     63  

8.25

 

Accounts

     63  

SECTION 9.

 

AFFIRMATIVE COVENANTS

     63  

9.1

 

Information Covenants

     63  

9.2

 

Books, Records and Inspections

     66  

9.3

 

Maintenance of Insurance

     66  

9.4

 

Payment of Taxes

     67  

9.5

 

Existence

     67  

9.6

 

Compliance with Statutes, Regulations, Etc.

     67  

9.7

 

ERISA

     68  

9.8

 

Maintenance of Properties

     69  

9.9

 

End of Fiscal Years; Fiscal Quarters

     69  

9.10

 

Additional Guarantors, Grantors and Collateral

     69  

9.11

 

Use of Proceeds

     71  

9.12

 

Further Assurances

     71  

9.13

 

Reserve Reports

     71  

9.14

 

[Reserved]

     72  

9.15

 

[Reserved]

     72  

9.16

 

Post-Closing Security

     72  

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 10.

 

NEGATIVE COVENANTS

     73  

10.1

 

Limitation on Indebtedness

     73  

10.2

 

Limitation on Liens

     76  

10.3

 

Limitation on Fundamental Changes

     78  

10.4

 

Limitation on Sale of Assets

     80  

10.5

 

Limitation on Investments

     83  

10.6

 

Limitation on Restricted Payments

     85  

10.7

 

[Reserved]

     86  

10.8

 

Negative Pledge Agreements

     86  

10.9

 

Limitation on Subsidiary Distributions

     87  

10.10

 

Hedge Transactions

     88  

10.11

 

Minimum Liquidity

     88  

10.12

 

Transactions with Affiliates

     88  

10.13

 

Change in Business; No International Operations

     89  

10.14

 

Use of Proceeds

     89  

10.15

 

Payments for General and Administrative Services

     90  

10.16

 

Amendments to Organizational Documents, Material Agreements and OpCo Credit
Documents

     90  

SECTION 11.

 

EVENTS OF DEFAULT

     90  

11.1

 

Payments

     90  

11.2

 

Representations, Etc.

     91  

11.3

 

Covenants

     91  

11.4

 

Default Under Other Agreements

     91  

11.5

 

Bankruptcy, Etc.

     92  

11.6

 

ERISA

     92  

11.7

 

Guarantee

     92  

11.8

 

Security Documents

     93  

11.9

 

Judgments

     93  

11.10

 

Change of Control

     93  

SECTION 12.

 

THE ADMINISTRATIVE AGENT

     95  

12.1

 

Appointment

     95  

12.2

 

Delegation of Duties

     96  

12.3

 

Exculpatory Provisions

     96  

12.4

 

Reliance

     96  

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

12.5

 

Notice of Default

     97  

12.6

 

Non-Reliance on Administrative Agent and Other Lenders

     97  

12.7

 

Indemnification

     98  

12.8

 

Agent in Its Individual Capacity

     99  

12.9

 

Successor Agent

     99  

12.10

 

Withholding Tax

     100  

12.11

 

Security Documents and Guarantee

     100  

12.12

 

Right to Realize on Collateral and Enforce Guarantee

     100  

12.13

 

Administrative Agent May File Proofs of Claim

     101  

SECTION 13.

 

MISCELLANEOUS

     101  

13.1

 

Amendments, Waivers and Releases

     101  

13.2

 

Notices

     103  

13.3

 

No Waiver; Cumulative Remedies

     104  

13.4

 

Survival of Representations and Warranties

     104  

13.5

 

Payment of Expenses; Indemnification

     104  

13.6

 

Successors and Assigns; Participations and Assignments

     106  

13.7

 

Replacements of Lenders under Certain Circumstances

     109  

13.8

 

Adjustments; Set-off

     110  

13.9

 

Counterparts

     111  

13.10

 

Severability

     111  

13.11

 

Integration

     111  

13.12

 

GOVERNING LAW

     112  

13.13

 

Submission to Jurisdiction; Waivers

     112  

13.14

 

Acknowledgments

     112  

13.15

 

WAIVERS OF JURY TRIAL

     114  

13.16

 

Confidentiality

     114  

13.17

 

Release of Collateral and Guarantee Obligations

     115  

13.18

 

USA PATRIOT Act

     115  

13.19

 

Payments Set Aside

     116  

13.20

 

Reinstatement

     116  

13.21

 

Disposition of Proceeds

     116  

13.22

 

[Reserved]

     116  

 

-v-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

13.23

 

Acknowledgement and Consent to Bail-In of EEA  Financial Institutions

     116  

13.24

 

Flood Insurance Provisions

     117  

13.25

 

Second Lien Option

     117  

 

-vi-



--------------------------------------------------------------------------------

SCHEDULES

  

Schedule 1.1(a)

  

Commitments

Schedule 1.1(c)

  

Curlin Assets

Schedule 8.4

  

Litigation

Schedule 8.12

  

Effective Date Subsidiaries

Schedule 8.18

  

Hedge Transactions

Schedule 8.25

  

Deposit Accounts, Securities Accounts and Commodities Accounts

Schedule 9.16(c)

  

Post-Closing Deliverables

Schedule 10.5

  

Effective Date Investments

Schedule 10.8

  

Effective Date Negative Pledge Agreements

Schedule 10.9

  

Effective Date Restrictions on Subsidiary Distributions

Schedule 10.12

  

Effective Date Affiliate Transactions

Schedule 13.2

  

Notice Addresses

EXHIBITS

  

Exhibit A

  

Form of Notice of Borrowing

Exhibit A-1

  

Notice of Account Designation

Exhibit A-2

  

Form of Notice of Conversion or Continuation

Exhibit B

  

[Reserved]

Exhibit C

  

Form of Guarantee

Exhibit D

  

Form of Collateral Agreement

Exhibit E

  

Form of Mortgage

Exhibit F

  

Form of Credit Party Closing Certificate

Exhibit G

  

Form of Assignment and Acceptance

Exhibit H

  

Form of Note

Exhibit I

  

Form of Solvency Certificate

Exhibit J

  

Form of Subscription Agreement

Exhibit K

  

Form of Amendment to Registration Rights Agreement

Exhibit L

  

Form of New Lender Supplement

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 27, 2019, among ROAN RESOURCES, INC., a
Delaware corporation (the “Borrower”) (such terms and each other capitalized
term used but not defined in this preamble having the meaning provided in
Section 1), the banks, financial institutions and other lending institutions
from time to time parties as lenders hereto (each a “Lender” and, collectively,
the “Lenders”) and Cortland Capital Market Services LLC, as Administrative
Agent.

PRELIMINARY STATEMENT

WHEREAS, the Borrower has requested that the Lenders provide certain loans to
the Borrower;

WHEREAS, on and after the Initial Funding Date, the proceeds of the loans will
be used by the Borrower and the Credit Parties solely to (a) purchase the Curlin
Assets from OpCo or make contributions to OpCo concurrently with the assignment
and distribution of the Curlin Assets from OpCo to the Borrower, in each case on
the Initial Funding Date (the “Asset Acquisition”), (b) fund operations of the
Borrower and its Subsidiaries, (c) repay the loans under the OpCo Facility and
(d) pay the fees and expenses related to the Transactions; and

WHEREAS, the Lenders are willing to make available to the Borrower such loans
upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

SECTION 1.    Definitions

1.1    Defined Terms.

(a)    As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural number the singular):

“ABR” shall mean, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Effective Rate plus 0.50% and (c) the LIBOR Rate for an Interest
Period of one month plus 1.00%; each change in the ABR shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Effective Rate or the LIBOR Rate (provided that clause (c) shall
not be applicable during any period in which the LIBOR Rate is unavailable or
unascertainable). Notwithstanding the foregoing, if the ABR shall be less than
3.00%, such rate shall be deemed to be 3.00% for purposes of this Agreement.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Administrative Agent” shall mean Cortland Capital Market Services LLC as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 12.9.

 

1



--------------------------------------------------------------------------------

“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
date hereof, by and between Borrower and Administrative Agent, as amended and
restated, supplemented or otherwise modified from time to time.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.

“Agent Parties” shall have the meaning provided in Section 13.2.

“Agreement” shall mean this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” shall mean, for any day, with respect to any ABR Loan, 6.50%
per annum, and with respect to any LIBOR Loan, 7.50% per annum.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Acquisition” shall have the meaning provided in the recitals hereto.

“Asset Sale Commitment Reduction Amount” shall have the meaning provided in
Section 5.2(a).

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit G or such other form as may be approved by
the Administrative Agent.

“Authorized Officer” shall mean, as to the Borrower, the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer, the
Controller, any Senior Vice President, any Executive Vice President or any Vice
President of the Borrower, or any employee of the Borrower designated in writing
as an Authorized Officer by the Borrower; and as to any other Person, the
President, the Chief Executive Officer, the Chief Financial Officer, the Chief
Operating Officer, the Treasurer, the Assistant or Vice Treasurer, the Vice
President-Finance, the

 

2



--------------------------------------------------------------------------------

General Counsel, any Senior Vice President, any Executive Vice President, and
any manager, sole member, managing member or general partner, in each case, of
such Person, and any other senior officer designated as such in writing to the
Administrative Agent by such Person. Any document delivered hereunder that is
signed by an Authorized Officer shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of the Borrower or any other Credit Party and
such Authorized Officer shall be conclusively presumed to have acted on behalf
of such Person.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Bankruptcy Event” shall mean (a) the occurrence of a bankruptcy, reorganization
or insolvency related event with respect to any Credit Party or (b) the
occurrence of (i) any governing body (or any committee thereof) or any Person,
in each case, having control over, or the power to direct or cause the direction
of the management or policies of (whether through the ability to exercise voting
power, by contract or otherwise), any Credit Party, or (ii) any direct or
indirect manager, general partner, parent or holding company of any Credit
Party, in each case, adopting any resolution or otherwise authorizing any action
to approve any bankruptcy, reorganization or insolvency related event with
respect to such Credit Party.

“Benefited Lender” shall have the meaning provided in Section 13.8.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning provided in the introductory paragraph hereto.

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).

“Borrowing Base” shall mean, at any time, an amount equal to the amount
determined in accordance with the OpCo Credit Agreement, as the same may be
adjusted from time to time pursuant to the provisions thereof.

 

3



--------------------------------------------------------------------------------

“Borrowing Base Deficiency” shall mean a “Borrowing Base Deficiency” as defined
in the OpCo Credit Agreement on the date hereof or any functionally equivalent
term.

“Borrowing Base Properties” shall mean the Oil and Gas Properties of OpCo and
the OpCo Guarantors included in the most recently delivered OpCo Reserve Report.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a LIBOR Loan, (b) any fundings, disbursements, settlements and
payments in respect of any such LIBOR Loan, or (c) any other dealings pursuant
to this Agreement in respect of any such LIBOR Loan, such day shall be a day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Subsidiaries in connection with cash
management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of such Person, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, lockbox services, stop payment services and wire transfer
services.

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.

“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957 of the Code.

“Change in Law” shall mean the occurrence after the date of this Agreement (or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement) of (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation, implementation or application thereof by

 

4



--------------------------------------------------------------------------------

any Governmental Authority or (c) compliance by any Lender (or, for purposes of
clauses (a)(ii) or (c) of Section 2.10, by any lending office of such Lender or
by such Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement (or, with respect to any Lender,
such later date on which such Lender becomes a party to this Agreement);
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean and be deemed to have occurred if:

(a)    any Person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, shall at any time have acquired direct
or indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act) of voting power of the outstanding Voting Stock of the
Borrower having more than 35% of the ordinary voting power for the election of
directors of the Borrower owned in the aggregate, directly or indirectly,
beneficially, by the Permitted Holders; or

(b)    At any time during any period of twelve (12) consecutive months, a
majority of the seats (other than vacant seats) on the Board of Directors of the
Borrower shall be occupied by individuals who were neither (1) nominated and
approved by the Board of Directors of the Borrower or a Permitted Holder,
(2) appointed and approved by directors so nominated nor (3) appointed and
approved by a Permitted Holder.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall have the meaning provided for such term in each of the
Security Documents; provided that with respect to any Mortgages, “Collateral”,
as defined herein, shall include “Mortgaged Property” as defined therein.

“Collateral Agreement” shall mean the Collateral Agreement entered into by the
Borrower, the other grantors party thereto and the Administrative Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit D.

“Commitment” shall mean, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.1(a) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1(a) under the caption “Commitment” or opposite such caption in
the Assignment and Acceptance pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Commitments as of the
Effective Date is $100,000,000.

 

5



--------------------------------------------------------------------------------

“Commitment Letter” shall mean that certain Commitment Letter, dated as of
June 19, 2019, between the Borrower, The Liverpool Limited Partnership, Elliott
International, L.P., RH Debt Fund, L.P., York Capital Management, L.P., York
Multi-Strategy Master Fund, L.P., York Credit Opportunities Fund, L.P., York
Credit Opportunities Investments Master Fund, L.P., York Select Strategy Master
Fund, L.P. and Exuma Capital, L.P.

“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Loans at such time by
(ii) the aggregate Loans of all Lenders at such time.

“Commodities Account” shall have the meaning ascribed thereto in the UCC.

“Communications” shall have the meaning provided in Section 13.2.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Conflicts Committee” shall mean the committee of the Board of Directors of the
Borrower responsible for independent evaluation of the Facility.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Control Agreement” shall mean, as to any Deposit Account, Securities Account or
Commodities Account held with a financial institution, an agreement or
agreements, as applicable, in form and substance reasonably satisfactory to the
Administrative Agent (acting at the instruction of the Required Lenders) and the
Borrower, executed by the applicable Credit Party and the relevant financial
institution with whom such account is maintained. Such agreement shall perfect a
first priority Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the applicable Credit Party’s Deposit Account (other than an
Excluded Account), Securities Account or Commodities Account, as applicable.

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, the Administrative Agent Fee Letter and any promissory notes issued
by the Borrower under this Agreement and any other agreements executed by Credit
Parties in connection with this Agreement and expressly identified as “Credit
Documents” therein.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.

“Credit Party” shall mean each of the Borrower and the Guarantors.

“Curlin Assets” shall mean the assets listed on Schedule 1.1(c) hereto.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

6



--------------------------------------------------------------------------------

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean, subject to Section 2.14, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding, (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.14) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Deposit Account” shall have the meaning ascribed thereto in the UCC.

“Disposition” shall have the meaning provided in Section 10.4. “Dispose” shall
have a correlative meaning.

 

7



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, in each case prior to the date that is 91
days after the Maturity Date hereunder in effect at the original issuance of
such Stock or Stock Equivalent; provided that: (a) if such Stock or Stock
Equivalents of the Borrower are issued pursuant to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Stock or Stock Equivalents shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations;
(b) any Stock or Stock Equivalents of the Borrower held by any future, present
or former employee, director, manager or consultant of the Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies or any other
entity in which the Borrower or a Subsidiary has an Investment and is designated
in good faith as an “affiliate” by the Borrower, in each case pursuant to any
equity holders’ agreement, management equity plan or stock incentive plan or any
other management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries; (c) any Stock or Stock Equivalents of the Borrower
which, by its terms, matures or is mandatorily redeemable solely for Stock or
Stock Equivalents that is not Disqualified Stock shall not constitute
Disqualified Stock; and (d) any Stock or Stock Equivalents of the Borrower
which, by its terms or at the option of the holder thereof, matures or is
mandatorily redeemable as a result of a change of control or a sale of all or
substantially all of the assets of the Borrower and its Subsidiaries shall not
constitute Disqualified Stock.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Effective Date” shall mean June 27, 2019.

 

8



--------------------------------------------------------------------------------

“Effectiveness Notice” shall have the meaning given to such term in Section 6.1.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, governmental notices of noncompliance,
violation or potential responsibility or investigation (other than internal
reports prepared by or on behalf of the Borrower or any of its Subsidiaries
(a) in the ordinary course of such Person’s business or (b) as required in
connection with a financing transaction or an acquisition or disposition of real
estate) or proceedings arising under or based upon any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereinafter, “Claims”), including, without limitation, (i) any and all Claims
by governmental authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to human health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable federal, state, or local statute,
law, rule, regulation, ordinance, code and fundamental principles of the rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
protection of the environment, including, without limitation, ambient air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands, or human health or safety (to the extent relating to
human exposure to Hazardous Materials), or Hazardous Materials.

“Equity Interest Commitment Reduction Amount” shall have the meaning provided in
Section 5.2(c).

“Equity Interest Prepayment Amount” shall have the meaning provided in
Section 5.2(c).

“Equity Interests” shall mean Stock and Stock Equivalents.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Effective Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

9



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” shall mean, for any day, the percentage which is
in effect for such day as prescribed by the Board (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Account” shall mean, with respect to any Deposit Account of the Credit
Parties, (a) each account utilized solely to fund payroll, employee wages,
benefits or tax obligations of the Credit Parties, (b) any fiduciary account,
trust account or third-party oil and gas royalty account, (c) “zero balance”
accounts and (d) other accounts with funds on deposit so long as the average
maximum daily balance in any such bank account, over any thirty (30) day period,
does not at any time exceed $100,000, provided that the Borrower shall not
permit the aggregate maximum daily balance for all such bank accounts excluded
pursuant to this clause (d) to exceed $500,000 at any time.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to, or required to be withheld or deducted from a payment to, the
Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of any obligation of any Credit Party hereunder or under
any other Credit Document, (i) Taxes imposed on or measured by net income
(however denominated and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), branch profits Taxes, and franchise
(and similar) Taxes, in each case (A) imposed by a jurisdiction (including any
political subdivision thereof) as a result of such recipient being organized in,
having its principal office in, or in the case of any Lender, having its
applicable lending office in, such jurisdiction, or (B) imposed as a result of
any present or former connection between such recipient and the jurisdiction
imposing such Tax (other than any such connection arising from such recipient
having executed this Agreement or any other Credit Documents or engaged in any
transactions contemplated thereunder), (ii) in the case of a Lender, any United
States federal withholding Tax imposed on amounts payable to or for the account
of such Lender hereunder or under any other Credit Document pursuant to a law in
effect on the date on which (x) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 13.7) or (y) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 5.4 amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office or (iii) Taxes
attributable to such recipient’s failure to comply with Section 5.4(f) or
Section 5.4(i) or (iv) any United States federal withholding Tax imposed under
FATCA.

“Facility” shall mean this Agreement and the Commitments and the extensions of
credit made hereunder.

 

10



--------------------------------------------------------------------------------

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code, and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement, treaty or
convention.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York or, if such rate is not so published for any
date that is a Business Day, the Federal Funds Effective Rate for such day shall
be the average rate (rounded upward, if necessary, to a whole multiple of 1/100
of 1.00%) of the quotations for such day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it; provided that, if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Flood Insurance Regulations” shall have the meaning provided in the definition
of Mortgaged Property.

“Financial Performance Covenants” shall mean the “Financial Performance
Covenants” as defined in the OpCo Credit Agreement on the date hereof or any
functionally equivalent term.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funded Indebtedness” shall mean Indebtedness of the types described in clauses
(a) and (b) of the definition of Indebtedness.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, any tribe,
and any entity or authority exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
a central bank or stock exchange (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank).

 

11



--------------------------------------------------------------------------------

“Guarantee” shall mean the Guarantee made by any Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit C.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

“Guarantors” shall mean Linn Energy, Inc., a Delaware corporation, Roan Holdings
Holdco, LLC, a Delaware limited liability company and each other Subsidiary that
becomes a party to the Guarantee pursuant to Section 9.10, Section 9.16 or
otherwise.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas, (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed

 

12



--------------------------------------------------------------------------------

by or subject to any master agreement, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements.

“Hedge Bank” shall mean any Person (other than the Borrower or any of its
Subsidiaries) that is a Lender, an Affiliate of a Lender or the Administrative
Agent either (a) on the Effective Date, (b) at the time it enters into a Hedge
Transaction with the Borrower or any Subsidiary, or (c) at any time after it has
entered into a Hedge Transaction with the Borrower or any Subsidiary.

“Hedge Transaction” shall mean any trade or other transaction entered into by a
Person under a Hedge Agreement.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under a Hedge Transaction.

“Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

“Incremental Commitment” shall have the meaning provided in Section 2.15(a).

“Incremental Commitment Effective Date” shall have the meaning provided in
Section 2.15(c).

“Incremental Equity Amount” shall mean, with respect to any Lender (other than
an Initial Lender, any Affiliate of an Initial Lender or any designee of an
Initial Lender who received Class A common stock of the Borrower pursuant to a
Subscription Agreement) who, prior to the Incremental Equity End Time, became a
party to the Credit Agreement, provided Commitments pursuant to Section 2.15
and, without prejudice to the terms of the proviso of

 

13



--------------------------------------------------------------------------------

Section 2.15(d), funded on the Initial Funding Date, a percentage of the Class A
common stock of the Borrower outstanding immediately prior to the Effective Date
in an amount equal to the product of (a) the Commitments of such Lender provided
pursuant to Section 2.15 prior to the Incremental Equity End Time divided by
$50,000,000 and (b) 0.50%.

“Incremental Equity End Time” shall mean the time that is 120 hours after the
execution of the Commitment Letter, where for purposes of such calculation, the
time of the Effective Date shall be established by the time an Effectiveness
Notice is transmitted to the Borrower and Lenders.

“Incremental Lender” shall have the meaning provided in Section 2.15(b).

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than
(i) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and (ii) obligations
resulting under firm transportation contracts or take or pay contracts entered
into in the ordinary course of business), (d) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder, (e) all indebtedness (excluding prepaid interest
thereon) of any other Person secured by any Lien on any property owned by such
Person, whether or not such indebtedness has been assumed by such Person (but if
such indebtedness has not been assumed, limited to the lesser of the amount of
such indebtedness and the Fair Market Value of the property securing such
indebtedness ), (f) the principal component of all Capitalized Lease Obligations
of such Person, (g) obligations to deliver commodities, goods or services,
including Hydrocarbons, in consideration of one or more advance payments (other
than obligations relating to net oil, natural gas liquids or natural gas
balancing arrangements arising in the ordinary course of business), including
any Production Payment, (h) all Disqualified Stock, and (i) without duplication,
all Guarantee Obligations of such Person; provided that Indebtedness shall not
include (i) trade and other ordinary course payables and accrued expenses of
such Person arising in the ordinary course of business, (ii) deferred or prepaid
revenue of such Person, (iii) purchase price holdbacks in respect of a portion
of the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller to such Person, (iv) in the case of OpCo
and the OpCo Subsidiaries, all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll over or extensions of terms) and made
in the ordinary course of business, (v) any obligation in respect of a farm-in
agreement, joint development agreement, joint operating agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to a maximum payment obligation, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property, (vi) any obligations in respect of any Hedge
Transaction that is permitted under this Agreement, (vii) prepayments for gas or
crude oil production not in excess of $1,000,000 in the aggregate at any time
outstanding and (viii) any deferred purchase price or net profits arrangement
that burdens or encumbers or is payable only from the Oil and Gas Properties
acquired by the Borrower or any Subsidiary after the Effective Date (provided
that such arrangement has been disclosed to the Administrative Agent).

 

14



--------------------------------------------------------------------------------

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document other than (a) Excluded Taxes and (b) any
interest, penalties or expenses caused by the Administrative Agent’s or Lender’s
gross negligence or willful misconduct.

“Industry Investment” shall mean Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the oil and gas business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of oil and gas
business jointly with third parties, including: (1) ownership interests in oil
and gas properties or gathering, transportation, processing, or related systems;
and (2) Investments and expenditures in the form of or pursuant to operating
agreements, processing agreements, farm-in agreements, farm-out agreements,
development agreements, area of mutual interest agreements, unitization
agreements, pooling arrangements, joint bidding agreements, service contracts,
joint venture agreements, partnership agreements (whether general or limited),
and other similar agreements (including for limited liability companies) with
third parties.

“Initial Funding Date” shall mean the date on which all conditions in
Section 6.2 have been satisfied or waived in accordance with the terms hereof.

“Initial Lenders” shall mean Elliott Associates, L.P., Elliott International,
L.P., RH Debt Fund, L.P., York Capital Management, L.P., York Multi-Strategy
Master Fund, L.P., York Credit Opportunities Fund, L.P., York Credit
Opportunities Investments Master Fund, L.P., York Select Strategy Master Fund,
L.P. and Exuma Capital, L.P.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale), (b) the making of any deposit with, or advance, loan or other
extension of credit to, assumption of Indebtedness of, or capital contribution
to, or purchase or other acquisition of an equity participation in, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person) (including any partnership or joint venture) or (c) the entering
into of any guarantee of, or other contingent obligation with respect to,
Indebtedness; provided that, in the event that any Investment is made by the
Borrower or any Subsidiary in any Person through substantially concurrent
interim transfers of any amount through one or more other Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of Section 10.5. For the avoidance of doubt, the acquisition of Oil and
Gas Properties by the Borrower or any Subsidiary shall not constitute an
Investment for purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

“IRS” shall mean the United States Internal Revenue Service.

“Lender” shall have the meaning provided in the preamble to this Agreement.

“LIBOR” shall mean, for any interest rate calculation with respect to a LIBOR
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Bloomberg LIBOR screen page (or any applicable successor page) (in
each case, the “LIBO Screen Rate”) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period;
provided, that with respect to any Interest Period that does not coincide to a
length or period published by Bloomberg (or any applicable successor page or
source providing quotations of ICE Benchmark Administration LIBOR as may be
designated by the Administrative Agent from time to time) the “LIBOR” rate shall
be determined through the use of straight-line interpolation by reference to two
such rates, one of which shall be determined as if the length of the period of
such deposits were the period of time for which the rate for such deposits are
available is the period next shorter than the length of such Interest Period and
the other of which shall be determined as if the period of time for which the
rate for such deposits are available is the period next longer than the length
of such Interest Period; provided further that, if such rate does not appear on
such page or service shall not be available, then the rate per annum equal to
the rate determined by the Administrative Agent to be the average of rates per
annum at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Loan
with a term equivalent to such Interest Period would be offered by three major
banks in the London interbank Eurodollar market at their request, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period. Each calculation by the Administrative Agent
of LIBOR shall be conclusive and binding for all purposes, absent manifest
error.

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate (other than an ABR Loan bearing interest by
reference to the LIBOR Rate by virtue of clause (c) of the definition of ABR).

“LIBOR Rate” shall mean a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  LIBOR Rate =  

LIBOR

    1.00 – Eurodollar Reserve Percentage  

Notwithstanding the foregoing, if the LIBOR Rate shall be less than 2.00%, such
rate shall be deemed to be 2.00% for all purposes of this Agreement.

“LIBO Screen Rate” shall have the meaning provided in the definition of LIBOR.

 

16



--------------------------------------------------------------------------------

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) any lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.

“Liquidity”, with respect to any Person at any time, shall mean the sum of
(a) the amount able to be drawn under the OpCo Credit Facility and
(b) Unrestricted Cash and cash equivalents held by such Person.

“Loan” shall mean any loan made by a Lender to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement or
under any of the other Credit Documents, taken as a whole.

“Maturity Date” shall mean October 27, 2020.

“Maximum Incremental Amount” shall mean, at any time of determination, (a)
$50,000,000 (or such greater amount determined by all of the Initial Lenders
prior to the expiration of the Post-Commitment Letter Date Commitment Period)
minus (b) the lesser of (i) the amount of all Maximum Incremental Amount
Reductions as of or prior to such time (or to be in effect one Business Day
after such time of determination) and (ii) $50,000,000 (or such greater amount
determined by all of the Initial Lenders prior to the expiration of the
Post-Commitment Letter Date Commitment Period).

“Maximum Incremental Amount Reduction” shall have the meaning provided in
Section 4.3(a).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the
Administrative Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property, substantially in the form of Exhibit E (with such changes
thereto as may be necessary to account for local law matters) or otherwise in
such form as agreed between the Borrower and the Administrative Agent.

“Mortgaged Property” shall mean the Oil and Gas Properties with respect to which
a Mortgage is required to be granted pursuant to Section 6.2, Section 9.10 or
Section 9.16;

 

17



--------------------------------------------------------------------------------

provided that, notwithstanding any provision in any Mortgage to the contrary, in
no event shall any Building (as defined in the applicable Flood Insurance
Regulation) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulation) located on the Mortgaged Properties (as defined in the
applicable Mortgage) within an area having special flood hazards and in which
flood insurance is available under the National Flood Insurance Act of 1968 be
included in the definition of “Mortgaged Property” or “Mortgaged Properties” and
no such Building or Manufactured (Mobile) Home shall be encumbered by any
Mortgage. As used herein, “Flood Insurance Regulations” shall mean (i) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time, and (iv) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions.

“Net Cash Proceeds” shall mean proceeds received after the Initial Funding Date
in cash from (a) any Disposition of property (other than any Disposition
permitted by Section 10.4(a)) or any Casualty Event or condemnation experienced
by the Credit Parties and their Subsidiaries, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith (including sales commissions and legal, accounting and
investment banking fees, commissions and expenses), (ii) any amounts required to
be repaid or prepaid under Indebtedness of OpCo and the OpCo Subsidiaries in
connection with such Disposition or casualty or condemnation event and
(iii) taxes paid or reasonably estimated by any Credit Party to be payable as a
result thereof or (b) any sale or issuance of Equity Interests of the Borrower
and its Subsidiaries, net of brokers’, advisors’ and investment banking fees and
other customary out-of-pocket underwriting discounts, commissions and other
customary out-of-pocket cash costs, fees and expenses, in each case incurred in
connection with such transaction; provided that amounts provided as a reserve,
in accordance with GAAP, against any liability under any indemnification
obligations or purchase price adjustment associated with any of the foregoing
shall not constitute Net Cash Proceeds except to the extent and at the time any
such amounts are released from such reserve.

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Note” shall mean a promissory note substantially in the form of Exhibit H
hereto.

“Notice of Account Designation” shall have the meaning provided in Section 2.4.

 

18



--------------------------------------------------------------------------------

“Notice of Borrowing” shall mean a written request of the Borrower in accordance
with the terms of Section 2.3(a) and substantially in the form of Exhibit A or
such other form as shall be approved by the Administrative Agent (acting
reasonably).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan, in each case, entered into with the Borrower
or any of its Subsidiaries, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof in any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including Guarantee Obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities and
other amounts payable by any Credit Party under any Credit Document.

“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all properties, rights, titles, interests and estates
described or referred to above, including any and all property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems and any related infrastructure to any thereof, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. Unless the context
otherwise requires, the term Oil and Gas Properties refers to Oil and Gas
Properties of the Borrower and its Subsidiaries.

 

19



--------------------------------------------------------------------------------

“OpCo” shall mean Roan Resources LLC, a Delaware limited liability company.

“OpCo Administrative Agent” shall mean Citibank, N.A., as “Administrative Agent”
under the OpCo Credit Agreement (or, subject to the provisions of
Section 10.1(b) and Section 10.16, any commercial bank acting in such role or a
similar role under the OpCo Credit Agreement).

“OpCo Credit Agreement” shall mean that certain Credit Agreement dated as of
September 5, 2017 among OpCo, as borrower, Citibank, N.A., as administrative
agent, and the lenders party thereto, as the same may be amended, restated,
amended and restated, supplemented or modified from time to time pursuant to the
terms thereof or replaced or refinanced, in each case to the extent permitted by
Section 10.1(b) and Section 10.16.

“OpCo Credit Document” shall mean the “Credit Documents” as defined in the OpCo
Credit Agreement on the date hereof or any functionally equivalent term.

“OpCo Credit Facility” shall mean the reserve-based revolving credit facility
established pursuant to the OpCo Credit Agreement then in effect.

“OpCo Facility Lenders” shall mean a “Lender” as defined in the OpCo Credit
Agreement on the date hereof or any functionally equivalent term.

“OpCo Facility Obligations” shall mean the “Obligations” as defined in the OpCo
Credit Agreement on the date hereof or any functionally equivalent term.

“OpCo Guarantee” shall mean a “Guarantee” as defined in the OpCo Credit
Agreement on the date hereof or any functionally equivalent term.

“OpCo Guarantor” shall mean a “Guarantor” as defined in the OpCo Credit
Agreement on the date hereof or any functionally equivalent term.

“OpCo Mortgage” shall mean a “Mortgage” as defined in the OpCo Credit Agreement
on the date hereof or any functionally equivalent term.

“OpCo Reserve Report” shall mean a “Reserve Report” as defined in the OpCo
Credit Agreement on the date hereof or any functionally equivalent term.

“OpCo Security Document” shall mean a “Security Document” as defined in the OpCo
Credit Agreement on the date hereof or any functionally equivalent term.

“OpCo Subsidiary” shall mean any Subsidiary of OpCo.

“Other Taxes” shall mean any and all present or future stamp, documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or made under any other Credit Document or from the execution or
delivery of, registration or enforcement of, or

 

20



--------------------------------------------------------------------------------

otherwise with respect to, this Agreement or any other Credit Document; provided
that such term shall not include any of the foregoing Taxes (i) that result from
an assignment, grant of a participation pursuant to Section 13.6(c) or transfer
or assignment to or designation of a new lending office or other office for
receiving payments under any Credit Document (“Assignment Taxes”) to the extent
such Assignment Taxes are imposed as a result of a connection between the
assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising from any Credit Documents or any
transactions contemplated thereunder), except to the extent that any such action
described in this proviso is requested or required by the Borrower, or (ii) that
are Excluded Taxes.

“Participant” shall have the meaning provided in Section 13.6(c).

“Participant Register” shall have the meaning provided in Section 13.6(c).

“PATRIOT Act” shall have the meaning provided in Section 13.18.

“Payment in Full” shall mean the Total Commitments have terminated and the
Loans, together with interest, fees and all other Obligations incurred hereunder
(other than contingent indemnification obligations not then due and payable),
are indefeasibly paid in cash in full.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Permitted Acquisition” shall mean the non-hostile acquisition, by merger or
otherwise, by OpCo or any of the OpCo Subsidiaries of any assets (including
assets constituting a business unit, line of business or division) or Stock or
Stock Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in all material respects in accordance with
Requirements of Law; (b) if such acquisition involves the acquisition of Stock
or Stock Equivalents of a Person, such acquisition shall result in the issuer of
such Stock becoming a Subsidiary and shall be in compliance with the terms of
the OpCo Credit Documents as in effect on the date hereof; (c) such acquisition
shall result in the Administrative Agent, for the benefit of the Secured
Parties, being granted a security interest in any Stock or any assets so
acquired to the extent required by Section 9.10 or Section 9.16; (d) after
giving effect to such acquisition, no Default or Event of Default shall have
occurred and be continuing; (e) after giving effect to such acquisition, the
Borrower and its Subsidiaries shall be in compliance with Section 10.13; and
(f) the Borrower shall be in compliance, on a pro forma basis after giving
effect to such acquisition, with the covenant set forth in Section 10.11.

“Permitted Holders” shall mean (a) the Initial Lenders and Fir Tree Partners,
(b) officers, directors, employees and other members of management of the
Borrower or any of its Subsidiaries who are or become holders of Equity
Interests of the Borrower and (c) to the extent any Permitted Holder is a
natural person, such Person’s immediate family, trust, family limited
partnership, or other estate planning vehicle established for the exclusive
benefit of any of the foregoing.

 

21



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a)    securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 12 months from the date of
acquisition thereof;

(b)    securities issued by any state, territory or commonwealth of the United
States of America or any political subdivision of any such state, territory or
commonwealth or any public instrumentality thereof or any political subdivision
of any such state, territory or commonwealth or any public instrumentality
thereof having maturities of not more than 12 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

(c)    commercial paper maturing no more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(d)    time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than 12 months after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar equivalent thereof) in the case of foreign
banks;

(e)    repurchase agreements with a term of not more than 180 days for
underlying securities of the type described in clauses (a), (b) and (d) above
entered into with any bank meeting the qualifications specified in clause
(d) above or securities dealers of recognized national standing;

(f)    marketable short-term money market and similar funds either (i) having
assets in excess of $100,000,000 or (ii) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g)    shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above; and

(h)    in the case of Investments made in a country outside the United States of
America, other customarily utilized high-quality Investments in the country
where such Investment is made.

“Permitted Liens” shall mean:

(a)    Liens for Taxes, assessments or governmental charges or claims not yet
overdue for a period of more than thirty (30) days or that are being contested
in good

 

22



--------------------------------------------------------------------------------

faith and by appropriate proceedings for which appropriate reserves have been
established to the extent required by and in accordance with GAAP, or for
property Taxes on property that the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such Tax, assessment, charge or
claim is to such property;

(b)    Liens in respect of property or assets of the Borrower or any of the
Subsidiaries imposed by law, such as landlords’, vendors’, suppliers’,
carriers’, warehousemen’s, repairmen’s, construction contractors’, workers’ and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business or incident to the exploration, development, operation or maintenance
of Oil and Gas Properties, in each case so long as such Liens arise in the
ordinary course of business and do not individually or in the aggregate have a
Material Adverse Effect;

(c)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.9;

(d)    Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure the performance of
tenders, statutory obligations, plugging and abandonment obligations, surety,
stay, customs and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(including letters of credit issued in lieu of such bonds or to support the
issuance thereof) incurred in the ordinary course of business;

(e)    ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located;

(f)    easements, rights-of-way, licenses, restrictions (including zoning
restrictions), title defects, exceptions, deficiencies or irregularities in
title, encroachments, protrusions, servitudes, permits, conditions and covenants
and other similar charges or encumbrances (including in any rights of way or
other property of the Borrower or its Subsidiaries for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil or other minerals or timber, and other like purposes, or for
joint or common use of real estate, rights of way, facilities and equipment) not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole and, to the extent reasonably agreed by the OpCo
Administrative Agent, any exception on the title reports issued in connection
with any Borrowing Base Property;

(g)    any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;

 

23



--------------------------------------------------------------------------------

(h)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(i)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued for the account of the OpCo or any of its Subsidiaries; provided that
such Lien secures only the obligations of the OpCo or such Subsidiaries in
respect of such letter of credit or bankers’ acceptance to the extent permitted
under Section 10.1;

(j)    leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;

(k)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases entered into by
the OpCo or any of its Subsidiaries;

(l)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts held at
such banks or financial institutions, as the case may be, of (i) the Borrower
and the Credit Parties held at such banks or financial institutions, as the case
may be, to facilitate the operation of cash pooling and/or interest set-off
arrangements in respect of such bank accounts in the ordinary course of business
of the Borrower and the Credit Parties and (ii) the OpCo and the OpCo
Subsidiaries to facilitate the operation of cash pooling and/or interest set-off
arrangements in respect of such bank accounts in the ordinary course of business
of the OpCo and the OpCo Subsidiaries, in each case, not securing Funded
Indebtedness;

(m)    Liens on assets of OpCo or the OpCo Subsidiaries arising in the ordinary
course of business under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out agreements, farm-in
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements that
are usual and customary in the oil and gas business and are for claims which are
not delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Liens referred
to in this clause do not in the aggregate have a Material Adverse Effect;

(n)    royalties, overriding royalties, reversionary interests, production
payments and similar burdens granted by OpCo or any OpCo Subsidiary with respect
to its respective Oil and Gas Properties to the extent such burdens do not
reduce OpCo’s or such OpCo Subsidiary’s net interests in production in its
respective Oil and Gas Properties below the interests reflected in each OpCo
Reserve Report or the interests

 

24



--------------------------------------------------------------------------------

warranted under the OpCo Credit Agreement, the OpCo Mortgages or any other OpCo
Security Document and do not operate to deprive OpCo or such OpCo Subsidiary of
any material rights in respect of its assets or properties (except for rights
customarily granted with respect to such interests);

(o)    all contracts, agreements and instruments, and all defects and
irregularities and other matters affecting OpCo’s or any OpCo Subsidiary’s
assets and properties that were in existence at the time OpCo’s or such OpCo
Subsidiary’s assets and properties were originally acquired by OpCo or such OpCo
Subsidiary, which contracts, agreements, instruments, defects, irregularities
and other matters and routine operational agreements do not reduce OpCo’s or
such OpCo Subsidiary’s net interest in production in its Oil and Gas Properties
below the interests reflected in each OpCo Reserve Report, to the extent
applicable, or the interests warranted under this Agreement and do not interfere
materially with the operation, value or use of the Borrower’s or any
Subsidiary’s assets and properties;

(p)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower and its Subsidiaries, taken as a whole; and

(q)    Liens arising pursuant to the Oklahoma Oil and Gas Owners’ Lien Act of
2010 or other similar statutory provisions of other states with respect to
production purchased from others.

The parties acknowledge and agree that no intention to subordinate the priority
afforded the Liens granted in favor of the Administrative Agent, for the benefit
of the Secured Parties, under the Security Documents is to be hereby implied or
expressed by the permitted existence of such Permitted Liens.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing. The incurrence of
Permitted Refinancing Indebtedness by the Borrower or any Guarantor shall
constitute confirmation of the Borrower’s good faith determination that the
terms and conditions of such Permitted Refinancing Indebtedness satisfy the
foregoing requirements.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

25



--------------------------------------------------------------------------------

“PIK Interest” shall have the meaning provided in Section 2.8(d).

“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA
and subject to Title IV of ERISA, that is or was within any of the preceding six
plan years maintained or contributed to by (or to which there is or was an
obligation to contribute or to make payments to) the Borrower or an ERISA
Affiliate.

“Platform” shall mean Debt Domain, Intralinks, Syndtrak, DebtX or a
substantially similar electronic transmission system.

“Post-Commitment Letter Date Commitment Period” shall have the meaning provided
in Section 2.15(f).

“Prepaid Principal” shall have the meaning provided in Section 4.1(b).

“Prime Rate” shall mean the rate of interest per annum publicly quoted from time
to time by The Wall Street Journal (or, if no longer quoted by The Wall Street
Journal, such other national publication selected by the Administrative Agent
and which is reasonably acceptable to the Required Lenders) as the United States
“prime rate”.

“Production Payment” shall mean a production payment obligation (whether
volumetric or dollar denominated) of the Borrower or any of its Subsidiaries
(whether conveyed by the Borrower or any of its Subsidiaries to the purchaser
thereof or assumed by the Borrower or any of its Subsidiaries after its original
conveyance in connection with the acquisition by the Borrower or such Subsidiary
of the Oil and Gas Properties burdened thereby) that is payable from a specified
share of proceeds received from production from specified Oil and Gas
Properties, together with all undertakings and obligations in connection
therewith.

“Projections” shall have the meaning provided in Section 9.1(g).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of September 24, 2018, by and among the Borrower, Elliott
Associates, L.P., The Liverpool Limited Partnership, Spraberry Investments Inc.,
Fir Tree Capital Opportunity Master Fund III, L.P., Fir Tree Capital Opportunity
Master Fund, L.P., Fir Tree E&P Holdings VI, LLC, FT SOF IV Holdings, LLC, FT
SOF V Holdings, LLC, FT COF(E) Holdings, LLC, York Capital Management, L.P.,
York Credit Opportunities Investments Master Fund, L.P., York Credit
Opportunities Fund, L.P., York Multi-Strategy Master Fund, L.P., Exuma Capital,
L.P., York Select Strategy Master Fund, L.P., Jorvik Multi-Strategy Master Fund,
L.P. and Roan Holdings, LLC.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

26



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, advisors,
representatives and members of such Person or such Person’s Affiliates and any
Person that possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of such Person, whether through the
ability to exercise voting power, by contract or otherwise.

“Repayment Premium” shall have the meaning provided in Section 4.1(b).

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty (30)-day
notice period has been waived.

“Required Lenders” shall mean, at any date, (a) at least three unaffiliated
Non-Defaulting Lenders holding at least 66-2⁄3% of the aggregate outstanding
principal amount of the Loans in the aggregate at such date (excluding the Loans
of Defaulting Lenders) or (b) if the there are no Loans outstanding on such
date, at least three unaffiliated Non-Defaulting Lenders holding at least
66-2⁄3% of the aggregate outstanding principal amount of the Total Commitments
at such date (excluding the Commitments of Defaulting Lenders).

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Restricted Payments” shall have the meaning provided in Section 10.6.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

27



--------------------------------------------------------------------------------

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying Authorized Officer’s certificate delivered, or required to be
delivered, pursuant to Section 9.1(c).

“Secured Parties” shall mean, collectively, the Administrative Agent, each
Lender and each sub-agent pursuant to Section 12 appointed by the Administrative
Agent with respect to matters relating to the Credit Documents.

“Securities Account” shall have the meaning ascribed thereto in the UCC.

“Security Documents” shall mean, collectively, (a) the Collateral Agreement,
(b) the Mortgages, (c) the Control Agreements, and (d) each other security
agreement or instrument or document executed and delivered pursuant to
Section 9.10, 9.12 or 9.16, pursuant to any other such Security Documents, or
otherwise, to secure or perfect any security interest in favor of any Secured
Party with respect to any or all of the Obligations.

“Solvent” shall mean, with respect to any Person, the time of determination
thereof, (a) the fair value of the assets of such Person and its Subsidiaries on
a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of such Person and
its Subsidiaries on a consolidated basis; (b) the present fair saleable value of
the property of such Person and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
such Person and its Subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (c) such Person and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Effective Date.

“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Subscription Agreement” shall mean a subscription agreement for Class A common
stock of the Borrower substantially in the form of Exhibit J or such other form
as may be agreed by the Borrower and the Initial Lenders.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the

 

28



--------------------------------------------------------------------------------

happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Successor OpCo” shall have the meaning provided in Section 10.3(a).

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, fees, deductions, withholdings or similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Test Period” shall mean a “Test Period” as defined in the OpCo Credit Agreement
on the date hereof or any functionally equivalent term.

“Total Commitment” shall mean as of any date of determination the sum of the
Commitments of the Lenders at such date.

“Total Reduction Amount” shall have the meaning provided in Section 2.15(a).

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement, the other Credit Documents and the
transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the execution, delivery and performance
of this Agreement, the other Credit Documents, the borrowing of Loans, the use
of the proceeds thereof and the payment of Transaction Expenses on the Initial
Funding Date and the other transactions contemplated by this Agreement and the
Credit Documents (including (a) the issuance of equity pursuant to the
Subscription Agreements and (b) the Asset Acquisition).

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under FASB Accounting Standards
Codification 715 (“ASC 715”)) under the Plan as of the close of its most recent
plan year, determined in accordance with ASC 715 as in effect on the date
hereof, exceeds the Fair Market Value of the assets allocable thereto.

“Unrestricted Cash” shall mean cash or cash equivalents of any Person that would
not appear as “Restricted”, on a consolidated balance sheet of such Person and
its Subsidiaries and is

 

29



--------------------------------------------------------------------------------

not be subject of a Lien in favor of any Person other than (i) liens in favor of
the Administrative Agent for the benefit of the Secured Parties, (ii) liens in
favor of the OpCo Administrative Agent securing the OpCo Facility Obligations,
and (iii) setoff rights of a depositary institution created by operation of
applicable law.

“U.S. Lender” shall mean any Lender that is a “United States person” under
Section 7701(a)(30) of the Code.

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors or
other governing body of such Person under ordinary circumstances.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by (i) the Borrower or
(ii) any other Subsidiary of the Borrower that otherwise qualifies, directly or
indirectly, as a Wholly-Owned Subsidiary.

“Withholding Agent” shall mean each Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

(c)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

(d)    The term “including” is by way of example and not limitation.

(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

30



--------------------------------------------------------------------------------

(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.

(h)    Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(i)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(j)    The word “will” shall be construed to have the same meaning as the word
“shall”.

(k)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(l)    The words “repay” and “prepay”, and the words “repayment” and
“prepayment” herein shall each have identical meanings hereunder and, for
purposes of the Repayment Premium, the words “repayment” and “prepayment” shall
each be deemed to include any payment, purchase, repurchase, substitution, or
replacement of, or similar event with respect to, the Loans prior to, in
connection with, or following any Event of Default or acceleration of the Loans
(whether automatic or optional acceleration) including pursuant to Section 11 or
by operation of law including in connection with a bankruptcy court order motion
or plan of reorganization (all of which shall require payment of the Repayment
Premium in accordance with Section 4.1(b) or Section 11).

(m)    Terms used herein that are not defined herein, but that are terms defined
in the UCC shall have the meanings specified therein (and if defined in more
than one article of the UCC, shall have the meaning specified in Article 9
thereof).

1.3    Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
applied in a manner consistent with that used in preparing the Section 9.1
Financials, except as otherwise specifically prescribed herein; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

31



--------------------------------------------------------------------------------

1.4    Rounding. Any financial ratios required to be maintained or complied with
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).

1.7    Timing of Payment or Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.

1.8    Currency Equivalents Generally. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrower’s consent (such consent not to
be unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

1.9    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “LIBOR Loan”).

1.10    Interest Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or “LIBOR Rate” or with respect to any comparable or
successor rate thereto, or replacement rate therefor.

1.11    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

 

32



--------------------------------------------------------------------------------

SECTION 2.    The Loans

2.1    The Loans.

(a)    Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make (i) a term loan denominated in
Dollars to the Borrower on the Initial Funding Date, in an aggregate principal
amount equal to such Lender’s pro rata share of $50,000,000 and (ii) from time
to time after the Initial Funding Date and until the date that is 60 days prior
to the Maturity Date, additional delayed draw term loans denominated in Dollars
in an aggregate principal amount of at least $25,000,000 (or such lesser amount
equal to the entire remaining Commitments) each, which when combined with the
principal amount of the Loans previously incurred pursuant to clause (i) (which,
for avoidance of doubt, excludes subsequently incurred PIK Interest), shall not
exceed the Total Commitment. Any amounts borrowed under this Section 2.1(a) and
repaid or prepaid may not be reborrowed. Upon the making of any Loan, the
Commitments associated with such Loan shall be automatically terminated.

(b)    Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (ii) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply).

2.2    Size of Each Borrowing; Maximum Number of Borrowings. To the extent that
the aggregate principal amount of a Borrowing after the Initial Funding Date is
in excess of $25,000,000, any such Borrowing shall be in a multiple of
$1,000,000 in excess thereof. More than one Borrowing may be incurred on any
date; provided, that at no time shall there be outstanding more than six
Borrowings of LIBOR Loans under this Agreement.

2.3    Notice of Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice in the form of a Notice of Borrowing not later
than 12:00 p.m. at least fifteen (15) days before each Loan (other than any Loan
to be made on the Initial Funding Date), of its intention to borrow,
(i) specifying (A) the date of such Borrowing, which shall be a Business Day,
(B) the amount of such Borrowing, (C) whether the respective Borrowing shall
consist of ABR Loans and/or LIBOR Loans and, if LIBOR Loans, the Interest Period
to be initially applicable thereto and (D) the location and wire instructions
for the account of the Borrower to which such funds shall be delivered and
(ii) attaching true and correct copies of resolutions adopted by the Conflicts
Committee authorizing such Borrowing. If the Borrower fails to specify a type of
Loan in a Notice of Borrowing, then the applicable Loans shall be made as ABR
Loans. A Notice of Borrowing received after 12:00 p.m. shall be deemed received
on the next Business Day. The Administrative Agent shall promptly notify the
Lenders of each Notice of Borrowing.

 

33



--------------------------------------------------------------------------------

2.4    Disbursement of Funds. Not later than 1:00 p.m. on the proposed borrowing
date each Lender will make available to the Administrative Agent, for the
account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, such Lender’s pro rata
portion of each Borrowing requested to be made on such date in the manner
provided below and upon receipt of all requested funds, the Administrative Agent
will make such funds available to the Borrower. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.4 in immediately available funds by wiring
such proceeds to the Deposit Account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit A-1 (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of any such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest or fees, calculated in accordance with
Section 2.8, for the respective Loans. Subject to the terms of this Section 2.4,
the Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Loan requested pursuant to this Section 2.4 attributable to any
Lender that has not made available to the Administrative Agent its pro rata
Commitment of such Loan.

Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5    Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby promises to pay to the Administrative Agent, for the
benefit of the Lenders, on the Maturity Date, the then outstanding principal
amount of all Loans, together in each case with accrued and unpaid interest on
the principal amount to be so repaid.

 

34



--------------------------------------------------------------------------------

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office from time to time, including the amounts of principal and
interest payable and paid to such lending office from time to time under this
Agreement.

(c)    The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

(d)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that (x) the failure of any Lender or the Administrative
Agent to maintain such account, such Register or such subaccount, as applicable,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement and (y) in the event
of any conflict between the accounts and subaccounts maintained by the
Administrative Agent pursuant to Section 2.5(c) and any Lender’s records
pursuant to Section 2.5(b), the accounts maintained by the Administrative Agent
pursuant to Section 2.5(c) shall govern and control.

(e)    Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the Borrower shall execute and deliver to such Lender a Note payable
to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 13.6)
be represented by one or more Notes in such form payable to the payee named
therein (or, if such Note is a registered note, to such payee and its registered
assigns).

2.6    Conversions and Continuations.

(a)    Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $1,000,000 (and in multiples of $1,000,000 in excess thereof) of the
outstanding principal amount of Loans of one Type into a Borrowing or Borrowings
of another Type and (ii) the Borrower shall have the option on any Business Day
to continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans
for an additional Interest Period; provided that (A) no partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to a single Borrowing to less than $1,000,000, (B) ABR Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(C) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and

 

35



--------------------------------------------------------------------------------

the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuation, and (D) Borrowings
resulting from conversions pursuant to this Section 2.6 shall be limited in
number as provided in Section 2.2. Each such conversion or continuation shall be
effected by the Borrower by giving the Administrative Agent at the
Administrative Agent’s Office prior to 1:00 p.m. (1) at least three Business
Days’, in the case of a continuation of or conversion to LIBOR Loans or (2) at
least one Business Day’s, in the case of a conversion into ABR Loans, prior
written notice and substantially in the form of Exhibit A-2 (each, a “Notice of
Conversion or Continuation”) specifying the Loans to be so converted or
continued, the Type of Loans to be converted into or continued and, if such
Loans are to be converted into or continued as LIBOR Loans and the Interest
Period to be initially applicable thereto. The Administrative Agent shall give
each applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period. If the Notice of Conversion or Continuation fails to
specify an Interest Period with respect to LIBOR Loans, then Borrower shall have
been deemed to have selected an Interest Period of three months’ duration.

2.7    Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall
be made by the Lenders pro rata on the basis of their then applicable Commitment
Percentages. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation under any Credit Document.

2.8     Interest.

(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until Payment in Full at a rate per annum that
shall at all times be the Applicable Margin plus the ABR, in each case, in
effect from time to time.

(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until Payment in Full at a rate per annum that
shall at all times be the Applicable Margin plus the relevant LIBOR Rate, in
each case, in effect from time to time.

(c)    If (x) all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon or any other amount payable by a Credit Party
hereunder or under any Credit Document shall not be paid when due (whether at
stated maturity, by acceleration or otherwise)

 

36



--------------------------------------------------------------------------------

or (y) an Event of Default has occurred and is continuing, the principal amount
of all Loans outstanding and any interest payable on the Loans or any premiums
or other amount owing hereunder or under any other Credit Document shall
automatically and without notice bear interest at a rate per annum that is (the
“Default Rate”) (A) in the case of overdue principal, the rate that would
otherwise be applicable thereto plus 2.00% or (B) in the case of any interest,
premiums or any other amounts owing hereunder or under any other Credit
Document, to the extent permitted by applicable Requirements of Law, the rate
described in Section 2.8(a) plus 2.00% from the date of such non-payment to the
date on which such amount is paid in full (after as well as before judgment).

(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars. Except as provided below, interest shall be payable (i) in
respect of each ABR Loan, quarterly in arrears on the last Business Day of each
March, June, September and December, (ii) in respect of each LIBOR Loan,
semi-annually in arrears on the last Business Day of each June and December,
beginning on December 31, 2019 and (iii) in respect of each Loan, (A) on any
prepayment (on the amount prepaid), (B) at maturity (whether by acceleration or
otherwise) and (C) after such maturity, on demand. Notwithstanding anything to
the contrary contained herein, if the OpCo Credit Facility prevents or will
prevent OpCo from making cash distributions on or during the 14 days prior to an
interest payment date, then the Borrower may elect, by delivery of a written
notice to the Administrative Agent not less than 14 days prior to such interest
payment date, to capitalize all or a portion of the interest payment due and
payable on such date and increase the principal amount of the applicable Loan by
the amount thereof. The interest rate margin applicable to the portion of the
Loans for which the interest thereon is being capitalized (“PIK Interest”) shall
be the Applicable Margin (or, when applicable, the Default Rate) plus 2.00%
during the period from and including the last date when interest was required to
be paid in respect of such Loans to but excluding such interest payment date.

(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
of the Interest Period applicable to such Borrowing, which Interest Period shall
be a three month period requested by the Borrower.

Notwithstanding anything to the contrary contained above:

(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the preceding
Interest Period expires;

 

37



--------------------------------------------------------------------------------

(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date.

2.10    Increased Costs, Illegality, Etc.

(a)    In the event that (x) in the case of clause (i) below, the Required
Lenders or (y) in the case of clauses (ii) and (iii) below, any Lender, shall
have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):

(i)    on any date for determining the LIBOR Rate for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR
Borrowing are not generally available in the relevant market, (B) by reason of
any changes arising on or after the Effective Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR (including
because the LIBO Screen Rate is not then available or published on a current
basis), or (C) the LIBOR Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period; or

(ii)    that, due to a Change in Law occurring at any time or after the
Effective Date, which Change in Law shall (A) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable
under Section 5.4, or (ii) Excluded Taxes), or (C) impose on any Lender or the
London interbank market any other condition, cost or expense (in each case,
other than Taxes) affecting this Agreement or LIBOR Loans made by such Lender,
which results in the cost to such Lender of making, converting into, continuing
or maintaining LIBOR Loans hereunder increasing by an amount which such Lender
reasonably deems material or the amounts received or receivable by such Lender
hereunder with respect to the foregoing shall be reduced; or

(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);

 

38



--------------------------------------------------------------------------------

then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give written
notice to the Borrower and to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (x) in the case of clause (i) above, LIBOR Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to LIBOR Loans that have not yet
been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly (but no later
than thirty (30) days) after receipt of written demand therefor such additional
amounts as shall be required to compensate such Lender for such increased costs
or reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(c) as promptly
as possible and, in any event, within the time period required by applicable
Requirements of Law.

(b)    If at any time the Required Lenders determine (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.10(a)(i)(B) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.10(a)(i)(B) have not
arisen but either (A) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement that the administrator of the LIBO Screen Rate
is insolvent (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (B) the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (C) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published or
(D) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Required Lenders and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBOR Rate that gives due
consideration to the then prevailing market convention in the United States at
such time for determining a rate of interest for loans comparable in character
to the Loans, and shall enter into an amendment to this Agreement to reflect
such alternate rate of interest and such other related changes to this Agreement
as may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin). Until an alternate rate of
interest shall be determined in accordance with this Section 2.10(b) (but, in
the case of the circumstances described in clause (ii)(A), clause (ii)(B) or
clause (ii)(C) of the first sentence of this Section 2.10(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis),

 

39



--------------------------------------------------------------------------------

(x) any Loans shall be made as ABR Loans and (y) any outstanding Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans;
provided that, if such alternate rate of interest as so determined would be less
than 2.00%, such rate shall be deemed to be 2.00% for the purposes of this
Agreement.

(c)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent written notice thereof on the same
date that the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii)
or (iii) or (ii) if the affected LIBOR Loan is then outstanding, upon at least
three Business Days’ notice to the Administrative Agent, require the affected
Lender to convert each such LIBOR Loan into an ABR Loan; provided that if more
than one Lender is affected at any time, then all affected Lenders must be
treated in the same manner pursuant to this Section 2.10(c).

(d)    If, after the Effective Date, any Change in Law relating to capital
adequacy or liquidity requirements of any Lender or compliance by any Lender or
its parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Effective Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy or liquidity requirements), then from
time to time, promptly (but in any event no later than thirty (30) days) after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any applicable Requirement of Law as in effect on the Effective
Date (except as otherwise set forth in the definition of Change in Law). Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(d), will give prompt written notice
thereof to the Borrower, which notice shall set forth in reasonable detail the
basis of the calculation of such additional amounts, although the failure to
give any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(d) upon receipt of such notice.

(e)    The agreements in this Section 2.10 shall survive the termination of this
Agreement, and the repayment of the Loans and payment of all other amounts
payable hereunder.

2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a

 

40



--------------------------------------------------------------------------------

LIBOR Loan on the date specified in a Notice of Conversion or Continuation or
(e) any prepayment of principal of any LIBOR Loan is not made as a result of a
withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, the Borrower
shall after the Borrower’s receipt of a written request by such Lender (which
request shall set forth in reasonable detail the basis for requesting such
amount), pay to the Administrative Agent (within thirty (30) days after such
request) for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that such Lender may
reasonably incur as a result of such payment, failure to convert, failure to
continue or failure to prepay, including any loss, cost or expense (excluding
loss of anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan. The agreements in this Section 2.11 shall survive the
termination of this Agreement and the repayment of the Loans and payment of all
other amounts payable hereunder.

2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(d) or 5.4 with respect to such Lender, it will, if requested by the
Borrower use commercially reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10, 2.11 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.14    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender, to the
extent permitted by applicable law:

(a)    The Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 13.1); provided that any waiver, amendment or modification requiring
the consent of all Lenders pursuant to Section 13.1 or requiring the consent of
each affected Lender pursuant to Section 13.1(i), shall require the consent of
such Defaulting Lender (which for the avoidance of doubt would include any
change to the Maturity Date, decreasing or forgiving any principal or interest
due to such Defaulting Lender, any decrease of any interest rate applicable to
Loans made by such Defaulting Lender (other than the waiving of post-default
interest rates) and any increase in such Defaulting Lender’s Commitment).

 

41



--------------------------------------------------------------------------------

(b)    If the Borrower and the Administrative Agent (acting at the direction of
the Required Lenders), agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided that, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

(c)    Any payment of principal, interest, premiums or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
Deposit Account and released pro rata to satisfy Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, fourth to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to that Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans, such payment shall be applied solely to pay
the relevant Loans of the relevant Non-Defaulting Lenders on a pro rata basis
prior to being applied in the manner set forth in this Section 2.14(c). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

2.15    Increase of Commitments.

(a)    Request for Increase. Upon notice (an “Increase Request”) to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, without the consent of any Lender, from time to time request an increase in
the Commitments (any such increase an “Incremental Commitment”) in aggregate
principal amount, which when added to the aggregate principal amount of the
other Incremental Commitments provided prior to such request does not exceed the
Maximum Incremental Amount at such time; provided that any such request for an
Incremental Commitment shall be in a minimum amount equal to the lesser of (x)
$25,000,000 and (y) the remaining Maximum Incremental Amount at such time;
provided, further, if Incremental Commitments in excess of the Maximum
Incremental Amount are

 

42



--------------------------------------------------------------------------------

provided hereunder prior to the Initial Funding Date, then, to the extent
elected by each Initial Lender (in its sole discretion), the outstanding
Commitments of each such electing Initial Lender shall be reduced on a pro rata
basis according to the Total Commitments of such electing Initial Lenders by an
amount equal to the lesser of (x) such excess and (y) the aggregate amount of
Commitments of the Initial Lenders that have elected to reduce (such amount, the
“Total Reduction Amount”), it being understood that no Initial Lender shall be
required to reduce its Commitments by more than it elects and the outstanding
Commitments of an electing Initial Lender may be reduced on a greater than pro
rata basis to utilize any remaining portion of the Total Reduction Amount not
utilized by any other Initial Lenders.

(b)    Increase Request. Each Increase Request from the Borrower shall set forth
the requested principal amount of the increase and the proposed Incremental
Commitment Effective Date in respect of such increase. Subject to
Section 2.15(f), Incremental Commitments may be provided by (i) an existing
Lender (but no Lender shall be obligated to provide an Incremental Commitment,
though the Initial Lenders shall be offered the option to provide such
Incremental Commitments) or (ii) any other financial institution so long as any
such Person, for each of clauses (i) and (ii), is (x) a qualified institutional
buyer (as understood under the Securities Act of 1933) and (y) approved by the
Administrative Agent and the Initial Lenders (each such Lender providing
Incremental Commitments, an “Incremental Lender”). Subject to any such consents
being received and the consent of the Borrower, any such financial institution
shall become a party to this agreement by executing a New Lender Supplement
substantially in the form of Exhibit L or subject to such other arrangements
acceptable to the Initial Lenders or the Administrative Agent (acting at the
direction of the Initial Lenders prior to the Initial Funding Date and
thereafter the Required Lenders).

(c)    Incremental Commitment Effective Date. Subject to Section 2.15(f), in
connection with any Incremental Commitment, the Administrative Agent (acting at
the direction of the Required Lenders) and the Borrower shall determine the
effective date of such Incremental Commitments (the “Incremental Commitment
Effective Date”), which Incremental Commitment Effective Date shall be on or
before the Maturity Date. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the principal amount of the Incremental Commitments
and the Incremental Commitment Effective Date with respect to such Incremental
Commitments.

(d)    Effect of Increase. The terms of any such Incremental Commitments shall
be identical to the terms of the existing Commitments hereunder and shall
constitute Commitments.

(e)    Failure of Incremental Lender to Fund. Without prejudice to any other
remedies the Borrower, Administrative Agent or any other Lender may have
hereunder (including under Section 2.14), to the extent that an Incremental
Lender fails to fund Loans requested in accordance with this Agreement in
respect of its Incremental Commitment, the Incremental Commitments of such
Incremental Lender shall be reduced by the amount of Loans such Incremental
Lender failed to fund; provided that, if an Incremental Lender shall fail to
fund on the Initial Funding Date, the Commitments of such Lender shall be deemed
to be $0.00 for purposes of the Incremental Equity Amount.

 

43



--------------------------------------------------------------------------------

(f)    Initial Incremental Commitments. Within the 72 hours of the execution of
the Commitment Letter (or such longer period as the Initial Lenders may agree),
the Borrower may only approach institutions that are owners of Class A common
stock of the Borrower to provide Incremental Commitments; provided that, in the
event that institutions that are existing owners of Class A common stock of the
Borrower do not provide at least the Maximum Incremental Amount of Incremental
Commitments during such period, the Borrower may approach other financial
institutions, who shall be subject to the approval of the Initial Lenders (not
to be unreasonably withheld or delayed), to provide Incremental Commitments
within an additional 48 hours (such 120 hour period to secure the initial
Increment Commitments, the “Post-Commitment Letter Date Commitment Period”). For
the avoidance of doubt, it is understood that the Initial Lenders may provide
such Incremental Commitments if they elect.

SECTION 3.    Fees.

3.1    Fees. The Borrower agrees to pay to the Administrative Agent all fees and
expenses as described in and in accordance with the Administrative Agent Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

SECTION 4.     OID and Premiums; Commitments

4.1    OID and Premiums.

(a)    OID. All Loans made hereunder shall be funded net of a 2.50% original
discount (such amount not including all amounts treated as generating, for U.S.
federal income Tax purposes, original issue discount, such as the operation of
Section 4.1(b) and Section 6.2(q)).

(b)    Repayment Premium. In connection with the repayment or prepayment of all
or a portion of the Loans (which, for the avoidance of doubt, shall include
repayments or prepayments as a result of an acceleration of the Loans pursuant
to Section 11 (whether automatic or optional acceleration) following an Event of
Default, at the Borrower’s option under Section 4.2, at the Borrower’s
obligation under Section 2.5, Section 4.3 or otherwise) (the “Prepaid
Principal”), the Borrower agrees to pay to the Administrative Agent in Dollars
for the account of the Lenders pro rata on the basis of their respective Loans
being prepaid at such time a premium (the “Repayment Premium”), in an amount
equal to the sum of (x) the product of (i) the Prepaid Principal of Loans being
prepaid at such time and (ii) 1.00% plus (y) the amount of interest that would
have accrued on such Prepaid Principal if such Prepaid Principal was outstanding
for one year utilizing the then current interest rate in effect; provided that,
to the extent that the Loans are prepaid with the Net Cash Proceeds of the sale
of the Curlin Assets prior to the date that is 60 days after the Effective Date,
the amount due under clause (y) shall be reduced by 50%. The obligation of the
Borrower to pay the Repayment Premium under Section 11 is in addition to, but
not in duplication of, its obligation to pay the Repayment Premium under this
Section 4.1(b). The Borrower and Lenders agree, unless otherwise required by
applicable law, to treat for U.S. federal income Tax purposes (A) the portion of
the Repayment Premium specified in clause (x) of the prior sentence as
additional original issue discount and (B) the portion of the Repayment Premium
specified in clause (y) of the prior sentence as capital gain on the retirement
of a debt obligation.

 

44



--------------------------------------------------------------------------------

4.2    Voluntary Reduction of Commitments.

(a)    Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent at the Administrative Agent’s Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
permanently terminate or reduce the undrawn Commitments, in whole or in part;
provided that (i) any such termination or reduction shall apply ratably to
reduce each Lender’s remaining Commitment, (b) any partial reduction pursuant to
this Section 4.2 shall be in the amount of at least $1,000,000 and in an
integral multiple of $1,000,000 in excess thereof.

(b)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior written
notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.14(c) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest,
premiums, indemnity or other amounts), provided that such termination will not
be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent or any Lender may have against such Defaulting Lender.

4.3    Mandatory Termination or Reduction of Commitments.

(a)    Immediately following the receipt of Net Cash Proceeds from (i) any
Disposition or (ii) the issuance of Equity Interests of the Borrower or any
Subsidiary, the Commitments shall be reduced in an amount equal to the lesser of
(A) the Asset Sale Commitment Reduction Amount or the Equity Interest Commitment
Reduction Amount, as applicable, and (B) the amount of Commitments then
outstanding immediately prior to the application of this Section 4.3(a) (the
positive difference between clause (A) and clause (B), the “Maximum Incremental
Amount Reduction”). The Borrower shall provide written notice of any mandatory
termination or reduction of commitments to the Administrative Agent no later
than (3) Business Days’ prior to such termination or reduction.

(b)    Any remaining Commitments of the Lenders hereunder shall terminate at
5:00 p.m. on the date that is 60 days prior to the Maturity Date.

SECTION 5.    Payments

5.1    Voluntary Prepayments. The Borrower shall have the right to prepay Loans
without premium or penalty (other than the Repayment Premium) in whole or in
part from time to time on the following terms and conditions:

(a)    the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice of its intent to make such prepayment, the amount
of such prepayment and (in the case of LIBOR Loans) the specific Borrowing(s)
being prepaid, which notice shall be given by the Borrower no later than
1:00 p.m. (i) in the case of LIBOR Loans, three (3) Business Days prior to and
(ii) in the case of ABR Loans one (1) Business Day prior to the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the Lenders;

 

45



--------------------------------------------------------------------------------

(b)    each partial prepayment of (i) LIBOR Loans shall be in a minimum amount
of $5,000,000 and in multiples of $5,000,000 in excess thereof, and (ii) any ABR
Loans shall be in a minimum amount of $5,000,000 and in multiples of $5,000,000
in excess thereof; provided that no partial prepayment of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such Borrowing to an amount less than $5,000,000 for such LIBOR
Loans; and

(c)    any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11.

Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.

Notwithstanding anything to the contrary contained in this Agreement, any such
notice of prepayment pursuant to this Section 5.1 may state that it is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied; provided that any notice of prepayment made pursuant to this
Section 5.1 shall be subject to any applicable breakage costs described in
Section 2.11 incurred as a result of any conversion of LIBOR Loans in
anticipation of such a prepayment.

5.2    Mandatory Prepayments.

(a)     Sales of Assets; Casualty Events. Within one Business Day of (i) any
Disposition by the Credit Parties or any of their Subsidiaries pursuant to
Section 10.4 or (ii) any Casualty Event or condemnation experienced by the
Credit Parties or any of their Subsidiaries, in each case resulting in Net Cash
Proceeds, the Borrower shall immediately pay or cause to be paid to the
Administrative Agent for distribution to the Lenders in accordance with
Section 5.2(d) an aggregate amount equal to the lesser of (x) 100% of such Net
Cash Proceeds (with respect to any Disposition, the “Asset Sale Prepayment
Amount”) and (y) the amount of Loans then outstanding (with respect to any
Disposition, the positive difference between the Asset Sale Prepayment Amount
and the amount of Loans then outstanding, the “Asset Sale Commitment Reduction
Amount”); provided that, if at any time, the OpCo Credit Facility prevents OpCo
from making a distribution of the Net Cash Proceeds from a Disposition, Casualty
Event or condemnation experienced by OpCo or any of the OpCo Subsidiaries to the
Credit Parties for purposes of making the prepayment required by this
Section 5.2(a), then (1) at the request of the Required Lenders, the Credit
Parties shall use their best efforts to cause OpCo to satisfy the distribution
conditions set forth in OpCo Credit Facility and/or obtain waivers from the OpCo
Administrative Agent for purposes of making such distribution and, until such
distribution is made and paid to the Administrative Agent, the Credit Parties
shall cause OpCo to hold such Net Cash Proceeds (or undistributed portion
thereof) in trust for the benefit of the Secured Parties and (2) absent any such
request, OpCo shall not be required to make a distribution of Net Cash Proceeds
from a Disposition, Casualty Event or condemnation experienced by OpCo or any of
the OpCo Subsidiaries to the extent that such distribution is prevented by the
OpCo Credit Facility.

 

46



--------------------------------------------------------------------------------

(b)    Change of Control. Upon the occurrence of a Change of Control, the
Borrower shall pay or cause to be paid the aggregate outstanding amount of the
Loans, plus accrued but unpaid interest thereon and all other outstanding
Obligations (including those arising under Section 4.1(b)).

(c)    Equity Issuances. Within one Business Day of Borrower or any Subsidiary
receiving, at any time, Net Cash Proceeds of an issuance by the Borrower or such
Subsidiary of its Equity Interests to any Person, the Borrower shall immediately
pay or cause to be paid to the Administrative Agent for distribution to the
Lenders in accordance with Section 5.2(d) an aggregate amount equal to the
lesser of (x) 100% of such Net Cash Proceeds (with respect to any issuance of
Equity Interests, the “Equity Interest Prepayment Amount”) and (y) the amount of
Loans then outstanding (with respect to any issuance of Equity Interests, the
positive difference between the Equity Interest Prepayment Amount and the amount
of Loans then outstanding, the “Equity Interest Commitment Reduction Amount”);
provided that the Equity Interest Prepayment Amount shall only include Net Cash
Proceeds in excess of the first $50,000,000 of Net Cash Proceeds received from
issuances of Equity Interests by the Borrower, in the aggregate, after the
Effective Date.

(d)    Application to Loans. With respect to each prepayment of Loans elected
under Section 5.1 or required by Section 5.2, the Borrower may designate (i) the
Types of Loans that are to be prepaid and the specific Borrowing(s) being repaid
and (ii) the Loans to be prepaid; provided that (A) each prepayment of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans and
(B) notwithstanding the provisions of the preceding clause (A), no prepayment of
Loans shall be applied to the Loans of any Defaulting Lender unless otherwise
agreed in writing by the Borrower.

(e)    Notice. The Borrower shall provide written notice of any mandatory
prepayment to the Administrative Agent no later than (3) Business Days’ prior to
such prepayment, specifying the amount of such prepayment and the paragraph
pursuant to which it is being made.

5.3    Method and Place of Payment.

(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto not later than 2:00 p.m. on the date when due and
shall be made in immediately available funds at the Administrative Agent’s
Office or at such other office as the Administrative Agent shall specify for
such purpose by notice to the Borrower. All repayments or prepayments of any
Loans (whether of principal, interest or otherwise) hereunder and all other
payments under each Credit Document shall be made in Dollars. The Administrative
Agent will thereafter cause to be distributed on the same day (if payment was
actually received by the Administrative Agent prior to 2:00 p.m. or, otherwise,
on the next Business Day in the sole discretion of the Administrative Agent)
like funds relating to the payment of principal or interest or fees ratably to
the Lenders entitled thereto.

 

47



--------------------------------------------------------------------------------

(b)    For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. may be deemed to have been made on
the next succeeding Business Day in the sole discretion of the Administrative
Agent. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

5.4    Taxes.

(a)    Any and all payments made by or on behalf of any Credit Party under this
Agreement or any other Credit Document shall be made without deduction or
withholding for any Indemnified Taxes or Other Taxes, except as required by
applicable Requirements of Law. If an applicable Withholding Agent shall be
required by applicable Requirements of Law to deduct or withhold any Taxes from
such payments, then the applicable Withholding Agent shall make such deductions
or withholdings as it reasonably determines to be required by any applicable
Requirement of Law, shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, and, to the extent such Tax is an Indemnified Tax or Other Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
or withholdings of Indemnified Taxes or Other Taxes applicable to additional
sums payable under this Section 5.4) the Administrative Agent or any Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions or withholdings been made. Whenever any Indemnified Taxes or
Other Taxes are payable by the Borrower, as promptly as possible thereafter, the
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an official
receipt (or other evidence acceptable to such Lender, acting reasonably)
received by the Borrower showing payment thereof. After any payment of Taxes by
any Credit Party or the Administrative Agent to a Governmental Authority as
provided in this Section 5.4, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, a copy of a receipt issued by such Governmental Authority evidencing such
payment, a copy of any return required by laws to report such payment or other
evidence of such payment reasonably satisfactory to the Borrower or the
Administrative Agent, as the case may be.

(b)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

(c)    The Borrower shall indemnify and hold harmless the Administrative Agent
and each Lender within thirty (30) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid or payable by, or
required to be withheld or deducted from a payment to, the Administrative Agent
or such Lender, as the case may be (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.4), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis and calculation of the
amount of such payment or liability delivered to the Borrower by a Lender or the
Administrative Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

 

48



--------------------------------------------------------------------------------

(d)    Each Lender shall severally indemnify and hold harmless the
Administrative Agent within thirty (30) days after written demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 13.6(c) relating to the maintenance of the
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

(e)    Each Lender shall deliver to the Borrower and the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent (and such other reasonably requested information) as will permit the
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Credit Party pursuant to any Credit Document or
otherwise to establish such Lender’s status for withholding Tax purposes in the
applicable jurisdiction. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.4(f)(i), (i)
and (j) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(f)    Without limiting the generality of the foregoing:

(i)    Any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (A) in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding Tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, executed
copies of

 

49



--------------------------------------------------------------------------------

IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable successor form)
(together with a certificate representing that such Non-U.S. Lender is not a
bank for purposes of Section 881(c)(3)(A) of the Code, is not a 10% shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower, is not
a CFC related to the Borrower (within the meaning of Section 864(d)(4) of the
Code) and the interest payments in question are not effectively connected with
the United States trade or business conducted by such Lender); (B) in the case
of a Non-U.S. Lender claiming the benefits of an income tax treaty to which the
United States is a party with respect to payments of interest under any Credit
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any
applicable successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty; (C) executed copies of IRS Form W-8ECI (or any applicable successor
form); or (D) to the extent a Non-U.S. Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY (or any applicable successor form),
accompanied by all necessary attachments (including the forms described in
clauses (A) through (C) above, IRS Form W-9 and/or other certification documents
from each beneficial owner, as applicable). Any Non-U.S. Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

Each recipient agrees that if any form or certification it previously delivered
pursuant to this Section 5.4(f) and Section 5.4(j), below, expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. Each Person that shall become a
Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6 shall,
upon the effectiveness of the related transfer, be required to provide all the
forms and statements required pursuant to this Section 5.4(f); provided that in
the case of a Participant such Participant shall furnish all such required forms
and statements to the Lender from which the related participation shall have
been purchased.

(g)    If any Lender or the Administrative Agent, as applicable, determines, in
its sole discretion, that it has received a refund of an Indemnified Tax or
Other Tax for which a payment has been made by the Borrower or any Guarantor
(including by the payment of additional amounts pursuant to this Section)
pursuant to this Agreement or any other Credit Document, which refund in the
good faith judgment of such Lender or the Administrative Agent, as the case may
be, is attributable to such payment made by the Borrower or any Guarantor, then
such Lender or the Administrative Agent, as the case may be, shall reimburse the
Borrower or such Guarantor for such amount (net of all out-of-pocket expenses of
such Lender or the Administrative Agent, as the case may be, and without
interest other than any interest received thereon from the relevant Governmental
Authority with respect to such refund) as such Lender or the Administrative
Agent, as the case may be, determines in its sole discretion to be the
proportion of the refund as will leave it, after such reimbursement, in no
better or worse position (taking into account expenses or any Taxes imposed on
the refund) than it would have been in if

 

50



--------------------------------------------------------------------------------

the payment had not been required; provided that the Borrower or such Guarantor,
upon the request of such Lender or the Administrative Agent, agrees to repay the
amount paid over to the Borrower or such Guarantor (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to such Lender
or the Administrative Agent in the event such Lender or the Administrative Agent
is required to repay such refund to such Governmental Authority. In such event,
such Lender or the Administrative Agent, as the case may be, shall, at the
Borrower’s request, provide the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant Governmental Authority (provided that such Lender or the Administrative
Agent may delete any information therein that it deems confidential). No Lender
nor the Administrative Agent shall be obliged to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
any Credit Party in connection with this clause (f) or any other provision of
this Section 5.4.

(h)    [Reserved].

(i)    The Administrative Agent shall deliver to the Borrower and each U.S.
Lender shall deliver to the Borrower and the Administrative Agent two executed
copies of IRS Form W-9 (or substitute or successor form), properly completed and
duly executed, certifying that such Person is exempt from United States federal
backup withholding (i) on or prior to the Initial Funding Date (or on or prior
to the date it becomes a party to this Agreement), (ii) on or before the date
that such form expires or becomes obsolete or invalid, (iii) after the
occurrence of a change in Person’s circumstances requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent, and (iv) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent.

(j)    If a payment made to any Lender or the Administrative Agent under this
Agreement or any other Credit Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Person shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Person has or has not complied with such Person’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this Section 5.4(j), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(k)    For the avoidance of doubt, for purposes of this Section 5.4, the term
“applicable law” includes FATCA.

(l)    The agreements in this Section 5.4 shall survive the termination of this
Agreement, and the repayment of the Loans and payment of all other amounts
payable hereunder.

 

51



--------------------------------------------------------------------------------

5.5    Computations of Interest and Fees.

(a)    Except as provided in the next succeeding sentence, interest on LIBOR
Loans and ABR Loans calculated by reference to LIBOR shall be calculated on the
basis of a 360-day year for the actual days elapsed. Interest on ABR Loans in
respect of which the rate of interest is calculated on the basis of the
Administrative Agent’s prime rate and interest on overdue interest shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.

(b)    Fees shall be calculated on the basis of a 360-day year for the actual
days elapsed.

5.6    Limit on Rate of Interest.

(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the Highest Lawful Rate.

(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment at the Highest Lawful Rate.

(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.

(d)    Rebate of Excess Interest. Notwithstanding the foregoing, and after
giving effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.

SECTION 6.    Conditions Precedent to Effective Date and Initial Funding Date

6.1    Effective Date. The occurrence of the Effective Date and the
effectiveness of this Agreement, are subject to the satisfaction (or waiver
pursuant to Section 13.1) of the following conditions precedent.

 

52



--------------------------------------------------------------------------------

(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly Authorized Officer of each of the
Borrower, the Administrative Agent and each Initial Lender.

(b)    Authorization of Proceedings of Credit Parties; Organizational Documents.
The Administrative Agent shall have received a certificate (substantially in the
form of Exhibit F attached hereto) of one or more Authorized Officers of the
Credit Parties certifying (1) that attached thereto are true and correct copies
of resolutions adopted by (x) the Conflicts Committee and (y) the Board of
Directors of each of the Credit Parties (A) authorizing the execution, delivery
and performance by the Credit Parties of the Credit Documents to which each is a
party and the consummation of the transactions contemplated thereby,
(B) authorizing officers and other representatives of the Credit Parties to
negotiate the Credit Documents on behalf of the Credit Parties and
(C) authorizing officers and other representatives and authorized signers of the
Credit Parties to execute and deliver the Credit Documents to which each is a
party and any related documents, including, without limitation, any agreement or
security document contemplated by this Agreement and that such resolutions have
not been modified or rescinded and are in full effect, (2) that attached thereto
are true and correct copies of the certified charter and bylaws, or equivalent
formation and organizational documents, of each Credit Party, as in effect on
the Effective Date and (3) the incumbency and specimen signatures of the
officers and other representatives and authorized signers of the Credit Parties
executing any documents on behalf of it.

(c)    PATRIOT Act. The Administrative Agent and each Initial Lender shall have
received all documentation and other information about the Credit Parties as
shall have been reasonably requested in writing by the Administrative Agent or
any Initial Lender as is reasonably agreed to be required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act, including a
duly executed W-9 tax form (or such other applicable IRS tax form) of the
Borrower.

(d)    Issuance of Class A Common Stock. Pursuant to a Subscription Agreement,
the Borrower shall have issued shares of its Class A common stock to the Initial
Lenders in the amounts identified in such Subscription Agreement.

(e)    Amendment to Registration Rights Agreement. An amendment to the
Registration Rights Agreement with respect to the Class A common stock issued to
the Initial Lenders in the form of Exhibit K shall have been effected.

(f)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of an Authorized Officer of the Borrower certifying that (1) the
Class A common stock required to be issued pursuant to Section 6.1(d) has been
issued and (2) the amendment required by Section 6.1(e) is effective and a true
and correct copy of such amendment is attached thereto.

The Administrative Agent (acting on the instructions of the Initial Lenders)
shall notify the Borrower and the Lenders shall notify the Borrower and the
Lenders of the Effective Date and such notice (the “Effectiveness Notice”) shall
be conclusive and binding.

 

53



--------------------------------------------------------------------------------

6.2    Initial Funding Date. The occurrence of the Initial Funding Date and the
agreement of each Lender to make Loans contemplated by Section 2.1(a) available
to the Borrower on the Initial Funding Date and thereafter, are subject to the
satisfaction (or waiver pursuant to Section 13.1) of the following conditions
precedent:

(a)    The Administrative Agent shall have received,

(i)    to the extent requested by a Lender, a Note payable to each such Lender
or its registered assigns executed by the Borrower; and

(ii)    fully executed counterparts of the Security Documents and all other
Credit Documents.

(b)    Collateral. All documents and instruments, including UCC or other
applicable personal property financing statements reasonably requested by the
Administrative Agent to be filed, registered or recorded, to create the Liens
intended to be created by any Security Document and perfect such Liens to the
extent required by, and with the priority required by, such Security Documents
shall have been delivered to the Administrative Agent for filing, registration
or recording, and none of the Collateral shall be subject to any other pledges,
security interests or mortgages, except for Liens permitted under Section 10.2.
The Borrower shall have delivered to the Administrative Agent, Mortgages in form
and substance satisfactory to the Administrative Agent (acting on the
instructions of the Required Lenders) on all the Oil and Gas Properties of the
Borrower and its Subsidiaries (other than OpCo and the OpCo Subsidiaries) such
that the Administrative Agent has perfected Liens on all of the Oil and Gas
Properties of the Borrower and its Subsidiaries (other than OpCo and the OpCo
Subsidiaries).

(c)    Legal Opinions. The favorable, signed opinion of Vinson & Elkins, LLP,
special counsel to the Credit Parties, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d)    Authorization. The Administrative agent shall have received a certificate
(substantially in the form of Exhibit F attached hereto) of one or more
Authorized Officers of the Credit Parties certifying (1) that attached thereto
are true and correct copies of the certified charter and bylaws, or equivalent
formation and organizational documents, of the Borrower, as in effect on the
Initial Funding Date, (2) that attached thereto are true and correct copies of
resolutions adopted by (x) the Conflicts Committee and (y) the Board of
Directors of each of the Credit Parties (A) authorizing the execution, delivery
and performance by the Credit Parties of the Credit Documents to which each is a
party and the consummation of the transactions contemplated thereby,
(B) authorizing officers and other representatives of the Credit Parties to
negotiate the Credit Documents on behalf of the Credit Parties and
(C) authorizing officers and other representatives and authorized signers of the
Credit Parties to execute and deliver the Credit Documents to which each is a
party and any related documents, including, without limitation, any agreement or
security document contemplated by this Agreement and that such resolutions have
not been modified or rescinded and are in full effect, (3) the incumbency and
specimen signatures of the officers and other representatives and authorized
signers of the Credit Parties executing any documents on behalf of it and
(4) that attached thereto are the applicable good standing certificates required
by Section 6.2(m).

 

54



--------------------------------------------------------------------------------

(e)    Fees and Expenses. The Administrative Agent and the Lenders shall have
been paid for their fees and reimbursed for all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder (including,
without limitation, the costs and expenses for recordation of certain Security
Documents and the reasonable and documented fees and expenses of counsel to each
of the Initial Lenders, including Simpson Thacher & Bartlett LLP, Akin Gump
Strauss Hauer & Feld LLP and Thompson & Knight LLP, pursuant to Section 13.5).

(f)    Representations. On the Initial Funding Date, all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects unless such
representations and warranties are already qualified by materiality, Material
Adverse Effect or a similar qualification, in which case such representations
and warranties shall be true and correct in all respects.

(g)    PATRIOT Act. Each Lender making a Loan on the Initial Funding Date shall
have received all documentation and other information about the Credit Parties
as shall have been reasonably requested in writing by such Lender as is
reasonably agreed to be required by U.S. regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

(h)    Curlin Assets. The Asset Acquisition shall have been completed and the
Credit Parties shall have received assignments in a form proper for recording
with respect to the Curlin Assets.

(i)    Lien Searches. The Administrative Agent shall have received recent
appropriate UCC search certificates and judgment searches reflecting no prior
Liens (other than Liens on the properties of OpCo granted pursuant to the OpCo
Credit Facility (other than, for the avoidance of doubt, Liens on the Curlin
Assets) and those being assigned or released on or prior to the Initial Funding
Date) or judgments encumbering the Collateral and all lien terminations, UCC-3
termination statements and other documentation evidencing such assignments or
releases.

(j)    [Reserved].

(k)    Insurance Certificate. The Administrative Agent shall have received
copies of insurance certificates evidencing the insurance required to be
maintained by the Borrower pursuant to Section 9.3.

(l)    Absence of Litigation. The Administrative Agent shall have received a
certificate of one or more Authorized Officers of the Borrower certifying that
no litigation by any Person shall be pending or threatened with respect to this
Agreement, any other Credit Document or the Transactions contemplated hereby
that could reasonably be expected to have a Material Adverse Effect or
materially and adversely affect this Agreement, any other Credit Document or the
Transactions contemplated hereby.

(m)    Good Standing Certificates. The Administrative Agent shall have received
certificates of appropriate public officials as to (1) the existence, good
standing or authorization to do business, as applicable, of the Credit Parties
in their respective jurisdiction of formation or organization (2) the existence
or qualification to do business, as applicable, of the Credit Parties

 

55



--------------------------------------------------------------------------------

in the State of Oklahoma and (3) the existence or qualification to do business,
as applicable, and good standing of the Credit Parties in each other state in
which they operate if the failure to be in good standing could reasonably be
expected to have a Material Adverse Effect and to the extent that the Credit
Parties are required to be qualified to do business in each such state.

(n)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form of Exhibit I duly and properly
executed by the chief financial officer or the treasurer of the Borrower and
certifying that the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions are Solvent.

(o)    Material Adverse Effect. After giving effect to any Borrowing on the
Initial Funding Date, no event or circumstance shall exist which could
reasonably be expected to result in a Material Adverse Effect.

(p)    OpCo Credit Facility. The Administrative Agent shall have received a
certificate of an Authorized Officer of the Borrower certifying that
(i) attached thereto is a duly executed copy of an amendment or Borrowing Base
reaffirmation, including reaffirmation of the Borrowing Base for the spring 2019
scheduled redetermination at $750,000,000, (ii) the Borrowing Base as of the
Initial Funding Date is $750,000,000 and (iii) there are no defaults or events
of default in existence under the OpCo Credit Facility as of the Initial Funding
Date. The amendment or Borrowing Base reaffirmation referenced in clause
(i) above shall be in form and substance reasonably satisfactory to the
Administrative Agent (as determined at the instruction of the Initial Lenders).

(q)    Common Stock. Pursuant to Subscription Agreements, the Borrower shall
have issued shares of its Class A common stock to each Lender or an Affiliate or
designee of such Lender (as designated by the applicable Lender), in each case
that commits to the Facility prior to the Incremental Equity End Time in
accordance with Section 2.15 in an amount equal to such Lender’s Incremental
Equity Amount, and the Registration Rights Agreement shall have been amended via
one or more amendments substantially in the form of Exhibit K, as applicable, to
make each such Lender a party to the Registration Rights Agreement.

(r)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of an Authorized Officer of the Borrower certifying that the
conditions in Sections 6.2(f), 6.2(h), 6.2(l), 6.2(o) and 6.2(q) have been
satisfied.

The Administrative Agent (acting on the instructions of the Initial Lenders)
shall notify the Borrower and the Lenders of the Initial Funding Date and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 13.1) at
or prior to 5:00 p.m. on August 26, 2019 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time).

 

56



--------------------------------------------------------------------------------

SECTION 7.    Conditions Precedent to All Borrowings

The agreement of each Lender to make any Loan requested to be made by it on any
date is subject to the satisfaction (or waiver pursuant to Section 13.1) of the
following conditions precedent:

7.1    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (a) no Default or Event of Default
shall have occurred and be continuing and (b) all representations and warranties
made by any Credit Party contained herein or in the other Credit Documents shall
be true and correct in all material respects (unless such representations and
warranties are already qualified by materiality, Material Adverse Effect or a
similar qualification in which case such representations and warranties shall be
true and correct in all respects) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects or true and correct in all
respects, as applicable, as of such earlier date).

7.2    Liquidity. With respect to any Borrowing made after the Initial Funding
Date, Liquidity of OpCo and the OpCo Subsidiaries shall not be in excess of
$50,000,000 (exclusive of Loan proceeds received by OpCo and the OpCo
Subsidiaries).

7.3    Notice of Borrowing. Prior to the making of each Loan, the Administrative
Agent shall have received a Notice of Borrowing meeting the requirements of
Section 2.3(a).

Each Credit Event shall be deemed to constitute a representation and warranty by
each Credit Party to each of the Lenders that all the applicable conditions
specified in Section 7 above have been satisfied as of that time.

SECTION 8.    Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower makes, on the Effective Date (to the
extent applicable), the Initial Funding Date, each other Credit Event and on
each other date as required or otherwise set forth in the Credit Documents, the
following representations and warranties to, and agreements with, the Lenders,
all of which shall survive the execution and delivery of this Agreement and the
making of the Loans:

8.1    Corporate Status. The Borrower and each Subsidiary (a) is a duly
organized and validly existing corporation, partnership, limited liability
company or other entity in good standing under the laws of the jurisdiction of
its organization, (b) has the corporate, partnership, limited liability company
or other organizational power and authority to own its property and assets and
to transact the business in which it is engaged, (c) has duly qualified and is
authorized to do business and is in good standing (if applicable, or has
“active” status in the case of the State of Texas) in all jurisdictions where it
is required to be so qualified, and (d) is in compliance with all Requirements
of Law, except in each case referred to in clauses (b), (c) and (d), where the
failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

8.2    Power and Authority; Enforceability. The Borrower and each other Credit
Party has the corporate, partnership, limited liability company or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate, partnership, limited liability company or other
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party. The Borrower and each other Credit
Party has duly executed and delivered each Credit Document to which it is a
party and each such Credit Document constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).

8.3    No Violation. None of the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party or the compliance
with the terms and provisions thereof will (a) contravene any material
applicable provision of any material Requirement of Law, (b) result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Credit Party or any of the Subsidiaries (other than Liens created under the
Credit Documents) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument to which such
Credit Party or any of the Subsidiaries is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) except to the extent such breach, default or Lien
that would not reasonably be expected to result in a Material Adverse Effect or
(c) violate any provision of the certificate of incorporation, by-laws or other
organizational documents of such Credit Party or any of the Subsidiaries.

8.4    Litigation. Except as set forth on Schedule 8.4, there are no actions,
suits or proceedings (excluding Environmental Claims) pending or, to the
knowledge of the Borrower, threatened with respect to the Borrower or any of its
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect.

8.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, Regulation
U or Regulation X.

8.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (a) such
as have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (c) such consents, approvals, registrations, filings or actions the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

8.7    Investment Company Act. No Credit Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

58



--------------------------------------------------------------------------------

8.8    True and Complete Disclosure.

(a)    None of the written factual information and written data (taken as a
whole) furnished by or on behalf of the Borrower, any of the Subsidiaries or any
of their respective authorized representatives to the Administrative Agent
and/or any Lender on or before the Initial Funding Date (including all such
information and data contained in the Credit Documents) or delivered hereunder
or under any of the other Credit Documents contained any untrue statement of any
material fact or omitted to state any material fact necessary to make such
information and data (taken as a whole) not materially misleading at such time
(after giving effect to all supplements so furnished prior to such time) in
light of the circumstances under which such information or data was furnished;
it being understood and agreed that for purposes of this Section 8.8(a), such
factual information and data shall not include pro forma financial information,
projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.

(b)    The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Administrative Agent and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Subsidiaries, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material.

8.9    Financial Condition; Financial Information.

(a)    Since March 31, 2019, there has been no Material Adverse Effect.

(b)    As of March 31, 2019, neither the Borrower nor any Subsidiary has any
material Indebtedness, including Disqualified Stock (other than this Facility
and the OpCo Credit Facility), any material guarantee obligations, contingent
liabilities, off balance sheet liabilities, or unusual forward or long-term
commitments that, in each case, are not reflected or provided for in its
publicly-filed quarterly financial statements, except as would not reasonably be
expected to result in a Material Adverse Effect.

8.10    Tax Matters. Except where the failure to file Tax returns or pay taxes
of which would not be reasonably expected to have a Material Adverse Effect,
each of the Borrower and the Subsidiaries has filed or caused to be filed all
federal income Tax returns and all other Tax returns, domestic and foreign,
required to be filed by it and has paid or caused to be paid all material Taxes
payable by it that have become due, other than Taxes (i) not yet delinquent or
(ii) that are being contested in good faith by appropriate proceedings and as to
which adequate reserves have been provided to the extent required by and in
accordance with GAAP.

8.11    Compliance with ERISA. Each Plan is in compliance with ERISA, the Code
and any applicable Requirement of Law; no Reportable Event has occurred with
respect to any Plan; no written notice of any insolvency of a Multiemployer Plan
has been given to the Borrower or any ERISA Affiliate; no Plan has an
accumulated or waived funding deficiency; on and after the effectiveness of the
Pension Act, each Plan that is subject to Title IV of ERISA has satisfied the

 

59



--------------------------------------------------------------------------------

minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, and there has been no
determination that any such Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 4010(d)(2) of ERISA); none of the Borrower or any
ERISA Affiliate has incurred any liability to or on account of a Plan pursuant
to Section 409, 502(i), 502(l), 4062, 4063, 4064, or 4069 of ERISA or
Section 4971 or 4975 of the Code, or to or on account of a Multiemployer Plan
pursuant to Section 515, 4201 or 4204 of ERISA or has been notified in writing
that it will incur any liability under any of the foregoing Sections with
respect to any Plan or Multiemployer Plan, as applicable; no proceedings have
been instituted to terminate or to reorganize any Plan or to appoint a trustee
to administer any Plan, and no written notice of any such proceedings has been
given to the Borrower or any ERISA Affiliate; and no lien imposed under the Code
or ERISA on the assets of the Borrower or any ERISA Affiliate exists nor has the
Borrower or any ERISA Affiliate been notified in writing that such a lien will
be imposed on the assets of the Borrower or any ERISA Affiliate on account of
any Plan or Multiemployer Plan, except to the extent that a breach of any of the
representations or warranties in this Section 8.11 would not result,
individually or in the aggregate, in an amount of liability that would be
reasonably likely to have a Material Adverse Effect. No Plan has an Unfunded
Current Liability that would, individually or when taken together with any other
liabilities referenced in this Section 8.11, be reasonably likely to have a
Material Adverse Effect. With respect to Multiemployer Plans, the
representations and warranties in this Section 8.11, other than any made with
respect to (i) liability under Section 4201 or 4204 of ERISA or (ii) liability
for termination of such Multiemployer Plans under ERISA, are made to the best
knowledge of the Borrower.

8.12    Subsidiaries. The Borrower has no Subsidiaries as of the Initial Funding
Date other than those listed on Schedule 8.12, and each Subsidiary on such
schedule is a Wholly-Owned Subsidiary and is a Domestic Subsidiary.

8.13    Intellectual Property. The Borrower and each of the Subsidiaries have
obtained all intellectual property, free from burdensome restrictions, that is
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to obtain
any such rights would not reasonably be expected to have a Material Adverse
Effect.

8.14    Environmental Laws.

(a)    Except as would not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Oil and Gas
Properties are in compliance with all Environmental Laws; (ii) neither the
Borrower nor any Subsidiary has received written notice of any of their actual
or alleged liability for any Environmental Claim or any other liability under
any Environmental Law, which has not been fully resolved; (iii) neither the
Borrower nor any Subsidiary is conducting any investigation, removal, remedial
or other corrective action pursuant to any Environmental Law at any real
property location; and (iv) to the knowledge of the Borrower, no underground
storage tank or related piping, or any surface impoundment or disposal area
containing Hazardous Materials is located at, on or under any Oil and Gas
Properties currently owned or leased by the Borrower or any of its Subsidiaries.

 

60



--------------------------------------------------------------------------------

(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or, to the
knowledge of the Borrower, formerly owned or leased Oil and Gas Properties in a
manner that would reasonably be expected to give rise to liability of the
Borrower or any Subsidiary under Environmental Law.

8.15    Properties.

(a)    OpCo and/or each OpCo Guarantor has good title to the Borrowing Base
Properties evaluated in the most recently delivered OpCo Reserve Report (other
than those (i) disposed of in compliance with Section 10.4 since delivery of
such OpCo Reserve Report, (ii) leases that have expired in accordance with their
terms and (iii) with title defects disclosed in writing to the OpCo
Administrative Agent), and good title to all its material personal properties,
in each case, free and clear of all Liens other than Liens permitted by
Section 10.2, except where the failure to have good title could not reasonably
be expected to have a Material Adverse Effect. After giving full effect to the
Liens permitted by Section 10.2, the OpCo or OpCo Guarantor specified as the
owner owns the working interests and net revenue interests attributable to the
Hydrocarbon Interests as reflected in the most recently delivered OpCo Reserve
Report, and the ownership of such properties shall not in any material respect
obligate the Borrower or any Subsidiary to bear the material costs and expenses
relating to the maintenance, development and operations of each such property in
an amount in excess of the working interest of each property set forth in the
most recently delivered OpCo Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Subsidiary’s net
revenue interest in such property.

(b)    All material leases and agreements necessary for the conduct of the
business of the Borrower and the Subsidiaries are valid and subsisting, in full
force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.

(c)    The rights and properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including all easements and rights of way, include
all rights and properties necessary to permit the Borrower and the Subsidiaries
to conduct their respective businesses as currently conducted, except to the
extent any failure to have any such rights or properties would not reasonably be
expected to have a Material Adverse Effect.

(d)    All of the properties of the Borrower and the Subsidiaries that are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards,
except to the extent any failure to satisfy the foregoing would reasonably be
expected to have a Material Adverse Effect.

8.16    Solvency. After giving effect to the consummation of the Transactions
and to the making of any Loans requested hereunder, the Borrower, on a
consolidated basis with its Subsidiaries, is Solvent.

 

61



--------------------------------------------------------------------------------

8.17    Insurance. The properties of the Borrower and the Subsidiaries are
insured in the manner contemplated by Section 9.3.

8.18    Hedge Transactions. Schedule 8.18 sets forth, as of the Effective Date,
a true and complete list of all material commodity Hedge Transactions of each
Credit Party, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof (as of the last Business Day of the most recent fiscal quarter
preceding the Effective Date and for which a mark to market value is reasonably
available) and all credit support agreements relating thereto (including any
margin required or supplied).

8.19    PATRIOT Act. Each Credit Party is in compliance in all material respects
with the material provisions of the PATRIOT Act, and the Borrower has provided
to the Administrative Agent and the Lenders all information related to the
Credit Parties (including but not limited to names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent and the Lenders and mutually agreed to be required by the
PATRIOT Act to be obtained by the Administrative Agent or any Lender.

8.20    Liens Under the Security Documents. Upon the execution and delivery of
the Security Documents in accordance herewith, and where appropriate the filing
and recordation thereof with the appropriate filing or recording officers in
each of the necessary jurisdictions, the Liens granted and to be granted by any
Credit Party to the Administrative Agent for the benefit of the Secured Parties,
constitute validly created, perfected and first priority Liens, subject only to
Liens permitted under Section 10.2.

8.21    No Default. No Credit Party is in default under or with respect to any
Contractual Requirement that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Credit Document. Each
of the Borrower and each Subsidiary is in compliance in all material respects
with the Requirements of Law applicable to it or to its properties, except in
such instances in which (a) such Requirement of Law is being contested in good
faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

8.22    Direct Benefit. The initial Borrowing hereunder and all additional
Borrowings are for the direct benefit of the Borrower and its Subsidiaries. The
Borrower and its Subsidiaries shall engage as an integrated group in the
business of oil and gas exploration and related activities and certain other
legal business purposes, and any benefits to the Borrower and its Subsidiaries
is a benefit to all of them, both directly or indirectly, inasmuch as the
successful operation and condition of the Borrower and its Subsidiaries is
dependent upon the continued successful performance of the functions of the
integrated group as a whole.

8.23    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers

 

62



--------------------------------------------------------------------------------

and to the knowledge of the Borrower its directors and agents and employees, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in Borrower being designated as a Sanctioned Person. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions. None of the Borrower or its
Subsidiaries operates in a Sanctioned Country.

8.24    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

8.25    Accounts. Schedule 8.25 sets forth, as of the Initial Funding Date, a
true and complete list of all Deposit Accounts, Securities Accounts and
Commodities Accounts of each Credit Party (other than Excluded Accounts).

SECTION 9.    Affirmative Covenants

The Borrower hereby covenants and agrees that on the Effective Date and
thereafter, until Payment in Full:

9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)    Annual Financial Statements. As soon as available and in any event within
one hundred twenty (120) days after the end of each fiscal year, copies of the
audited consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal year and audited consolidated statements of income and
partners’ capital and a consolidated statement of cash flows of the Borrower and
its Subsidiaries for such fiscal year, in each case setting forth in comparative
form the figures for the preceding fiscal year, all in reasonable detail and
prepared in accordance with GAAP and accompanied by an opinion thereon of
independent accountants of recognized national standing selected by the Borrower
and reasonably satisfactory to the Administrative Agent whose opinion shall not
be materially qualified with a “going concern” or like qualification or
exception (other than with respect to, or resulting from, (x) the occurrence of
the Maturity Date within one year from the date such opinion is delivered or
(y) any potential inability to satisfy the Financial Performance Covenants on a
future date or in a future period).

(b)    Quarterly Financial Statements. As soon as available and in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters, copies of the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such period, and unaudited consolidated
statements of income, partners’ capital and cash flows of the Borrower and its
Subsidiaries for that fiscal period and for the portion of the fiscal year
ending with such period, in each case setting forth in comparative form the
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail and certified by an Authorized Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of

 

63



--------------------------------------------------------------------------------

operations, partners’ capital and cash flows, of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject to changes resulting
from audit and normal year-end audit adjustments and the absence of footnotes.

(c)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Subsidiaries
were in compliance with the covenant set forth in Section 10.11 as at the end of
such fiscal year or period, as the case may be and (ii) a specification of any
change in the identity of the Guarantors and Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the list of Subsidiaries
provided to the Lenders on or prior to the Initial Funding Date or the most
recent fiscal year or period, as the case may be.

(d)    Notice of Default; Litigation. Promptly after an Authorized Officer of
the Borrower or any of the Subsidiaries obtains actual knowledge thereof,
written notice from an Authorized Officer of the Borrower of (i) the occurrence
of any event that constitutes a Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto and (ii) any litigation or
governmental proceeding pending against the Borrower or any of the Subsidiaries
that would reasonably be expected to be determined adversely and, if so
determined, to result in a Material Adverse Effect.

(e)    Environmental Matters. Promptly, but no later than ten (10) Business Days
after Borrower’s obtaining actual knowledge of any one or more of the following
environmental matters, unless such environmental matters would not,
individually, or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect, written notice from an
Authorized Officer of the Borrower of:

(i)    any pending or threatened Environmental Claim against any the Borrower or
any Subsidiary or any real property interests of any Oil and Gas Properties;

(ii)    any condition or occurrence on any real property interests of any Oil
and Gas Properties that (A) would reasonably be expected to result in a
violation of Environmental Law by the Borrower or any Subsidiary or (B) would
reasonably be expected to result in the issuance of an Environmental Claim
against the Borrower or any Subsidiary or any real property interests of any Oil
and Gas Properties;

(iii)    any condition or occurrence on any real property interests of any Oil
and Gas Properties that would reasonably be expected to result in restrictions
on the Borrower’s ownership, occupancy, use or transferability of such interests
of any Oil and Gas Properties under any Environmental Law; and

(iv)    Borrower’s or any Subsidiary’s conduct of any investigation, or any
removal, remedial or other corrective action in response to the actual or
alleged presence, release or threatened release of any Hazardous Material on,
at, under or from any real property interests of any Oil and Gas Properties.

 

64



--------------------------------------------------------------------------------

All such notices shall describe in reasonable detail, based on the information
then available, the nature of the claim, investigation, condition, occurrence or
removal or remedial action and the response thereto.

(f)    Other Information.

(i)    Promptly after the sending or filing thereof, copies of all press
releases and material information, communications or notices that the Borrower
sends to any holders of its Stock or Stock Equivalents (to the extent not
theretofore delivered to the Administrative Agent pursuant to this Agreement);

(ii)    (A) When required to be delivered under the OpCo Credit Documents,
copies of all notices, reports and other information (including title
information, if requested by the Administrative Agent on behalf of a Lender)
delivered by OpCo to the OpCo Administrative Agent or OpCo Facility Lenders
pursuant to the OpCo Credit Facility and (B)(1) two (2) Business Days prior to
their execution, any material new OpCo Credit Documents or any material
amendments, modifications or waivers to any OpCo Credit Documents or
(2) promptly after their execution, any non-material new OpCo Credit Documents
or any non-material amendments, modifications or waivers to any OpCo Credit
Documents; and

(iii)    Promptly, but subject to the limitations set forth in the last
sentences of Section 9.2(a) and Section 13.6, such other information (financial
or otherwise) as the Administrative Agent on behalf of any Initial Lender or the
Required Lenders may reasonably request in writing from time to time.

(g)    Projections. Within one hundred twenty (120) days after the end of each
fiscal year of the Borrower, a reasonably detailed consolidated budget and cash
flow forecast for the following fiscal year as customarily prepared in good
faith by management of the Borrower for its internal use and projected capital
expenditures (collectively, the “Projections”) in form and substance
satisfactory to the Administrative Agent (acting at the direction of the
Required Lenders).

(h)    [Reserved].

Documents required to be delivered pursuant to Sections 9.1(a) and (b) and
Section 9.1(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 13.2, or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent; provided that:
(x) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding

 

65



--------------------------------------------------------------------------------

anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the certificates required by Section 9.1(c) to the
Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

9.2    Books, Records and Inspections.

(a)    The Borrower will, and will cause each Subsidiary to, permit officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect any of the properties or assets of the Borrower or such
Subsidiary in whomsoever’s possession to the extent that it is within such
party’s control to permit such inspection (and shall use commercially reasonable
efforts to cause such inspection to be permitted to the extent that it is not
within such party’s control to permit such inspection), and to examine the books
and records of the Borrower and any such Subsidiary and discuss the affairs,
finances and accounts of the Borrower and of any such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
upon reasonable advance notice to the Borrower, all at such reasonable times and
intervals during normal business hours and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire (and subject, in the
case of any such meetings or advice from such independent accountants, to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default
(i) only the Required Lenders or the Administrative Agent on behalf of the
Required Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 9.2, and (ii) only one such visit per calendar year shall be
at the Borrower’s expense; provided, further, that when an Event of Default
exists, the Administrative Agent (or any of its representatives or independent
contractors) or any representatives of the Lenders may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Required Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in Section 9.1(f)(ii) or this Section 9.2, neither the Borrower nor any
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender in their capacity as such (or their
respective representatives or contractors) is prohibited by any Requirement of
Law or any binding agreement or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.

(b)    The Borrower will, and will cause each of the Subsidiaries to, maintain
proper books of record and account, in which entries that are full, true and
correct in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

9.3    Maintenance of Insurance. The Borrower will, and will cause each
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management

 

66



--------------------------------------------------------------------------------

of the Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which the Borrower believes (in the good faith
judgment of management of the Borrower) is reasonable and prudent in light of
the size and nature of its business) and against at least such risks (and with
such risk retentions) as the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business; and will furnish to the Administrative Agent, upon
written request from the Administrative Agent (acting at the instruction of the
Required Lenders), information presented in reasonable detail as to the
insurance so carried. The Secured Parties shall be the additional insureds on
any such liability insurance as their interests may appear and, if casualty
insurance is obtained, the Administrative Agent shall be a loss payee under any
such casualty insurance; provided that, to the extent that the Administrative
Agent or any Lender receives proceeds of such casualty insurance and so long as
no Event of Default has occurred and is then continuing, the Administrative
Agent or such Lender, as applicable, will deliver such proceeds to the Borrower
to the extent that the Borrower undertakes to apply such proceeds to the
reconstruction, replacement or repair of the property insured thereby. All
policies of insurance required by the terms of this Agreement or any Security
Document shall provide that each insurer shall endeavor to give at least thirty
(30) days’ prior written notice to the Administrative Agent of any cancellation
of such insurance (or at least 10 days’ prior written notice in the case of
cancellation of such insurance due to non-payment of premiums).

9.4    Payment of Taxes. The Borrower will, and will cause each of the
Subsidiaries to, pay or discharge all Taxes imposed upon it or upon its income
or profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto; provided that neither the Borrower nor any of
the Subsidiaries shall be required to pay or discharge any such Tax or claim
(a) that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of the
Borrower) with respect thereto to the extent required by, and in accordance
with, GAAP or (b) where the failure to pay or discharge such Tax or claim could
not reasonably be expected to result in a Material Adverse Effect.

9.5    Existence. The Borrower will, and will cause each of its Subsidiaries to,
preserve and maintain such Person’s existence, rights, franchises and privileges
in the jurisdiction of its formation, and qualify and remain qualified as a
foreign limited partnership, limited liability company or corporation in each
jurisdiction in which such qualification is material to the business and
operations of the Borrower or any of its Subsidiaries or the ownership or
leasing of the properties of the Borrower or its Subsidiaries except (other than
with respect to the existence of the Borrower) where the failure could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Subsidiaries may consummate any transaction permitted
under Section 10.3, 10.4 or 10.5.

9.6    Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Subsidiary to, comply with all Requirements of Law applicable to it
or its property, including all governmental approvals or authorizations required
to conduct its business, and to maintain all such governmental approvals or
authorizations in full force and effect, in each case except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures, to the
extent applicable to its business, designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

67



--------------------------------------------------------------------------------

9.7    ERISA.

(a)    Promptly after the Borrower knows or has reason to know of the occurrence
of any of the following events that, individually or in the aggregate (including
in the aggregate such events previously disclosed or exempt from disclosure
hereunder, to the extent the liability therefor remains outstanding), would be
reasonably likely to have a Material Adverse Effect, the Borrower will deliver
to the Administrative Agent a certificate of an Authorized Officer or any other
senior officer of the Borrower setting forth details as to such occurrence and
the action, if any, that the Borrower or an ERISA Affiliate is required or
proposes to take, together with any notices given to or filed with or by the
Borrower, such ERISA Affiliate, the PBGC, a Plan participant (other than notices
relating to an individual participant’s benefits) or the Plan administrator with
respect thereto: that a Reportable Event has occurred with respect to any Plan;
that an accumulated funding deficiency has been incurred or an application is to
be made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code with respect
to a Plan; that a Plan having an Unfunded Current Liability or a Multiemployer
Plan has been or is to be terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA (including the giving of written notice
thereof); that a Plan has an Unfunded Current Liability that has or will result
in a lien under ERISA or the Code; that proceedings will be or have been
instituted to terminate a Plan having an Unfunded Current Liability (including
the giving of written notice thereof); that a proceeding has been instituted
against the Borrower or an ERISA Affiliate pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; that the PBGC has
notified the Borrower or any ERISA Affiliate of its intention to appoint a
trustee to administer any Plan; that the Borrower or any ERISA Affiliate has
failed to make a required installment or other payment pursuant to Section 412
of the Code with respect to a Plan; or that the Borrower or any ERISA Affiliate
has incurred (or has been notified in writing that it will incur) any liability
(including any contingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 4062, 4063, 4064, or 4069 of ERISA or
Section 4971 or 4975 of the Code or to or on account of a Multiemployer Plan
pursuant to Section 515, 4201 or 4204 of ERISA.

(b)    Promptly following any request therefor, on and after the effectiveness
of the Pension Act, the Borrower will deliver to the Administrative Agent copies
of (i) any documents described in Section 101(k) of ERISA that the Borrower and
any of its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA
that the Borrower and any of its Subsidiaries or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided that if the Borrower, any of
its Subsidiaries or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, following any request by the Administrative Agent, the Borrower, the
applicable Subsidiary(ies) or the ERISA Affiliate(s) shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof.

 

68



--------------------------------------------------------------------------------

9.8    Maintenance of Properties. The Borrower will, and will cause each of the
Subsidiaries to, except in each case, where the failure to so comply would not
reasonably be expected to result in a Material Adverse Effect:

(a)    operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in good
working order and condition as would a reasonably prudent oil and gas
exploration and production operator in compliance with all applicable
Contractual Requirements and all applicable Requirements of Law, including
applicable proration requirements and Environmental Laws, and all applicable
Requirements of Law of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom;

(b)    keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair and working order (ordinary wear and tear
excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and

(c)    to the extent the Borrower or a Subsidiary is not the operator of any
property, the Borrower shall use reasonable efforts consistent with its rights
under applicable operating agreements to cause the operator to comply with this
Section 9.8.

9.9    End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause each of its, and each of its Subsidiaries’, fiscal
years and fiscal quarters to end on dates consistent with past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

9.10    Additional Guarantors, Grantors and Collateral.

(a)    Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect
Subsidiary (other than OpCo or any OpCo Subsidiaries) formed or otherwise
purchased or acquired after the Initial Funding Date and (ii) upon the
termination of the OpCo Credit Facility, OpCo and the OpCo Subsidiaries, in each
case within thirty (30) days from the date of such formation, acquisition or
termination, as applicable (or such longer period as the Administrative Agent
may agree in its reasonable discretion) to (1) execute a supplement to each of
the Guarantee and the Collateral Agreement, if any, substantially in the form of
Annex A to Exhibit C or Exhibit D, as applicable, to the respective agreement in
order to become a Guarantor under the Guarantee and a grantor under the
Collateral Agreement and (2) execute a Mortgage or a joinder and supplement to
an existing Mortgage or enter into a security agreement as provided in
Section 9.16(b).

 

69



--------------------------------------------------------------------------------

(b)    Subject to any applicable limitations set forth in the Collateral
Agreement, the Borrower will pledge, and, if applicable, will cause each other
Guarantor (or Person required to become a Guarantor pursuant to Section 9.10(a)
or Section 9.16(b)) to pledge, to the Administrative Agent, for the benefit of
the Secured Parties all of the Stock of each Subsidiary owned by the Borrower or
any Guarantor (or Person required to become a Guarantor pursuant to
Section 9.10(a) or Section 9.16(b)), in each case, formed or otherwise purchased
or acquired after the Initial Funding Date, pursuant to the Collateral Agreement
or pursuant to a supplement to the Collateral Agreement substantially in the
form of Annex A thereto, as applicable.

(c)    If at any time the Borrower or any of its Subsidiaries shall acquire
additional Oil and Gas Properties, then the Borrower shall, and shall cause such
Subsidiaries to (other than with respect to Oil and Gas Properties of OpCo and
the OpCo Subsidiaries), grant, within 60 days after acquiring such Oil and Gas
Properties (or such longer period as the Administrative Agent may agree in its
reasonable discretion) to the Administrative Agent as security for the
Obligations a first priority Lien (subject to Liens permitted by Section 10.2)
on such Oil and Gas Properties sufficient to provide the Administrative Agent as
security for the Obligations a first priority Lien on all of the Oil and Gas
Properties of the Borrower and its Subsidiaries (other than Oil and Gas
Properties of OpCo and the OpCo Subsidiaries). All such Liens will be created
and perfected by and in accordance with the provisions of the Security
Documents, including, if applicable, any additional Mortgages. In order to
comply with the foregoing, if any Subsidiary other than OpCo or any OpCo
Subsidiary places a Lien on its property and such Subsidiary is not a Guarantor,
then it shall become a Guarantor and comply with the provisions of
Section 9.10(a), Section 9.10(b) and Section 9.16.

(d)    The Borrower will promptly notify the Administrative Agent if the
Borrower or any other Credit Party establishes a Deposit Account or a
Commodities Account after the Initial Funding Date (or if any Deposit Account
that was previously an Excluded Account ceases to be an Excluded Account), and
the Borrower will, and will cause each other Credit Party to, in connection with
any such Deposit Account or Commodities Account established by a Credit Party
(other than Deposit Accounts that are Excluded Accounts, but only for so long as
it is an Excluded Account) promptly, but in any event on or before the earlier
of (x) 30 days after the establishment of such Deposit Account or Commodities
Account (or by such later date as the Administrative Agent shall reasonably
agree) or (y) the first date on which the funds or contracts in such Deposit
Account or Commodities Account would exceed $1,000,000, enter into a Control
Agreement with the Administrative Agent and the depositary bank or commodities
intermediary for such Deposit Account or Commodities Account (other than an
Excluded Account), on terms reasonably satisfactory to the Administrative Agent
(acting at the instruction of the Required Lenders).

(e)    The Borrower will promptly notify the Administrative Agent if the
Borrower or any other Credit Party establishes a Securities Account after the
Initial Funding Date and the Borrower will, and will cause each other Credit
Party to, in connection with any such Securities Account established by a Credit
Party promptly, but in any event on or before the earlier of (x) 30 days after
the establishment of such Securities Account (or by such later date as the
Administrative Agent shall reasonably agree) or (y) the first date on which the
securities and funds in such Securities Account would either (i) pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, cause the securities intermediary

 

70



--------------------------------------------------------------------------------

to agree to comply without further consent of Borrower or such Credit Party,
with entitlement orders originated by the Administrative Agent with respect to
the financial assets carried in such Securities Account, or (ii) arrange for the
Administrative Agent to become the entitlement holder of the securities
intermediary with respect to the Securities Account, with Borrower or such
Credit Party being permitted, only with the consent of the Administrative Agent,
to originate entitlement orders with respect to the financial assets carried in
such Securities Account. The Administrative Agent shall not give any such
entitlement orders unless an Event of Default has occurred and is continuing.

(f)    The Borrower shall execute and deliver such other closing documents,
certificates and legal opinions and provide such other information, in each case
as the Administrative Agent may reasonably request in connection with the
foregoing (a) through (e).

9.11    Use of Proceeds. The Borrower and the Credit Parties will use the
proceeds of the Loans solely to (i) effectuate the Asset Acquisition, (ii) fund
operations of the Borrower and its Subsidiaries, (iii) repay the OpCo Facility
Obligations and (iv) pay the fees and expenses related to the Transactions.

9.12    Further Assurances.

(a)    Subject to the applicable limitations set forth in the Security
Documents, the Borrower will, and will cause each other Credit Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture, filings, assignments of as-extracted collateral,
mortgages, deeds of trust and other documents) that may be required under any
applicable Requirements of Law, or that the Administrative Agent or the Required
Lenders may reasonably request, in order to grant, preserve, protect and perfect
the validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Subsidiaries.

(b)    Notwithstanding anything herein to the contrary, if the Administrative
Agent (acting at the instruction of the Required Lenders) reasonably determine
in writing that the cost of creating or perfecting any Lien on any property is
excessive in relation to the benefits afforded to the Lenders thereby, then such
property may be excluded from the Collateral for all purposed of the Credit
Documents.

9.13    Reserve Reports

(a)    On or before August 31st and February 28th of each year, the Borrower
shall furnish to the Administrative Agent a reserve report evaluating, as of the
immediately preceding June 30th and December 31st, respectively, the proved
reserves of the OpCo and the OpCo Guarantors located within the geographic
boundaries of the United States of America (or the Outer Continental Shelf
adjacent to the United States of America) that are Borrowing Base Properties.
Each reserve report as of December 31 shall be prepared at the Borrower’s
election, by one or more Approved Petroleum Engineers (as defined in the OpCo
Credit Agreement). Each reserve report as of June 30 shall be prepared by or
under the supervision of the chief engineer of the OpCo, provided that the
Borrower may elect to have such reserve report prepared by one or more Approved
Petroleum Engineers (as defined in the OpCo Credit Agreement).

 

71



--------------------------------------------------------------------------------

(b)    [Reserved].

(c)    At the time of delivery of any reserve report pursuant to clause (a) of
this Section 9.13, the Borrower shall also deliver to the Administrative Agent a
true and complete list of all commodity Hedge Transactions of the Borrower and
each Subsidiary (including the type, applicable commodity prices and notional
amounts or volumes).

9.14    [Reserved].

9.15    [Reserved].

9.16    Post-Closing Security.

(a)    Required Mortgage Recording Evidence. Within thirty (30) days after the
Initial Funding Date, the Borrower shall have delivered evidence of recording of
all Mortgages required to be delivered pursuant to Section 6.2(b) reasonably
satisfactory to the Administrative Agent (acting at the direction of the
Required Lenders).

(b)    Security Documents. Within thirty (30) days of such time, if any, that
the Borrower shall acquire any direct or indirect Subsidiary, the Borrower will
and will cause each such Subsidiary (other than OpCo or any OpCo Subsidiary), to
execute and deliver to the Administrative Agent (a) a Guarantee or a supplement
to the Guarantee, as applicable, (b) a Collateral Agreement or a supplement to
the Collateral Agreement, as applicable, (c) a Mortgage on, or a joinder and
supplement to an existing Mortgage on, such Subsidiary’s Oil and Gas Properties
or, in lieu of a Mortgage or joinder and supplement to an existing Mortgage, at
the Borrower’s option, but subject to the requirements of Section 9.10(c), a
security agreement in form and substance satisfactory to the Administrative
Agent (acting at the direction of the Required Lenders) granting a first and
prior Lien in favor of the Administrative Agent for the benefit of the Secured
Parties on such Subsidiary’s personal property, (d) a certificate (substantially
similar to the form of Exhibit F attached hereto) of an officer of the Borrower
and each such Subsidiary, certifying inter alia, (1) true and correct copies of
resolutions adopted by the appropriate governing entity or body of such Credit
Party (A) authorizing the execution, delivery and performance by such Credit
Party of the Guarantee or such supplement, the Collateral Agreement or such
supplement, the Mortgage or such supplement or other security agreement to which
such Credit Party is a party and the consummation of the transactions
contemplated thereby, (B) authorizing officers of such Credit Party to negotiate
the Guarantee or such supplement, the Collateral Agreement or such supplement,
the Mortgage or such supplement or security agreement to which such Credit Party
is a party and (C) authorizing officers of such Credit Party to execute and
deliver the Guarantee or such supplement, the Collateral Agreement or such
supplement, the Mortgage or such supplement or security agreement to which such
Credit Party is a party and any related documents, (2) that attached thereto is
a true and complete copy of the limited liability company agreement, operating
agreement, bylaws or partnership agreement of such Credit Party as in effect on
the date of the resolutions described in the foregoing clause (1), and (3) the
incumbency and specimen

 

72



--------------------------------------------------------------------------------

signatures of the officers of the Credit Party executing any such documents on
behalf of such Credit Party, (e) a favorable signed opinion of Vinson & Elkins,
LLP, or another law firm acceptable to the Administrative Agent, as special
counsel to the Credit Parties, and, if necessary, a favorable signed opinion of
local counsel to the Credit Parties as may be reasonably requested by the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent as to the Guarantee or such supplement, the
Collateral Agreement or such supplement, the Mortgage or such supplement or
other security agreement and (f) to the extent applicable, all Stock and Stock
Equivalents of each Guarantor directly or indirectly owned by the Borrower or
any Guarantor shall have been pledged pursuant to the Collateral Agreement and
the Administrative Agent shall have received all certificates, if any,
representing such securities pledged under the Collateral Agreement, accompanied
by instruments of transfer and/or undated powers endorsed in blank.

(c)    Post-Closing Deliverables. Within thirty (30) days after the Initial
Funding Date (or such later date as may be agreed by the Administrative Agent
(acting at the direction of the Required Lenders)), the Borrower shall have
delivered to the Administrative Agent the items set forth on Schedule 9.16(c).

SECTION 10.    Negative Covenants

The Borrower hereby covenants and agrees that on the Effective Date and
thereafter, until Payment in Full:

10.1    Limitation on Indebtedness. The Borrower will not, and will not permit
any of the Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:

(a)    Indebtedness arising under the Credit Documents or otherwise constituting
an Obligation;

(b)    Indebtedness in respect of the OpCo Credit Facility; provided that
(i) such Indebtedness is a single conforming traditional commercial banking
revolving borrowing base facility for oil and gas secured loan transactions with
no differentiation among the OpCo Facility Lenders and secured hedging providers
and all such Indebtedness is pari passu in right of payment, pricing, maturity,
security and liquidation thereof, (ii) the Person selected to be the
administrative agent thereunder is Citibank, N.A., or another commercial bank
recognized as being an established administrative agent for traditional
commercial banking borrowing base lending facilities for oil and gas secured
transactions reasonably acceptable to the Required Lenders and (iii) the OpCo
Credit Documents are not amended or modified except in accordance with
Section 10.16;

(c)    Indebtedness of (i) the OpCo or any OpCo Guarantor owing to the OpCo or
any OpCo Guarantor; (ii) any OpCo Subsidiary that is not an OpCo Guarantor owing
to any other OpCo Subsidiary that is not an OpCo Guarantor and (iii) any
Subsidiary that is not a Guarantor owing to a Credit Party;

(d)    Indebtedness of a Credit Party to any other Credit Party that is
subordinated to the Obligations on terms satisfactory to the Required Lenders;

 

73



--------------------------------------------------------------------------------

(e)    subject to compliance with Section 10.5, Guarantee Obligations incurred
by (i) OpCo Subsidiaries in respect of Indebtedness of the Opco or other Opco
Subsidiaries that is permitted to be incurred under this Agreement (except that
an Opco Subsidiary may not, by virtue of this Section 10.1(e) guarantee
Indebtedness that such Subsidiary could not otherwise incur under this
Section 10.1) and (ii) Opco in respect of Indebtedness of Opco Subsidiaries that
is permitted to be incurred under this Agreement;

(f)    Guarantee Obligations of OpCo and the OpCo Subsidiaries (i) incurred in
the ordinary course of business in respect of obligations of (or to) suppliers,
customers, franchisees, lessors, licensees or sublicensees or (ii) otherwise
constituting Investments permitted by Sections 10.5(e) and (q);

(g)    (i) Indebtedness of OpCo and its Subsidiaries (including Indebtedness
arising under Capital Leases) incurred within 270 days of the acquisition,
construction, lease, repair, replacement, expansion or improvement of fixed or
capital assets (including equipment) to finance the acquisition, construction,
lease, repair, replacement expansion, or improvement of such fixed or capital
assets; (ii) Indebtedness of OpCo and its Subsidiaries arising under Capital
Leases, other than (A) Capital Leases in effect on the Effective Date and
(B) Capital Leases entered into pursuant to subclause (i) above (provided that,
in the case of each of the foregoing subclauses (i) and (ii), such Indebtedness
shall be permitted by OpCo Credit Agreement as in effect on the date hereof);
and (iii) any Permitted Refinancing Indebtedness issued or incurred to Refinance
any such Indebtedness;

(h)    [Reserved];

(i)    [Reserved];

(j)    [Reserved];

(k)    [Reserved];

(l)    Indebtedness of OpCo and its Subsidiaries in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations not in connection with Funded Indebtedness, in each case
provided in the ordinary course of business or consistent with past practice,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business or consistent with past practice;

(m)    other unsecured Indebtedness of the Borrower; provided (i) that the
aggregate principal amount of Indebtedness outstanding at any time pursuant to
this clause (m) shall not at the time of incurrence thereof exceed $20,000,000
and (ii) such Indebtedness (A) shall not mature, provide for any scheduled
amortization or require prepayments prior to the date that is 91 days following
the Maturity Date, (B) have terms, other than pricing, more favorable in to the
providers of such Indebtedness than the terms hereunder and (C) the
Administrative Agent shall have received (1) such information regarding such
Indebtedness as it shall have requested (acting at the direction of the Required
Lenders) and (2) drafts of the execution versions of the definitive
documentation in respect of such Indebtedness five (5) Business Days in advance
of its execution;

 

74



--------------------------------------------------------------------------------

(n)    Indebtedness of OpCo and its Subsidiaries in respect of any bankers’
acceptance, bank guarantees, letter of credit, warehouse receipt or similar
facilities entered into in the ordinary course of business (including in respect
of workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims);

(o)    Cash Management Services, obligations under any Cash Management
Agreements and other Indebtedness, in each case of OpCo and its Subsidiaries, in
respect of netting services, automatic clearing house arrangements, employees’
credit or purchase cards, overdraft protections and similar arrangements in each
case incurred in the ordinary course of business;

(p)    Indebtedness of OpCo or any OpCo Subsidiary incurred in the ordinary
course of business in respect of obligations of OpCo or any OpCo Subsidiary to
pay the deferred purchase price of goods or services or progress payments in
connection with such goods and services;

(q)    Indebtedness of OpCo or any OpCo Subsidiary arising from agreements of
OpCo or any OpCo Subsidiary providing for indemnification, adjustment of
purchase price or similar obligations (including earn-outs), in each case
entered into in connection with any Investment and the Disposition of any
business, assets or Stock permitted hereunder;

(r)    Indebtedness of OpCo or any OpCo Subsidiary consisting of (i) obligations
to pay insurance premiums or (ii) obligations contained in firm transportation
or supply agreements or other take or pay contracts, in each case arising in the
ordinary course of business;

(s)    Indebtedness of OpCo or any OpCo Subsidiary representing deferred
compensation to employees, consultants or independent contractors of the
Borrower (or, to the extent such work is done for OpCo or any OpCo Subsidiary,
any direct or indirect parent thereof) and the Subsidiaries incurred in the
ordinary course of business;

(t)    Indebtedness of OpCo or any OpCo Subsidiary consisting of promissory
notes issued by the Borrower or any Guarantor to current or former officers,
managers, consultants, directors and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of Stock or Stock
Equivalents of the Borrower (or any direct or indirect parent thereof) permitted
by Section 10.6;

(u)    [Reserved];

(v)    Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business; and

(w)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (v) above.

 

75



--------------------------------------------------------------------------------

10.2    Limitation on Liens. The Borrower will not, and will not permit any of
the Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of the
Borrower or any Subsidiary, whether now owned or hereafter acquired, except:

(a)    Liens arising under the Credit Documents to secure the Obligations or
permitted in respect of any Mortgaged Property by the terms of the applicable
Mortgage;

(b)    Permitted Liens;

(c)    Liens on property of OpCo and the OpCo Subsidiaries (including liens
arising under Capital Leases to secure Capitalized Lease Obligations) securing
Indebtedness permitted pursuant to Section 10.1(g); provided that (i) such Liens
attach concurrently with or within 270 days after the acquisition, lease,
repair, replacement, construction, expansion or improvement (as applicable)
being financed with such Indebtedness, (ii) other than the property financed by
such Indebtedness, such Liens do not at any time encumber any property, except
for replacements thereof and accessions and additions to such property and the
proceeds and the products thereof and customary security deposits and (iii) with
respect to Capital Leases, such Liens do not at any time extend to or cover any
assets (except for accessions and additions to such assets, replacements and
products thereof and customary security deposits) other than the assets subject
to such Capital Leases; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

(d)    Liens on the property of OpCo and the OpCo Subsidiaries created pursuant
to the OpCo Credit Documents;

(e)    Liens securing Indebtedness incurred in replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor
except to the extent otherwise permitted hereunder and upon or in the same
assets theretofore subject to such Lien or upon or in after-acquired property
that is (i) affixed or incorporated into the property covered by such Lien and
(ii) the proceeds and products thereof or (ii) ) of secured Indebtedness, to the
extent the replacement, extension or renewal of the Indebtedness secured thereby
is permitted by Section 10.1(g);

(f)    [Reserved];

(g)    [Reserved];

(h)    Liens securing Indebtedness or other obligations (i) the OpCo or any OpCo
Guarantor owing to the OpCo or any OpCo Guarantor or (ii) any OpCo Subsidiary
that is not an OpCo Guarantor owing to any other OpCo Subsidiary that is not an
OpCo Guarantor;

(i)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off), in
each case, to the extent that such Liens do not secure Funded Indebtedness;

 

76



--------------------------------------------------------------------------------

(j)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(k)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the OpCo or
any of the OpCo Subsidiaries in the ordinary course of business permitted by
this Agreement;

(l)    Liens deemed to exist in connection with Investments by Opco or any of
the OpCo Subsidiaries in repurchase agreements permitted under Section 10.5 as
Permitted Investments;

(m)    [Reserved];

(n)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the (A) Borrower or any Credit Party to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and the Credit Parties or (B) OpCo or any OpCo Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of OpCo or any OpCo Subsidiary or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business, in each case not securing Funded
Indebtedness;

(o)    Liens solely on any cash earnest money deposits made by the OpCo or any
of the OpCo Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(p)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(q)    [Reserved];

(r)    the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(s)    agreements to subordinate any interest of the Borrower or any Subsidiary
in any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any Subsidiary pursuant to an agreement entered into in the
ordinary course of business;

(t)    [Reserved];

(u)    [Reserved];

(v)    Liens arising pursuant to Section 107(l) of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or
other Environmental Law,

 

77



--------------------------------------------------------------------------------

unless such Lien (i) by action of the lienholder, or by operation of law, takes
priority over any Liens arising under the Credit Documents on the property upon
which it is a Lien, and (ii) relates to a liability of the Borrower or any
Subsidiary that is reasonably likely to exceed $5,000,000;

(w)    Liens on any property of OpCo or any of the OpCo Subsidiaries, other than
property or assets securing the Obligations or any Borrowing Base Properties, to
secure Indebtedness and obligations of OpCo or any of the OpCo Subsidiaries
under Hedge Transactions permitted under Section 10.10 with counterparties other
than a Hedge Bank;

(x)    additional Liens on property not constituting Borrowing Base Properties
so long as the aggregate principal amount of the obligations secured thereby at
the time of the incurrence thereof and after giving pro forma effect thereto and
the use of proceeds thereof, does not exceed $5,000,000, in each case to the
extent that such Liens do not secure Funded Indebtedness; and

(y)    Liens on any cash amounts of OpCo and the OpCo Subsidiaries (i) raised
and received under any indenture or other debt agreement issued in escrow and
held by a trustee pursuant to customary escrow arrangements pending the release
thereof, or (ii) held by a trustee under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions and, in
each case, solely with respect to transactions permitted hereunder, including
Section 10.1).

10.3     Limitation on Fundamental Changes. Except as permitted by Sections 10.4
or 10.5, the Borrower will not, and will not permit any of the Subsidiaries to,
enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of, all
or substantially all its business units, assets or other properties, except
that:

(a)    any Subsidiary of OpCo or any other Person may be merged, amalgamated or
consolidated with or into OpCo; provided that (i) OpCo shall be the continuing
or surviving Person or, in the case of a merger, amalgamation or consolidation
with or into OpCo, the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than OpCo) shall be an entity organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof (OpCo or such Person, as the case may be,
being herein referred to as the “Successor OpCo”), (ii) the Successor OpCo (if
other than OpCo) shall expressly assume all the obligations of OpCo under the
OpCo Credit Agreement and the other OpCo Credit Documents pursuant to a
supplement thereto in form reasonably satisfactory to the OpCo Administrative
Agent, (iii) no Borrowing Base Deficiency or default or event of default under
the OpCo Credit Agreement has occurred and is continuing at the date of such
merger, amalgamation or consolidation or would result from such consummation of
such merger, amalgamation or consolidation, and (iv) if such merger,
amalgamation or consolidation involves OpCo and a Person that, prior to the
consummation of such merger, amalgamation or consolidation, is not an OpCo
Subsidiary (A) the Successor OpCo shall be in compliance, on a pro forma basis
after giving effect to such merger, amalgamation or consolidation, with the
Financial Performance Covenants, as such covenants are recomputed as at the last
day of the most recently ended Test Period under such section as if such merger,
amalgamation or consolidation had occurred on the first day of such Test Period,
(B) each OpCo Guarantor, unless it is the other party to such merger,
amalgamation or consolidation or unless the Successor OpCo

 

78



--------------------------------------------------------------------------------

is OpCo, shall have by a supplement to the OpCo Guarantee confirmed that its
OpCo Guarantee shall apply to the Successor OpCo’s obligations under the OpCo
Credit Agreement, (C) each OpCo Subsidiary grantor and each OpCo Subsidiary
pledgor, unless it is the other party to such merger, amalgamation or
consolidation or unless the Successor OpCo is OpCo, shall have by a supplement
to the OpCo Credit Documents confirmed that its obligations thereunder shall
apply to the Successor OpCo’s obligations under the OpCo Credit Agreement,
(D) each mortgagor of a Mortgaged Property (as defined in the OpCo Credit
Agreement), unless it is the other party to such merger or consolidation or
unless the Successor OpCo is OpCo, shall have by an amendment to or restatement
of the applicable OpCo Mortgage confirmed that its obligations thereunder shall
apply to the Successor OpCo’s obligations under the OpCo Credit Agreement,
(E) OpCo shall have delivered to the OpCo Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any
supplements to the OpCo Credit Documents preserve the enforceability of the OpCo
Guarantee and the perfection and priority of the Liens under the OpCo Security
Documents, (F) if reasonably requested by the OpCo Administrative Agent, an
opinion of counsel shall be required to be provided to the effect that such
merger, amalgamation or consolidation does not violate the OpCo Agreement or any
other OpCo Credit Document; provided, further, that if the foregoing are
satisfied, the Successor OpCo (if other than OpCo) will succeed to, and be
substituted for, OpCo under the OpCo Credit Agreement and (G) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” in the OpCo Credit Agreement
or is otherwise permitted under Section 10.5 of the OpCo Credit Agreement;

(b)    any OpCo Subsidiary or any other Person (other than OpCo) may be merged,
amalgamated or consolidated with or into any one or more OpCo Subsidiaries;
provided that (i) in the case of any merger, amalgamation or consolidation
involving one or more OpCo Subsidiaries, (A) an OpCo Subsidiary shall be the
continuing or surviving Person or (B) OpCo shall take all steps necessary to
cause the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than an OpCo Subsidiary) to become an OpCo Subsidiary,
(ii) in the case of any merger, amalgamation or consolidation involving one or
more OpCo Guarantors, an OpCo Guarantor shall be the continuing or surviving
Person or the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than an OpCo Guarantor) shall execute a supplement to
the OpCo Guarantee, the Pledge Agreement (as defined in the OpCo Credit
Agreement) and any applicable OpCo Mortgage, each in form and substance
reasonably satisfactory to the OpCo Administrative Agent in order for the
surviving Person to become an OpCo Guarantor and pledgor, mortgagor and grantor
of Collateral (as defined in the OpCo Credit Agreement) for the benefit of the
Secured Parties (as defined in the OpCo Credit Agreement), (iii) no Borrowing
Base Deficiency or default or event of default under the OpCo Credit Agreement
has occurred and is continuing on the date of such merger, amalgamation or
consolidation or would result from the consummation of such merger, amalgamation
or consolidation and (iv) if such merger, amalgamation or consolidation involves
an OpCo Subsidiary and a Person that, prior to the consummation of such merger,
amalgamation or consolidation, is not an OpCo Subsidiary (A) OpCo shall be in
compliance, on a pro forma basis after giving effect to such merger,
amalgamation or consolidation, with the Financial Performance Covenants, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such section as if such merger, amalgamation or consolidation had
occurred on the first day of such Test Period, (B) OpCo shall have delivered to
the OpCo Administrative Agent an officer’s certificate stating that such merger,
amalgamation or

 

79



--------------------------------------------------------------------------------

consolidation and such supplements to any OpCo Credit Document preserve the
enforceability of the OpCo Guarantee and the perfection and priority of the
Liens under the OpCo Security Documents and (C) such merger, amalgamation or
consolidation shall comply with all the conditions set forth in the definition
of the term “Permitted Acquisition” in the OpCo Credit Agreement or is otherwise
permitted under Section 10.5 of the OpCo Credit Agreement;

(c)    any Subsidiary that is not a Guarantor may (i) merge, amalgamate or
consolidate with or into any other Subsidiary and (ii) Dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower, a
Guarantor or any other Subsidiary of the Borrower;

(d)    any Guarantor may (i) merge, amalgamate or consolidate with or into any
other Guarantor, (ii) [reserved] and (iii) Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any other
Guarantor;

(e)    any Subsidiary may liquidate or dissolve if (i) the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders and (ii) to
the extent such Subsidiary is a Credit Party, any assets or business of such
Subsidiary not otherwise Disposed of or transferred in accordance with
Section 10.4 or 10.5, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Credit Party after giving
effect to such liquidation or dissolution; and

(f)    to the extent that no Default or Event of Default would result from the
consummation of such Disposition, OpCo and the OpCo Subsidiaries may consummate
a merger, dissolution, liquidation, consolidation or Disposition, the purpose of
which is to effect a Disposition permitted pursuant to Section 10.4.

10.4    Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Subsidiaries to, (x) convey, sell, lease, sell and leaseback, assign,
farm-out, distribute, transfer or otherwise dispose (each of the foregoing a
“Disposition”) of any of its property, business or assets (including receivables
and leasehold interests), whether now owned or hereafter acquired and whether
effected pursuant to a division or otherwise or (y) sell to any Person (other
than the Borrower or a Guarantor) any shares owned by it of any Subsidiary’s
Stock and Stock Equivalents, except that:

(a)    the Borrower and the Subsidiaries may Dispose of (i) inventory and other
goods held for sale, including Hydrocarbons, obsolete, worn out, used or surplus
equipment, vehicles and other assets (other than accounts receivable) in the
ordinary course of business (including equipment that is no longer necessary for
the business of the Borrower or its Subsidiaries or is replaced by equipment of
at least comparable value and use), (ii) Permitted Investments, and (iii) assets
for the purposes of charitable contributions or similar gifts to the extent such
assets are not material to the ability of the Borrower and its Subsidiaries,
taken as a whole, to conduct its business in the ordinary course;

(b)    OpCo and the OpCo Subsidiaries may Dispose of any Oil and Gas Properties
or any interest therein or the Stock or Stock Equivalents of any OpCo Subsidiary
owning Oil and Gas Properties (and including, but without limitation,
Dispositions in respect of operating

 

80



--------------------------------------------------------------------------------

agreements, farm-outs, joint exploration and development agreements and other
agreements customary in the oil and gas industry for the purpose of developing
such Oil and Gas Properties); provided that such Disposition is for Fair Market
Value and made in compliance with the terms of the OpCo Credit Documents as in
effect on the date hereof; provided, further, that to the extent that OpCo is
notified by the OpCo Administrative Agent that a Borrowing Base Deficiency could
result from an adjustment to the Borrowing Base resulting from such Disposition,
after the consummation of such Disposition(s), OpCo shall have received net cash
proceeds, or shall have cash on hand, sufficient to eliminate any such potential
Borrowing Base Deficiency;

(c)    the Borrower and the Subsidiaries may Dispose of property or assets to
the Borrower or to a Subsidiary; provided that if the transferor of such
property is a Credit Party (i) the transferee thereof must either be a Credit
Party or (ii) such transaction is permitted under Section 10.5;

(d)    the Borrower and any Subsidiary may affect any transaction permitted by
Section 10.3, 10.5 or 10.6;

(e)    the Borrower and the Subsidiaries may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the ordinary course of business;

(f)    Dispositions by OpCo or any of the OpCo Subsidiaries constituting
like-kind exchanges of Borrowing Base Properties to the extent that (i) either
(x) such property is exchanged for credit against the purchase price of similar
replacement property or (y) the proceeds of such Disposition are applied to the
purchase price of such replacement property, in each case under Section 1031 of
the Code or otherwise, and (ii) after giving effect to such Disposition, the
difference between (x) the Borrowing Base in effect immediately prior to such
Disposition minus (y) the PV-9 (as defined in the OpCo Credit Agreement)
(calculated at the time of such Disposition) of the Borrowing Base Properties
Disposed of since the later of (i) the last Scheduled Redetermination Date (as
defined in the OpCo Credit Agreement) and (ii) the last adjustment of the
Borrowing Base made pursuant to Section 2.14(e) of the OpCo Credit Agreement
exceeds the Loan Limit (as defined in the OpCo Credit Agreement) in effect
immediately prior to such Disposition;

(g)    Dispositions by OpCo or any of the OpCo Subsidiaries of Hydrocarbon
Interests to which no Proved Reserves (as defined in the OpCo Credit Agreement)
are attributable and farm-outs of undeveloped acreage to which no Proved
Reserves are attributable and assignments in connection with such farm-outs;

(h)    Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5(i);

(i)    (i) the Disposition of the Curlin Assets to the Credit Parties and
(ii) after the Initial Funding Date, the Disposition of the Curlin Assets
subject to (A) there being no Default or Event of Default after giving effect to
such Disposition and (B) Net Cash Proceeds received by the Borrower in respect
of such Disposition being greater than $50,000,000;

 

81



--------------------------------------------------------------------------------

(j)    transfers of property subject to a (i) Casualty Event or in connection
with any condemnation proceeding with respect to Collateral upon receipt of the
net cash proceeds of such Casualty Event or condemnation proceeding or (ii) in
connection with any Casualty Event or any condemnation proceeding, in each case
with respect to property that does not constitute Collateral;

(k)    Dispositions of accounts receivable (i) in connection with the collection
or compromise thereof or (ii) to the extent the proceeds thereof are used to
prepay any Loans then outstanding;

(l)    the unwinding, terminating and/or offsetting of any Hedge Transaction by
OpCo or any of the OpCo Subsidiaries (subject to the terms of Section 2.14(e) of
the OpCo Credit Agreement); provided, that if the Hedge PV (as defined in the
OpCo Credit Agreement) of the unwound, terminated and/or offsetting positions
(as calculated at the time of any such unwind, termination or creation of
off-setting positions, after taking into account any other Hedge Transaction,
executed contemporaneously with the taking of such actions) when aggregated with
the aggregate PV-9 (as defined in the OpCo Credit Agreement) of all Borrowing
Base Properties Disposed (calculated at the time of such Disposition) included
in the most recently delivered OpCo Reserve Report, since the later of (i) the
last Scheduled Redetermination Date (as defined in the OpCo Credit Agreement)
and (ii) the last adjustment of the Borrowing Base made pursuant to
Section 2.14(e) of the OpCo Credit Agreement, exceeds 5% of the then-effective
Borrowing Base, then no later than two Business Days’ after the date of
consummation of any unwinding, terminating and/or offsetting of any Hedge
Transaction, the Borrower shall provide notice to the Administrative Agent of
such unwinding, terminating and/or offsetting of any Hedge Transaction and the
Borrowing Base shall be adjusted in accordance with the provisions of
Section 2.14(e)of the OpCo Credit Agreement; provided, further, that to the
extent that OpCo is notified by the OpCo Administrative Agent that a Borrowing
Base Deficiency could result from an adjustment to the Borrowing Base resulting
from such unwinding, terminating and/or offsetting of any Hedge Transaction,
after the consummation of such unwinding, terminating and/or offsetting of any
Hedge Transaction, OpCo shall have received net cash proceeds, or shall have
cash on hand, sufficient to eliminate any such potential Borrowing Base
Deficiency;

(m)    Dispositions by OpCo and any of the OpCo Subsidiaries of Oil and Gas
Properties and other assets not included in the Borrowing Base (other than the
Curlin Assets) as then in effect; provided that, to the extent a Borrowing Base
Deficiency exists at such time, such Disposition shall be for cash consideration
and the net cash proceeds received from such Disposition shall be used to repay
outstanding loans under the OpCo Credit Facility in an amount equal to the
lesser of the amount of such net cash proceeds or the amount of such Borrowing
Base Deficiency;

(n)    Disposition of any asset between or among the OpCo and/or its
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through
(m) above; and

 

82



--------------------------------------------------------------------------------

(o)    transfers, assignments or exchanges of interests in any of the Oil and
Gas Properties of OpCo or any of its Subsidiaries resulting from exploration,
pooling or unitization agreements or arrangements entered into in the ordinary
course of business and on terms customary in the industry.

10.5    Limitation on Investments. The Borrower will not, and will not permit
any of the Subsidiaries to, make any Investment except:

(a)    extensions of trade credit and purchases of assets and services
(including purchases of inventory, supplies and materials) in the ordinary
course of business;

(b)    Investments in assets that constituted Permitted Investments at the time
such Investments were made;

(c)    loans and advances to officers, directors, employees and consultants of
the Borrower (or any direct or indirect parent thereof) or any of its
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Borrower (or any direct or indirect parent
thereof; provided that, to the extent such loans and advances are made in cash,
the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing subclauses (i) and (ii); provided, further, that
the aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $5,000,000;

(d)    Investments in cash by any Credit Party in OpCo other than with any
proceeds from any Disposition of the Curlin Assets;

(e)    (i) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Effective Date as set forth on Schedule 10.5,
(ii) Investments existing on the Effective Date of OpCo or any OpCo Subsidiary
in any other OpCo Subsidiary and (iii) any extensions, renewals or reinvestments
thereof, so long as the amount of any Investment made pursuant to this clause
(e) is not increased at any time above the amount of such Investment set forth
on Schedule 10.5;

(f)    Investments received in connection with the bankruptcy or reorganization
of suppliers or customers and in settlement of delinquent obligations of, and
other disputes with, customers arising in the ordinary course of business or
upon foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

(g)    Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower (or any direct or indirect parent
thereof);

(h)    Investments by OpCo or any OpCo Subsidiary in any (other) OpCo Subsidiary
that is permitted by OpCo Credit Facility as in effect on the date hereof;

 

83



--------------------------------------------------------------------------------

(i)    Investments by OpCo or any OpCo Subsidiary (including but not limited to
(i) Permitted Acquisitions (to the extent otherwise constituting an Investment)
and (ii) Investments by OpCo or any OpCo Subsidiary in respect of royalty trusts
and master limited partnerships), in each case, so long as, after giving pro
forma effect to the making of any such Investment, (1) no Default or Event of
Default shall have occurred and be continuing, (2) OpCo shall have Available
Commitments (as defined in the OpCo Credit Agreement) of not less than 15% of
the then effective Loan Limit (as defined in the OpCo Credit Agreement) (on a
pro forma basis after giving effect to such Investment), and (3) as of the most
recently ended fiscal quarter for which Section 9.1 Financials are available
after giving pro forma effect to any such Investment, the Consolidated Total
Debt (as defined in the OpCo Credit Agreement) to Consolidated EBITDAX Ratio (as
defined in the OpCo Credit Agreement) is not greater than 3.00 to 1.00;

(j)    Investments constituting non-cash proceeds of Dispositions of assets to
the extent such Disposition is permitted by Section 10.4;

(k)    Investments made to repurchase or retire Stock or Stock Equivalents of
the Borrower or any direct or indirect parent thereof owned by any employee or
any stock ownership plan or key employee stock ownership plan of the Borrower
(or any direct or indirect parent thereof);

(l)    [Reserved];

(m)    loans and advances to any direct or indirect parent of the Borrower in
lieu of, and not in excess of the amount of, payments to the extent permitted to
be made to such parent in accordance with Section 10.6;

(n)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(o)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(p)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;

(q)    guarantee obligations of the OpCo or any OpCo Subsidiary of leases (other
than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(r)    Investments held by a Person acquired (including by way of merger or
consolidation) after the Effective Date otherwise in accordance with this
Section 10.5 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

84



--------------------------------------------------------------------------------

(s)    Investments in Industry Investments (to the extent otherwise constituting
an Investment and not involving any assets of the Credit Parties) and in
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or Investments related to farm-out, farm-in, joint operating, joint
venture, joint development or other area of mutual interest agreements, other
similar industry investments, gathering systems, pipelines or other similar oil
and gas exploration and production business arrangements whether through direct
ownership or ownership through a joint venture or similar arrangement;

(t)    [Reserved];

(u)    Investments by the OpCo and OpCo Subsidiaries in Hedge Transactions
permitted by Section 10.1 and Section 10.10;

(v)    [Reserved]; and

(w)    Investments of the OpCo and OpCo Subsidiaries consisting of licensing of
intellectual property pursuant to joint marketing arrangements with other
Persons in the ordinary course of business.

10.6    Limitation on Restricted Payments. The Borrower will not pay any
dividends (other than Restricted Payments payable solely in its Stock that is
not Disqualified Stock) or return any capital to its equity holders or make any
other distribution, payment or delivery of property or cash to its equity
holders as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for consideration, any shares of any class of its Stock or Stock
Equivalents or the Stock or Stock Equivalents of any direct or indirect parent
now or hereafter outstanding, or set aside any funds for any of the foregoing
purposes, or permit any of the Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by
Section 10.5) any Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof), now or hereafter outstanding (all of the foregoing,
“Restricted Payments”); except that:

(a)    the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its Stock or Stock Equivalents or
with proceeds from substantially concurrent equity contributions or issuances of
new Stock or Stock Equivalents; provided that such new Stock or Stock
Equivalents contain terms and provisions at least as advantageous to the Lenders
in all material respects to their interests as those contained in the Stock or
Stock Equivalents redeemed thereby, and the Borrower may pay Restricted Payments
payable solely in the Stock and Stock Equivalents (other than Disqualified
Stock) of the Borrower;

(b)    the Borrower may (i) redeem, acquire, retire or repurchase shares of its
Stock or Stock Equivalents held by any present or former officer, manager,
consultant, director or employee (or their respective Affiliates, estates,
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributees or immediate family members) of the Borrower and its Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement,

 

85



--------------------------------------------------------------------------------

equity subscription plan, employment termination agreement or any other
employment agreements or equity holders’ agreement or make distributions and
dividends to any direct or indirect parent for the same purposes; provided that,
non-discretionary repurchases, acquisitions, retirements or redemptions pursuant
to the terms of any equity option or equity appreciation rights plan, any
management, director and/or employee equity ownership, benefit or incentive plan
or agreement, equity subscription plan, employment termination agreement or any
other employment agreements or equity holders’ agreement, the aggregate amount
of all cash paid in respect of all such shares of Stock or Stock Equivalents so
redeemed, acquired, retired or repurchased in any calendar year does not exceed
the $10,000,000; and (ii) pay Restricted Payments in an amount equal to
withholding or similar Taxes payable or expected to be payable by any present or
former employee, director, manager or consultant (or their respective
Affiliates, estates or immediate family members) and any repurchases of Stock or
Stock Equivalents in consideration of such payments including deemed repurchases
in connection with the exercise of stock options so long as the amount of such
payments does not exceed $5,000,000 in the aggregate;

(c)    the Borrower may repurchase Stock or Stock Equivalents of the Borrower
(or any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants;

(d)    the Borrower or any of the Subsidiaries may pay cash in lieu of
fractional shares of the Borrower, such Subsidiary, or any direct or indirect
parent thereof in connection with any dividend, split or combination thereof or
any Permitted Acquisition;

(e)    the Borrower may pay any Restricted Payment within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement; and

(f)    the Borrower may make payments described in Sections 10.12(a), (e), (f)
and (g) (subject to the conditions set out therein).

(g)    [Reserved].

10.7    [Reserved].

10.8    Negative Pledge Agreements. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of secured Indebtedness otherwise permitted hereunder)
that limits the ability of the Borrower or any Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Obligations or under the Credit
Documents; provided that the foregoing shall not apply to Contractual
Requirements that (i) exist on the Effective Date and are listed on Schedule
10.8, (ii) are binding on a Subsidiary at the time such Subsidiary first becomes
a Subsidiary of the Borrower, so long as such Contractual Requirements were not
entered into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (iii) [Reserved], (iv) [Reserved], (v) [Reserved], (vi) [Reserved],
(vii) [Reserved], (viii) [Reserved], (ix) are customary provisions restricting
subletting or

 

86



--------------------------------------------------------------------------------

assignment of any commercial real estate lease governing a leasehold interest of
the Borrower or any Subsidiary, (x) are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(xi) [Reserved], (xii) are imposed by applicable law, (xiii) [Reserved],
(xiv) [Reserved] and (xv) any restrictions regarding licenses or sublicenses by
the Borrower and its Subsidiaries of intellectual property in the ordinary
course of business (in which case such restriction shall relate only to such
intellectual property).

10.9    Limitation on Subsidiary Distributions. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Subsidiary to
pay dividends or make any other distributions to the Borrower or any Subsidiary
on its Stock or with respect to any other interest or participation in, or
measured by, its profits or transfer any property to the Borrower or any
Subsidiary except (in each case) for such encumbrances or restrictions existing
under or by reason of:

(a)    contractual encumbrances or restrictions in effect on the Effective Date
that are described on Schedule 10.9 or pursuant to the Credit Documents;

(b)    [Reserved];

(c)    purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations that impose restrictions on
transferring the property so acquired;

(d)    Requirement of Law or any applicable rule, regulation or order;

(e)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Subsidiary, or that is assumed in
connection with the acquisition of assets from such Person, in each case that is
in existence at the time of such transaction (but not created in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person and its
Subsidiaries, or the property or assets of the Person and its Subsidiaries, so
acquired or designated;

(f)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or assets of such Subsidiary;

(g)    [Reserved];

(h)    [Reserved];

(i)    customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property;

(j)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;

 

87



--------------------------------------------------------------------------------

(k)    [Reserved];

(l)    provisions of agreements or contracts requiring that funds be segregated
and maintained in accounts for the purpose of paying a Subsidiary’s plugging and
abandoning liabilities or other similar contingent obligations in the ordinary
course of business; and

(m)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (j) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive in any material respect with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

10.10    Hedge Transactions. The Borrower will not, and will not permit any
Subsidiary to, enter into any Hedge Transactions at any time or with any Person,
other than Hedge Transactions entered into by OpCo and the OpCo Subsidiaries
with respect to commodities that would be permitted by the OpCo Credit Facility
as in effect on the date hereof entered into for non-speculative purposes.

10.11    Minimum Liquidity. The Credit Parties, OpCo and the OpCo Subsidiaries
shall not have, on a consolidated basis, less than $10,000,000 of Liquidity at
any time.

10.12    Transactions with Affiliates. The Borrower will not, and will not
permit any of the Subsidiaries to conduct, any material transaction with any of
its Affiliates other than transactions that are in the ordinary course of
business and at prices and on terms and conditions that are substantially as
favorable to the Borrower or such Subsidiary as it would obtain at the time in a
comparable arm’s-length transaction with a Person that is not an Affiliate, as
determined by the Borrower or the Board of Directors or managers of such
Subsidiary in good faith; provided that the foregoing restrictions shall not
apply to:

(a)    the payment of Transaction Expenses;

(b)    [Reserved];

(c)    the Transactions and arrangements under the Credit Documents, including
the payment of fees or other amounts pursuant to the Credit Documents and any
amendments, modifications and waivers thereof;

(d)    loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under Section 10
(but excluding for purposes of this Section 10.12(d), any payments or
compensation made to a Credit Party or any Subsidiary of a Credit Party for any
general and administrative services as permitted by Section 10.15);

 

88



--------------------------------------------------------------------------------

(e)    employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Subsidiaries and their respective directors, officers,
employees or consultants (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Stock or Stock Equivalents pursuant to put/call rights or similar
rights with current or former employees, officers, directors or consultants and
equity option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the Borrower (or any
direct or indirect parent thereof);

(f)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of, or in connection with any services provided to,
the Borrower and the Subsidiaries (including payments in connection with the
administration of any public company or stock exchange disclosure requirements);

(g)    transactions pursuant to agreements in existence on the Effective Date
and set forth on Schedule 10.12 or any amendment thereto to the extent such an
amendment is not adverse, taken as a whole, to the Lenders in any material
respect;

(h)    Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6;

(i)    any issuance of Stock or Stock Equivalents of the Borrower or other
payments, awards or grants in cash, securities, Stock, Stock Equivalents of the
Borrower or otherwise pursuant to, or the funding of, employment arrangements,
equity options and equity ownership plans approved by the Borrower (or any
direct or indirect parent thereof);

(j)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with prudent business practice followed by companies in the
industry of the Borrower and its Subsidiaries;

(k)    [Reserved]; and

(l)    customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate transaction
provisions of such royalty trust or master limited partnership agreement.

10.13    Change in Business; No International Operations. The Borrower and its
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Borrower and its Subsidiaries on the Effective Date and other business
activities incidental or reasonably related to any of the foregoing. Neither the
Borrower nor any of its Subsidiaries will have any Subsidiary that is not a
Domestic Subsidiary nor any Subsidiary that is not a Wholly-Owned Subsidiary.

10.14    Use of Proceeds. The Borrower will not, and will not permit any of its
Subsidiaries to, use the proceeds of any Loans, whether directly or indirectly,
and whether

 

89



--------------------------------------------------------------------------------

immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the Board) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose. The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, or (c) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

10.15    Payments for General and Administrative Services. The Borrower will
not, and will not permit any of the Subsidiaries to, make payments or
compensation of any kind to any Affiliate of the Borrower other than any Credit
Party or any Subsidiary of any Credit Party for any given calendar year for any
general and administrative services, including land, legal, accounting,
administrative, management, geological and engineering services and rent,
salaries, utilities and other costs required to maintain offices, provided that
the foregoing restriction on payments or compensation shall not apply to bona
fide payments by the Borrower or any Subsidiary to any third party that is not
an Affiliate of the Borrower for (i) fees and expenses for legal, accounting,
engineering and other professional services, (ii) costs and expenses accounted
for under ASC 805 in respect of business combinations or acquisitions of Oil and
Gas Properties by the Borrower or any Subsidiary or (iii) fees and expenses
related to this Agreement, or any other financing transaction permitted
hereunder. For the avoidance of doubt, it is expressly acknowledged that
(x) capital expenditures related to the Oil and Gas Properties of the Borrower
or any Subsidiary and other assets, and (y) lease operating expenses, operator’s
overhead charges and other amounts payable under joint operating agreements or
other similar agreements related to the Oil and Gas Properties of the Borrower
or any Subsidiary paid to the third parties do not constitute payments or
compensation for general and administrative services.

10.16    Amendments to Organizational Documents, Material Agreements and OpCo
Credit Documents. The Borrower will not, and will not permit any of its
Subsidiaries to, amend or modify its organizational documents (including its
limited liability company agreement) or any OpCo Credit Document if such
amendment or modification could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or could have an adverse effect on
the Borrower, its Subsidiaries or the Administrative Agent or any Lender.

SECTION 11.    Events of Default

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1    Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for three
or more days, in the payment when due of any interest on the Loans, premiums or
of any other amounts owing hereunder or under any other Credit Document (other
than any amount referred to in clause (a) above).

 

90



--------------------------------------------------------------------------------

11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
document, certificate or statement delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made.

11.3    Covenants. Any Credit Party shall:

(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(d)(i), 9.5 (solely with respect to the
existence of the Borrower), 9.6, 9.16(b), 9.11 or Section 10; or

(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause (a)
of this Section 11.3) contained in this Agreement or any Security Document and
such default shall continue unremedied for a period of at least thirty (30) days
after the earlier of (i) an Authorized Officer of the Credit Parties becoming
aware of such default and (ii) receipt of written notice thereof by the Borrower
from the Administrative Agent.

11.4    Default Under Other Agreements.

(a)    The Borrower or any of the Subsidiaries shall (i) default in any payment
with respect to any Indebtedness (other than Indebtedness described in
Section 11.1) or Hedging Obligations in excess of $10,000,000, beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness or Hedging Obligations was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or Hedging Obligations or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than, (1) with respect to any Hedge Obligations,
termination events or equivalent events pursuant to the terms of the related
Hedge Agreements and (2) secured Indebtedness that becomes due as a result of a
Disposition (including as a result of Casualty Event) of the property or assets
securing such Indebtedness permitted under this Agreement, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; or

(b)    without limiting the provisions of clause (a) above, any such
Indebtedness or Hedging Obligations shall be declared to be due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
or due to a redetermination or adjustment of the Borrowing Base (and, with
respect to any Hedge Obligations, other than due to a termination event or
equivalent event pursuant to the terms of the related Hedge Agreements), prior
to the stated maturity thereof.

 

91



--------------------------------------------------------------------------------

11.5    Bankruptcy, Etc. The Borrower, any Guarantor or any Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under Title 11
of the United States Code entitled “Bankruptcy” (the “Bankruptcy Code”) as now
or hereafter in effect, or any successor thereto; or an involuntary case,
proceeding or action is commenced against the Borrower, any Guarantor or any
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action or, in connection with any such involuntary
proceeding or action, or the Borrower, any Guarantor or any Subsidiary commences
any other proceeding or action under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower, any Guarantor or any Subsidiary; or a custodian (as defined in the
Bankruptcy Code), receiver, receiver manager, trustee or similar person is
appointed for, or takes charge of, all or substantially all of the property of
the Borrower, any Guarantor or any Subsidiary; or there is commenced against the
Borrower or any Subsidiary any such proceeding or action that remains
undismissed for a period of 60 days; or any order of relief or other order
approving any such case or proceeding or action is entered; or the Borrower, any
Guarantor or any Subsidiary suffers any appointment of any custodian, receiver,
receiver manager, trustee or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower, any Guarantor or any Subsidiary makes a general assignment for the
benefit of creditors; or the Borrower, any Guarantor or any Subsidiary take any
action to effect any of the foregoing.

11.6    ERISA.

(a)    Any Plan shall fail to satisfy the minimum funding standard required for
any plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
or Multiemployer Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); the Borrower or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Plan under Section 409, 502(i), 502(l), 4062, 4063, 4064, or 4069 of ERISA
or Section 4971 or 4975 of the Code or to or on account of a Multiemployer Plan
pursuant to Section 515, 4201 or 4204 of ERISA (including the giving of written
notice thereof);

(b)    there could result from any event or events set forth in clause (a) of
this Section 11.6 the imposition of a lien, the granting of a security interest,
or a liability, or the reasonable likelihood of incurring a lien, security
interest or liability; and

(c)    such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect.

11.7    Guarantee. The Guarantee or any material provision thereof shall cease
to be in full force or effect (other than pursuant to the terms hereof and
thereof) or any Guarantor or any other Credit Party shall deny or disaffirm in
writing any such Guarantor’s obligations under the Guarantee.

 

92



--------------------------------------------------------------------------------

11.8    Security Documents. The Collateral Agreement, the Mortgage or any other
Security Document pursuant to which the assets of the Borrower or any Subsidiary
are pledged as Collateral or any material provision thereof shall cease to be in
full force or effect or cease to create a valid and perfected Lien of the
priority required thereby on any part of the Collateral purported to be covered
thereby (other than pursuant to the terms hereof or thereof) or any grantor
thereunder or any other Credit Party shall deny or disaffirm in writing any
grantor’s obligations under the Collateral Agreement, the Mortgage or any other
Security Document.

11.9    Judgments. One or more monetary judgments or decrees shall be entered
against the Borrower or any of the Subsidiaries (i) involving a liability of
$10,000,000 or more in the aggregate for all such judgments and decrees for the
Borrower and the Subsidiaries (to the extent not paid or covered by insurance
provided by a carrier not disputing coverage) and any such judgments or decrees
shall not have been satisfied, vacated, discharged or stayed or bonded pending
appeal within 60 days after the entry thereof or (ii) that could reasonably be
expected to have a Material Adverse Effect.

11.10    Change of Control. A Change of Control shall occur.

Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Required Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower or any Subsidiary, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (a) and (b) below shall occur automatically without the giving of any
such notice): (a) declare the Total Commitment terminated, whereupon the
Commitment of each Lender shall forthwith terminate immediately and any fees
theretofore accrued shall forthwith become due and payable without any other
notice of any kind; and (b) declare the principal of and any accrued interest
and fees in respect of any or all Loans and any or all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. In addition, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

Without limiting the generality of the foregoing, it is understood and agreed
that:

(a)    (i) any Repayment Premium payable under this Agreement shall be presumed
to be the liquidated damages (and not, for the avoidance of doubt, unmatured
interest or a penalty) sustained by the Lenders, whether as the result of the
occurrence of an Event of Default and/or Bankruptcy Event or otherwise, and the
Borrower and the other Loan Parties agree that the Repayment Premium is
reasonable under the circumstances currently existing and, by mutual agreement
of the parties, is a reasonable calculation of the Lenders’ damages as a result
thereof in view of the impracticability and extreme difficulty of ascertaining
actual damages and by mutual agreement of the parties as to a reasonable
calculation of and compensation for the Lenders’ loss of investment opportunity
(but not as a penalty);

 

93



--------------------------------------------------------------------------------

(ii)    if the Loans are accelerated or otherwise become due (including
acceleration of claims by operation of law), including, in each case, as a
result of any Event of Default, or if a Bankruptcy Event shall occur, the
Repayment Premium that would have applied if, at the time the Loans are
accelerated or otherwise become due or such Bankruptcy Event occurs, the
Borrower had prepaid, repaid, refinanced, replaced, purchased or mandatorily
assigned any or all of the Loans as contemplated in Section 2.5, Section 4.1(b),
Section 5.1 and/or Section 5.2, will also be automatically and immediately due
and payable without further action or notice and the Repayment Premium shall
constitute part of the Obligations;

(iii)    in the event the Obligations are reinstated in connection with or
following any Event of Default and/or Bankruptcy Event, it is understood and
agreed that the Obligations shall include any Repayment Premium payable in
accordance with the Credit Documents, including this Section 9.02(h) and the
Repayment Premium shall also be payable in the event the Obligations (and/or
this Agreement) are satisfied or released by foreclosure (whether or not by
power of judicial proceeding), deed in lieu of foreclosure or by any other
similar means; and

(iv)    the obligation of the Borrower to pay the Repayment Premium under
Section 4.1(b) is in addition to, but not in duplication of, its obligation to
pay the Repayment Premium under this Section 11.

(b)    THE BORROWER AND EACH OTHER CREDIT PARTY EXPRESSLY WAIVES (TO THE FULLEST
EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING REPAYMENT
PREMIUM IN CONNECTION WITH ANY SUCH EVENT OF DEFAULT AND/OR BANKRUPTCY EVENT.

(c)    The Borrower and each other Credit Party expressly agrees (to the fullest
extent that it may lawfully do so) that: (A) the Repayment Premium is reasonable
and is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (B) the Repayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between the Administrative Agent and the
Lenders on one hand and the Borrower and the other Loan Parties on the other
hand giving specific consideration in this transaction for such agreement to pay
the Repayment Premium; and (D) the Borrower and each other Credit Party shall
each be estopped hereafter from claiming differently than as agreed to in this
clause (iii).

(d)    The Borrower and each other Credit Party expressly acknowledges that its
agreement to pay the Repayment Premium to the Lenders as herein described is a
material inducement to the Lenders to provide the Loans.

(e)    For avoidance of doubt, in the case of any willful action or inaction
taken or not taken by or on behalf of the Borrower or any Guarantor with the
intention of avoiding payment of the Repayment Premium that the Borrower would
have had to pay if the Borrower then had elected or been required to pay the
Loans prior to the Maturity Date pursuant to Section 5.1 and/or Section 5.2, an
equivalent premium, without duplication, will become and be immediately due and
payable when the Loans are accelerated or otherwise become due (including
acceleration of claims by operation of law), including, in each case, as a
result of any Event of Default, or if a Bankruptcy Event shall occur.

 

94



--------------------------------------------------------------------------------

Any amount received by the Administrative Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default under Section 11.5 or as contemplated by
the immediately foregoing paragraphs (a) through (e) shall be applied:

(i)    first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii)    second, to the other Secured Parties, an amount equal to all Obligations
comprising accrued and unpaid interest and fees and expenses due and owing to
them on the date of distribution (including the Repayment Premium and other
fees, disbursements and other charges of counsel payable under Section 12.7)
and, if such moneys shall be insufficient to pay such amounts in full, then
ratably (without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amount thereof; and

(iii)    third, to the Secured Parties, an amount equal to all Obligations
comprising the principal amount of the Loans then due and owing to them on the
date of distribution and, if such moneys shall be insufficient to pay such
amounts in full, then ratably (without priority of any one over any other) to
such Secured Parties in proportion to the unpaid amount thereof; and

(iv)    fourth, pro rata to any other Obligations then due and owing; and

(v)    fifth, any surplus then remaining, after all of the Obligations then due
shall have been indefeasibly paid in full in cash, shall be paid to the Borrower
or its successors or assigns or to whomever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may award.

SECTION 12.    The Administrative Agent

12.1    Appointment.

(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.9 with respect to the Borrower) are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
third party beneficiary of any such provision. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.

 

95



--------------------------------------------------------------------------------

(b)    [Reserved].

12.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct (as determined in the final judgment of a court
of competent jurisdiction).

12.3    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein (IT BEING THE INTENTION OF
THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL,
IN ALL CASES, BE INDEMNIFIED FOR THEIR ORDINARY, COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE)) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of the Borrower, any other Credit Party or any officer thereof contained in
this Agreement or any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower
or any other Credit Party to perform its obligations hereunder or thereunder.
The Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.

12.4    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or instruction believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its

 

96



--------------------------------------------------------------------------------

satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent shall not be required to take any action that, in its opinion or in the
opinion of its counsel, may expose it to liability or that is contrary to any
Credit Document or applicable Requirements of Law. For purposes of determining
compliance with the conditions specified in Section 6 and Section 7 on the
Effective Date or Initial Funding Date, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date or Initial Funding Date specifying its objection
thereto.

12.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

12.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and each
other Credit Party and made its own decision to make its Loans hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Credit
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrower and any other Credit Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any

 

97



--------------------------------------------------------------------------------

credit or other information concerning the business, assets, operations,
properties, financial condition, prospects or creditworthiness of the Borrower
or any other Credit Party that may come into the possession of the
Administrative Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

12.7    Indemnification. The Lenders agree to indemnify and hold harmless the
Administrative Agent and its Related Parties in its capacity as such (to the
extent not timely reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective portions of the Commitments or Loans, as applicable, outstanding in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the aggregate principal amount of the Loans outstanding immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time occur (including at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing including,
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law or to the actual or alleged presence,
release or threatened release of Hazardous Materials; provided that no Lender
shall be liable to the Administrative Agent for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction (IT BEING THE INTENTION OF THE PARTIES
HERETO THAT THE ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL, IN ALL
CASES, BE INDEMNIFIED FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE); provided, further, that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
12.7. In the case of any investigation, litigation or proceeding giving rise to
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time occur (including at any time following the payment of the Loans), this
Section 12.7 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including attorneys’ fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice rendered in respect of rights or responsibilities under, this Agreement,
any other Credit Document, or any document contemplated by or referred to
herein, to the extent that the Administrative Agent is not reimbursed for such
expenses by or on behalf of the Borrower; provided that such reimbursement by
the Lenders shall not affect the Borrower’s continuing reimbursement obligations
with respect thereto. If any indemnity furnished to the Administrative Agent for
any purpose shall, in the opinion of the Administrative Agent, be

 

98



--------------------------------------------------------------------------------

insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s pro rata portion
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify the Administrative Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. The agreements in this Section 12.7 shall survive the termination
of this Agreement and the repayment of the Loans and payment of all other
amounts payable hereunder.

12.8    Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and any other Credit Party as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Credit Documents. With respect to the Loans made by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any Lender and may exercise the same as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

12.9    Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this Section 12.9, the
Administrative Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to the Lenders and the Borrower. The Administrative Agent
may be removed as Administrative Agent at the request of the Required Lenders.
Upon any such notice of resignation or removal, as the case may be, the Required
Lenders shall have the right (in consultation with the Borrower, unless an Event
of Default has occurred and is continuing) to appoint a successor Administrative
Agent. If, in the case of the resignation of the Administrative Agent, no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the Administrative Agent
gives notice of its resignation, then the Administrative Agent may on behalf of
the Lenders, appoint a successor Administrative Agent meeting the qualifications
set forth above. If no successor Administrative Agent has been appointed by the
date that is thirty (30) days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective. Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder and the payment of the
outstanding fees and expenses of the resigning or removed Administrative Agent,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent
and the retiring or removed Administrative Agent shall promptly (a) transfer to
such successor Administrative Agent all sums and other items of Collateral held
under the Security Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents and (b) execute, file
and/or record such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Security Documents, whereupon the retiring or
removed Administrative Agent shall be discharged from all of its

 

99



--------------------------------------------------------------------------------

duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Credit Documents, the provisions of this Section 12 (including
Section 12.7) and Section 13.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

12.10    Withholding Tax. To the extent required by any applicable Requirement
of Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the IRS or any authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Credit
Party and without limiting the obligation of any applicable Credit Party to do
so) fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this Section 12.10.

12.11    Security Documents and Guarantee. Each Secured Party (other than the
Administrative Agent) hereby further authorizes the Administrative Agent, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Collateral and the
Security Documents. Subject to Section 13.1, without further written consent or
authorization from any Secured Party, the Administrative Agent may (a) release
any Lien encumbering any item of Collateral that is the subject of a Disposition
of assets permitted by this Agreement or with respect to which Required Lenders
(or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented and execute any documents or instruments
necessary in connection therewith and (b) release any Guarantor from the
Guarantee with respect to which Required Lenders (or such other Lenders as may
be required to give such consent under Section 13.1) have otherwise consented.

12.12    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Secured Party hereby agree that (a)
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantee; it being understood and agreed that all
powers, rights and remedies hereunder (other than the right of setoff) may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Administrative Agent, and
(b) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or

 

100



--------------------------------------------------------------------------------

all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Administrative Agent at such sale or other
disposition.

12.13    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

SECTION 13.    Miscellaneous

13.1    Amendments, Waivers and Releases. Except as expressly set forth in this
Agreement, neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of this Section 13.1. The Required Lenders and the
Administrative Agent shall, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements

 

101



--------------------------------------------------------------------------------

or modifications hereto and to the other Credit Documents for the purpose of
adding any provisions to this Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive in writing, on such terms and conditions as
the Required Lenders and the Administrative Agent may specify in such
instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; provided, further, that no such waiver and no
such amendment, supplement or modification shall: (i) forgive or reduce, or
extend the date of payment of, any portion of any Loan or reduce the stated rate
(it being understood that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.8(e)), or forgive any portion, or extend the date for
the payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates), or
extend the final expiration date of any Lender’s Commitment or the Maturity Date
(provided that any Lender, upon the request of the Borrower, may extend the
final expiration date of its Commitment without the consent of any other Lender,
including the Required Lenders), or increase the amount of the Commitment of any
Lender, or make any Loan, interest, fee or other amount payable in any currency
other than Dollars, in each case without the written consent of each Lender
directly and adversely affected thereby; or (ii) amend, modify or waive any
provision of this Section 13.1, or amend or modify any of the provisions of
Section 5, Section 13.8(a) or any other provision of this Agreement to the
extent it would alter the ratable allocation of payments thereunder or the
allocation of reductions in commitments, or alter the ratable treatment of the
Lenders (other than with respect to Defaulting Lenders), or reduce the
percentage specified in the definition of the term “Required Lenders”, consent
to the assignment or transfer by the Borrower of its rights and obligations
under any Credit Document to which it is a party or alter the order of
application or ratable allocation of payments set forth in the final paragraph
of Section 11 or modify any definition used in such final paragraph if the
effect thereof would be to alter the order or ratable allocation of payment
specified therein, in each case without the written consent of each Lender
directly or adversely affected thereby; or (iii) amend, modify or waive any
provision of Section 12 without the written consent of the then-current
Administrative Agent, as applicable, or any other former Administrative Agent to
whom Section 12 then applies in a manner that directly and adversely affects
such Person; or (iv) release all or substantially all of the Guarantors under
the Guarantee (except as expressly permitted by the Guarantee or this Agreement)
without the prior written consent of each Lender; or (v) release all or
substantially all of the Collateral under the Security Documents (except as
expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender; or (vi) permit the creation, incurrence,
assumption or existence of Funded Indebtedness (or synthetic Funded
Indebtedness) by the Borrower and its Subsidiaries that is structurally senior
to, senior in payment priority to, senior in Lien priority to, pari passu with
or is otherwise credit advantaged relative to the Loans without the consent of
each Lender that held more than 10% of the Commitments outstanding on the
Effective Date or immediately prior to the Initial Funding Date; or (vii) affect
the rights or duties of, or any fees or other amounts payable to the
Administrative Agent under this Agreement or any other Credit Document without
the prior written consent of the Administrative Agent; provided, further, that
any provision of this Agreement or any other Credit Document may be amended by
an agreement in writing entered

 

102



--------------------------------------------------------------------------------

into by the Borrower and the Administrative Agent (acting at the instruction of
the Required Lenders) to cure any ambiguity, omission, defect or inconsistency
so long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the affected Lenders and shall be
binding upon the Borrower, such Lenders, the Administrative Agent and all future
holders of the affected Loans. In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Credit Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(a)    if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on the Platform. The Platform is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind,

 

103



--------------------------------------------------------------------------------

express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, the Administrative Agent’s
or any Lender’s transmission of communications through the Platform.
“Communications” shall mean, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Credit Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.

13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by
Requirements of Law.

13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5    Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Lenders for all of their reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation and execution and delivery of, and any amendment, waiver, supplement
or modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of Simpson Thacher &
Bartlett LLP, Akin Gump Strauss Hauer & Feld LLP and Thompson & Knight LLP, (b)
to pay or reimburse the Administrative Agent or each Lender for all of its
reasonable and documented out-of-pocket costs and expenses incurred during any
workout or restructuring, or negotiations in respect thereof, or in connection
with the enforcement or preservation of any rights under this Agreement, the
other Credit Documents and any such other documents, in each case, whether
before or after the occurrence of an Event of Default, including any reasonable
and documented out-of-pocket legal expenses, (c) to pay, indemnify, and hold
harmless each Lender and the Administrative Agent from, any and all recording
and filing fees and (d) to pay, indemnify and hold harmless each Lender and the
Administrative Agent and their respective Related Parties from and against any
and all other liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements of any kind
or nature whatsoever, whether or not such proceedings are brought by the
Borrower, any of its Related Parties or any other third Person, including
reasonable and documented out-of-pocket legal

 

104



--------------------------------------------------------------------------------

expenses, in any way relating to or arising out of the Commitments, this
Agreement, any of the other Credit Documents or any other documents contemplated
or referred to herein or therein or the transactions contemplated hereby or
thereby, including, without limitation, any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law
(other than by such indemnified person or any of its Related Parties (other than
any trustee or advisor)) or to any actual or alleged presence, release or
threatened release of Hazardous Materials involving or attributable to the
operations of the Borrower, any of its Subsidiaries or any of the Oil and Gas
Properties (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided that the Borrower shall have no obligation hereunder to
the Administrative Agent or any Lender or any of their respective Related
Parties with respect to Indemnified Liabilities to the extent it has been
determined by a final non-appealable judgment of a court of competent
jurisdiction to have resulted from (i) the gross negligence or willful
misconduct of the party to be indemnified or any of its Related Parties (IT
BEING THE INTENTION OF THE PARTIES HERETO THAT EACH LENDER AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE RELATED PARTIES SHALL, IN ALL CASES,
BE INDEMNIFIED FOR ITS ORDINARY COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE) or
(ii) disputes, claims, demands, actions, judgments or suits not arising from any
act or omission by the Borrower or its Affiliates, brought by an indemnified
Person against any other indemnified Person (other than disputes, claims,
demands, actions, judgments or suits involving claims against the Administrative
Agent in its capacity as such). NO PERSON ENTITLED TO INDEMNIFICATION UNDER
CLAUSE (D) OF THIS SECTION 13.5 SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED
BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS USED BY THE ADMINISTRATIVE AGENT IS
PROVIDED “AS IS” AND “AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT OR ANY OF
ITS RELATED PARTIES WARRANT THE ADEQUACY OF SUCH TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH ANY
COMMUNICATIONS OR ANY TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS. No Person entitled to indemnification under clause (d) of
this Section 13.5, nor the Borrower or any of its Subsidiaries, shall have any
liability for any special, punitive, indirect, exemplary or consequential
damages (including, without limitation, any loss of profits, business or
anticipated savings) relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Effective Date); provided that the foregoing shall not
negate the Borrower’s obligations with respect to Indemnified Liabilities. All
amounts payable under this Section 13.5 shall be paid within 10

 

105



--------------------------------------------------------------------------------

Business Days of receipt by the Borrower of an invoice relating thereto setting
forth such expense in reasonable detail. The agreements in this Section 13.5
shall survive the termination of this Agreement and the repayment of the Loans
and payment of all other amounts payable hereunder. This Section 13.5 shall not
apply with respect to any claims for Taxes which shall be governed exclusively
by Section 5.4 and, to the extent set forth therein, Section 2.10 other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.

13.6    Successors and Assigns; Participations and Assignments.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 13.6. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in clause (c) of this
Section 13.6) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may at any time assign to one or more assignees (other than the Borrower,
its Subsidiaries or any natural person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not be unreasonably conditioned, withheld or delayed) of:

(A)    the Borrower (not to be unreasonably withheld or delayed); provided that
no consent of the Borrower shall be required for an assignment if an Event of
Default has occurred and is continuing or if the assignment is from a Lender to
an Affiliate of such Lender or an Approved Fund; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) days after having received written notice thereof; and

(B)    the Administrative Agent (not to be unreasonably withheld or delayed).

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 and increments of
$1,000,000 in excess thereof, unless each of the Borrower and the Administrative
Agent otherwise consents (which consents shall not be

 

106



--------------------------------------------------------------------------------

unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;
provided, further, that contemporaneous assignments to a single assignee made by
Affiliates of Lenders and related Approved Funds shall be aggregated for
purposes of meeting the minimum assignment amount requirements stated above;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all documentation and
other information reasonably determined by the Administrative Agent to be
required by applicable regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 5.4 and 13.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Further, the
Register shall contain the name and address of the Administrative Agent and the
lending office through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and,
solely with respect to itself, each other Lender, at any reasonable time and
from time to time upon reasonable prior written notice.

 

107



--------------------------------------------------------------------------------

(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), any
“know your customer” information requested by the Administrative Agent (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in clause (b) of this Section 13.6 (unless waived)
and any written consent to such assignment required by clause (b) of this
Section 13.6, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.

(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than the Borrower, its Subsidiaries, their Affiliates, a Defaulting
Lender or its Affiliates or any natural person) (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Credit Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i), (ii), (iv) and (v) of the proviso to Section 13.1 that
affects such Participant, provided that the Participant shall have no right to
consent to any modification to the percentages specified in the definitions of
the term “Required Lenders”. Subject to clause (c)(ii) of this Section 13.6, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 5.4 to the same extent as if it were a Lender (subject
to the limitations and requirements of those Sections as though it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section 13.6, including the requirements of clause (f) of Section 5.4 (it being
understood that the documentation required under Section 5.4 shall be delivered
to the participating Lender) and Section 13.7). Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 13.7 with respect to any Participant. To the extent permitted by
Requirements of Law, each Participant also shall be entitled to the benefits of
Section 13.8(b) as though it were a Lender; provided that such Participant
agrees to be subject to Section 13.8(a) as though it were a Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and

 

108



--------------------------------------------------------------------------------

such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section 13.6 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. In order to facilitate such pledge or assignment
or for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
Borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a Note evidencing the Loans owing to such Lender.

(e)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

13.7    Replacements of Lenders under Certain Circumstances.

(a)    The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.10 or 5.4, (ii) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or
(iii) becomes a Defaulting Lender, with a replacement bank, lending institution
or other financial institution; provided that (A) such replacement does not
conflict with any Requirement of Law, (B) no Event of Default under Section 11.1
or 11.5 shall have occurred and be continuing at the time of such replacement,
(C) the replacement bank or

 

109



--------------------------------------------------------------------------------

institution shall purchase, at par, all Loans and the Borrower shall pay all
other amounts (other than any disputed amounts), pursuant to Section 2.10 or
5.4, as the case may be, owing to such replaced Lender prior to the date of
replacement, (D) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent (acting at the instruction of the
Required Lenders), (E) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6(b) (provided that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein) and (F) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of all of the Lenders affected
or the Required Lenders and with respect to which the Required Lenders shall
have granted their consent, then provided no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent; provided that:
(i) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced (other than principal and interest) shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6.

(c)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

13.8    Adjustments; Set-off.

(a)    If any Lender (a “Benefited Lender”) shall at any time receive any
payment in respect of any principal of or interest on all or part of the Loans
made by it or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such Benefited Lender shall
(i) notify the Administrative Agent of such fact, and (ii) purchase for cash at
face value from the other Lenders a participating interest in such portion of
each such other Lender’s Loans, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably in accordance with the aggregate principal of and
accrued interest on their respective Loans and other amounts owing them;
provided, however, that, (A) if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the

 

110



--------------------------------------------------------------------------------

extent of such recovery, but without interest and (B) the provisions of this
paragraph shall not be construed to apply to (1) any payment made by the
Borrower or any other Credit Party pursuant to and in accordance with the
express terms of this Agreement and the other Credit Documents or (2) any
disproportionate payment obtained by a Lender as a result of the extension by
Lenders of the maturity date or expiration date of some but not all Loans or
Commitments or any increase in the Applicable Margin in respect of Loans or
Commitments of Lenders that have consented to any such extension. Each Credit
Party consents to the foregoing and agrees, to the extent it may effectively do
so under Requirements of Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Credit Party rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Credit Party in the amount of such
participation.

(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by Requirements
of Law, each Lender shall have the right, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable Requirements of Law, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch, agency or
Affiliate thereof to or for the credit or the account of the Borrower against
any and all of the Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Credit Documents and
although such Obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower (and the Credit Parties, if applicable) and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission, i.e. a “pdf” or a “tif”), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Guarantors, the Administrative Agent nor any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.

 

111



--------------------------------------------------------------------------------

13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law;

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages; and

(f)    agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

Nothing in this agreement or in any other Credit Document shall affect any right
that the Administrative Agent or any other Secured Party may have to bring any
enforcement action or proceeding in the courts of any jurisdiction.

13.14    Acknowledgments. The Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;

(b)    (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
the other Credit Parties, on the one hand, and the

 

112



--------------------------------------------------------------------------------

Administrative Agent and the Lenders, on the other hand, and the Borrower and
the other Credit Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Administrative Agent and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for any of the Borrower, any other Credit Parties or
any of their respective Affiliates, equity holders, creditors or employees or
any other Person; (iii) neither the Administrative Agent nor any Lender or their
Affiliates has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Credit Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent
or any Lender or their Affiliates has advised or is currently advising any of
the Borrower, the other Credit Parties or their respective Affiliates on other
matters) and none of the Administrative Agent or any Lender has any obligation
to any of the Borrower, the other Credit Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent and its Affiliates and each Lender and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its respective Affiliates, and none of the
Administrative Agent or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) neither the Administrative Agent nor any Lender has provided and none will
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty;

(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand; and

(d)    nothing contained herein or in the other Credit Documents, and no action
taken by any Lender pursuant hereto or thereto, shall be deemed to constitute
the Lenders as, and the Borrower acknowledges that the Lenders do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Lenders are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated hereby or any matters, and the Borrower acknowledges
that the Lenders are not acting in concert or as a group, and the Borrower shall
not assert any such claim, with respect to such obligations or the transactions
contemplated hereby. The decision of each Lender to make its Commitment and
Loans hereunder has been made by such Lender independently of any other Lender.
Each Lender acknowledges that no other Lender has acted as agent for such Lender
in connection with such Lender making its commitment hereunder and that no other
Lender will be acting as agent of such Lender in connection with such Lender’s
loans or enforcing its rights under this Agreement or the other Credit
Documents. The Borrower and each Lender confirms that each Lender has
independently participated with the Borrower in

 

113



--------------------------------------------------------------------------------

the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors. Each Lender shall be entitled to independently protect
its rights, including, without limitation, the rights arising out of this
Agreement or the other Credit Documents, and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose. The use of a single agreement to effectuate the Facility was solely in
the control of the Borrower, not the action or decision of any Lender, and was
done solely for the convenience of the Borrower and its subsidiaries and not
because it was required or requested to do so by any Lender.

13.15    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

13.16     Confidentiality. The Administrative Agent, each other Agent and each
other Lender shall hold all non-public information furnished by or on behalf of
the Borrower or any of its Subsidiaries in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender,
the Administrative Agent or such other Agent pursuant to the requirements of
this Agreement (“Confidential Information”), confidential in accordance with its
customary procedure for handling confidential information of this nature and in
any event may make disclosure (a) as required or requested by any Governmental
Authority, self-regulatory agency or representative thereof or pursuant to legal
process or applicable Requirements of Law, (b) to such Lender’s or the
Administrative Agent’s or such other Agent’s attorneys, advisors, financial or
business consultants, accountants, independent auditors, trustees or Affiliates,
in each case who need to know such information in connection with the
administration of the Credit Documents and are informed of the confidential
nature of such information, (c) to an investor or prospective investor in a
securitization that agrees its access to information regarding the Credit
Parties, the Loans and the Credit Documents is solely for purposes of evaluating
an investment in a securitization and who agrees to treat such information as
confidential, (d) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in connection with the administration, servicing and
reporting on the assets serving as collateral for a securitization and who
agrees to treat such information as confidential, (e) to a nationally recognized
ratings agency that requires access to information regarding the Credit Parties,
the Loans and Credit Documents in connection with ratings issued with respect to
a securitization; (f) to any other party to this Agreement, (g) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (h) subject
to an agreement containing provisions substantially the same as those of this
Section 13.16, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations
provided that in no event shall any Lender, the Administrative Agent or any
other Agent be obligated or required to return any materials furnished by the
Borrower or any Subsidiary. In addition, each Lender and the Administrative
Agent may provide Confidential Information to prospective Transferees or to any
pledgee referred to in Section 13.6 or to prospective direct or indirect
contractual counterparties in Hedge Transactions to be entered into in
connection with Loans made hereunder as long as such Person is advised of and
agrees to be bound by the provisions of this Section 13.16 or confidentiality
provisions at least as restrictive as those set forth in the Section 13.16.

 

114



--------------------------------------------------------------------------------

13.17    Release of Collateral and Guarantee Obligations.

(a)    The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent, on behalf of the Secured Parties, by the Credit Parties on
any Collateral shall be automatically released (i) in full, as set forth in
clause (b) below, (ii) upon the Disposition of such Collateral (including as
part of or in connection with any other Disposition permitted hereunder) to any
Person other than another Credit Party, to the extent such Disposition is made
in compliance with the terms of this Agreement, (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the second succeeding sentence and
Section 5.14(b) of the Guarantee) and (vi) as required by the Administrative
Agent to effect any Disposition of Collateral in connection with any exercise of
remedies of the Administrative Agent pursuant to the Security Documents. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Credit Parties in respect of) all
interests retained by the Credit Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents. Additionally, the Lenders hereby irrevocably agree that the
Guarantors shall be released from the Guarantees upon consummation of any
transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Subsidiary. The Lenders hereby authorize the Administrative Agent
to execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender.

(b)    Notwithstanding anything to the contrary contained herein or any other
Credit Document, upon Payment in Full, upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Secured Party) take such actions as shall be required to release its security
interest in all Collateral, and to release all obligations under any Credit
Document. Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

13.18    USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow the Administrative Agent and
such Lender to identify each Credit Party in accordance with the PATRIOT Act.

 

115



--------------------------------------------------------------------------------

13.19    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Federal Funds Effective Rate
from time to time in effect.

13.20    Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

13.21    Disposition of Proceeds. The Security Documents contain an assignment
by the Borrower and/or the Guarantors unto and in favor of the Administrative
Agent for the benefit of the Lenders of all of the Borrower’s or each
Guarantor’s interest in and to their as-extracted collateral in the form of
production and all proceeds attributable thereto which may be produced from or
allocated to the Mortgaged Property. The Security Documents further provide in
general for the application of such proceeds to the satisfaction of the
Obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Documents, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.

13.22    [Reserved].

13.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

116



--------------------------------------------------------------------------------

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

13.24    Flood Insurance Provisions. Notwithstanding anything in this Agreement
or any other Credit Document to the contrary, in no event is any “Building” (as
defined in the applicable Flood Insurance Regulation) or “Manufactured (Mobile)
Home” (as defined in the applicable Flood Insurance Regulation) included in the
definition of “Mortgaged Property” (as defined in any Credit Document) and no
“Building” or “Manufactured (Mobile) Home” is hereby encumbered by this
Agreement or any other Credit Document.

13.25    Second Lien Option. Promptly upon request of the Required Lenders, the
Borrower shall (a) if permitted by the OpCo Credit Facility, cause OpCo and the
OpCo Subsidiaries to enter into documentation required to, at the election of
the Required Lenders, (i) convert the Facility to a second lien facility of OpCo
or (ii) effectuate a secured guarantee of the Facility by OpCo and the OpCo
Subsidiaries that guarantee the OpCo Credit Facility secured on a second
priority basis by the assets securing the OpCo Credit Facility or (b) otherwise
use commercially reasonable efforts to cause OpCo to obtain an amendment to the
OpCo Credit Facility, in form and substance satisfactory to the Required
Lenders, to permit such second lien facility or secured guarantee contemplated
by this Section 13.25 and enter into documentation required to effect the same.

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

ROAN RESOURCES, INC.
as the Borrower

By:  

/s/ David Edwards

Name:   David Edwards Title:   Chief Financial Officer

 

Signature Page to

Roan Resources, Inc. Credit Agreement



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent By:  

/s/ Winnalynn N. Kantaris

Name:   Winnalynn N. Kantaris Title:   Associate General Counsel

 

Signature Page to

Roan Resources, Inc. Credit Agreement



--------------------------------------------------------------------------------

YORK CAPITAL MANAGEMENT, L.P.,
as Lender

By:  

/s/ John Fosina

Name:   John Fosina Title:   Chief Financial Officer

YORK MULTI-STRATEGY MASTER FUND, L.P.,
as Lender

By:  

/s/ John Fosina

Name:   John Fosina Title:   Chief Financial Officer

YORK CREDIT OPPORTUNITIES FUND, L.P.,
as Lender

By:  

/s/ John Fosina

Name:   John Fosina Title:   Chief Financial Officer

YORK CREDIT OPPORTUNITIES INVESTMENTS MASTER FUND, L.P.,
as Lender

By:  

/s/ John Fosina

Name:   John Fosina Title:   Chief Financial Officer

 

Signature Page to

Roan Resources, Inc. Credit Agreement



--------------------------------------------------------------------------------

YORK SELECT STRATEGY MASTER FUND, L.P.,
as Lender

By:  

/s/ John Fosina

Name:   John Fosina Title:   Chief Financial Officer

EXUMA CAPITAL, L.P.,

as Lender

By:  

/s/ John Fosina

Name:   John Fosina Title:   Chief Financial Officer

 

Signature Page to

Roan Resources, Inc. Credit Agreement



--------------------------------------------------------------------------------

Elliott Associates, L.P., as Lender By:   Elliott Capital Advisors, L.P., as
General Partner By:   Braxton Associates, Inc., as General Partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President Elliott International, L.P., as
Lender By:   Hambledon, Inc., as General Partner By:   Elliott International
Capital Advisors Inc., as attorney-in-fact By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

Signature Page to

Roan Resources, Inc. Credit Agreement



--------------------------------------------------------------------------------

RH DEBT FUND, L.P., as Lender By:   JVL Advisors, LLC, its general partner By:  

/s/ John V. Lovoi

Name:   John V. Lovoi Title:   Manager

 

Signature Page to

Roan Resources, Inc. Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitments

 

Initial Lender

   Commitment      Commitment
Percentage  

Elliott Associates, L.P.

   $ 11,200,000.00        11.20 % 

Elliott International, L.P.

   $ 23,800,000.00        23.80 % 

RH Debt Fund, L.P.

   $ 50,000,000.00        50.00 % 

York Capital Management, L.P.

   $ 2,210,000.00        2.21 % 

York Multi-Strategy Master Fund, L.P.

   $ 3,074,000.00        3.07 % 

York Credit Opportunities Fund, L.P.

   $ 4,028,000.00        4.03 % 

York Credit Opportunities Investments Master Fund, L.P.

   $ 5,131,000.00        5.13 % 

York Select Strategy Master Fund, L.P.

   $ 332,000.00        0.33 % 

Exuma Capital, L.P.

   $ 225,000.00        0.23 %    

 

 

    

 

 

 

Total

   $ 100,000,000.00        100.00 %    

 

 

    

 

 

 

 

Schedule 1.1(a)



--------------------------------------------------------------------------------

Schedule 9.16(c)

Post-Closing Deliverables

 

1.

A Control Agreement entered into by the Borrower, the Administrative Agent and
each depository, securities intermediary or commodities intermediary, as
applicable, with respect to each of the accounts set forth on Schedule 8.25;
provided, however, that no Control Agreement shall be required with respect to
any Excluded Accounts.

 

2.

A favorable, signed opinion of McAfee & Taft, PC, special Oklahoma counsel to
the Credit Parties, including an opinion that the Mortgages covering any
Mortgaged Property located in the State of Oklahoma are each in proper form for
recordation in the State of Oklahoma, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (acting at the
direction of the Required Lenders).

 

Schedule 9.16(a)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

[Date] 1

Cortland Capital Market Services LLC, as Administrative Agent

225 W. Washington Street, 9th Floor

Chicago, Illinois 60606

Attention: Legal Department and Bill Rykowski

Email: legal@cortlandglobal.com and bill.rykowski@cortlandglobal.com

 

Re:

Roan Resources, Inc. – Notice of Borrowing

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Section 2.3 of the
Credit Agreement, dated as of June 27, 2019 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Roan Resources, Inc., a Delaware corporation (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”) and Cortland Capital Market Services
LLC, as Administrative Agent (such terms and each other capitalized term used
but not defined herein having the meaning provided in Section 1 of the Credit
Agreement).

The Borrower hereby requests that a Loan be extended as follows:

(i)    Aggregate amount of the requested Loan is $[                ];

(ii)    Date of such Borrowing is [                ], 20[    ];

(iii)    Requested Borrowing is to be [an ABR Loan][a LIBOR Loan];

(iv)    In the case of a LIBOR Loan, the initial Interest Period applicable
thereto is [                ]; and2

(vi)    [Funds are to be disbursed to Borrower’s account at [    ] account
ending in [    ].]

OR

 

1 

Date of Notice of Borrowing: Except for Loans to be made on the Initial Funding
Date, to be submitted prior to 12:00 noon (New York City time) at least fifteen
Business Days’ prior to each Borrowing of Loans.

2 

If no Interest Period is selected, the Borrower shall be deemed to have selected
an Interest Period of three month’s duration.

 

Exhibit A-1



--------------------------------------------------------------------------------

[Location and number of the Borrower’s account to which funds are to be
disbursed is as follows:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

[                                         ]]

The Borrower hereby represents and warrants that:

(i)    Each of the representations and warranties of the Credit Parties set
forth in the Credit Documents are true and correct in all material respects on
and as of the date hereof, both before and after giving effect to the Loan
requested hereby, unless stated to relate to a specific earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date; and

(ii)    No Default or Event of Default has occurred and is continuing under the
Credit Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Borrowing
by its authorized representative as of the day and year first above written.

 

ROAN RESOURCES, INC.

By:  

 

Name:   Title:  

Signature Page

Roan Resources, Inc.

Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF ACCOUNT DESIGNATION

Dated as of:

Cortland Capital Market Services LLC, as Administrative Agent

225 W. Washington Street, 9th Floor

Chicago, Illinois 60606

Attention: Legal Department and Bill Rykowski

Email: legal@cortlandglobal.com and bill.rykowski@cortlandglobal.com

 

Re:

Roan Resources, Inc. – Notice of Account Designation

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to Section 2.4
of the Credit Agreement dated as of June 27, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Roan Resources, Inc., a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and Cortland Capital
Market Services LLC, as Administrative Agent (such terms and each other
capitalized term used but not defined herein having the meaning provided in
Section 1 of the Credit Agreement).

1.    The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

 

                                                                        ABA
Routing Number:                               Account Number:
                                       Account Name:
                                       

2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit A-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Account
Designation by its authorized representative as of the day and year first above
written.

 

ROAN RESOURCES, INC.

By:  

 

Name:   Title:  

Signature Page

Roan Resources, Inc.

Notice of Account Designation



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION OR CONTINUATION

Cortland Capital Market Services LLC, as Administrative Agent

225 W. Washington Street, 9th Floor

Chicago, Illinois 60606

Attention: Legal Department and Bill Rykowski

Email: legal@cortlandglobal.com and bill.rykowski@cortlandglobal.com

[Date]1

 

Re:

Roan Resources, Inc. – Notice of Conversion or Continuation

Ladies and Gentlemen:

This Notice of Conversion or Continuation is delivered to you pursuant to
Section 2.6 of the Credit Agreement, dated as of June 27, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Roan Resources, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and
Cortland Capital Market Services LLC, as Administrative Agent (such terms and
each other capitalized term used but not defined herein having the meaning
provided in Section 1 of the Credit Agreement).

The Borrower hereby requests the following:

(i)    a continuation, on             ,         , as LIBOR Loans having an
Interest Period of      months of the LIBOR Loans in an aggregate outstanding
principal amount of $         having an Interest Period ending on the proposed
date for such continuation; and

(ii)     a conversion, on             ,         , to LIBOR Loans having an
Interest Period of          months of the ABR Loans in an aggregate outstanding
principal amount of $        .

(ii) a conversion, on             ,         , to ABR Loans having an Interest
Period of          months of the LIBOR Loans in an aggregate outstanding
principal amount of $        .

[Remainder of page intentionally left blank; signature page follows]

 

1 

Date of Notice of Continuation and Conversion: Borrower shall provide the Notice
of Continuation and Conversion to Administrative Agent no later than 1:00 p.m.,
(i) in the case of a continuation or conversion to LIBOR Loans, at least three
Business Days and (ii) in the case of a conversion into ABR Loans, at least one
Business day prior written notice.

 

Signature Page

Roan Resources, Inc.

Notice of Continuation and Conversion



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Notice of
Continuation and Conversion by its authorized representative as of the day and
year first above written.

 

ROAN RESOURCES, INC.

By:  

 

Name:   Title:  

Signature Page

Roan Resources, Inc.

Notice of Continuation and Conversion



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved.]

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTEE

[To be attached].



--------------------------------------------------------------------------------

Execution Version

 

 

GUARANTEE

made by

each of the Guarantors

from time to time party hereto

in favor of

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent

Dated as of June 27, 2019

 

 

 

Exhibit C-1



--------------------------------------------------------------------------------

GUARANTEE

GUARANTEE, dated as of June 27, 2019 (this “Guarantee”), is made by ROAN
RESOURCES, INC., a Delaware corporation, (the “Borrower”) and each of the
Subsidiaries of the Borrower that is a signatory hereto (each of the
Subsidiaries of the Borrower that is a signatory hereto, together with any other
Subsidiary of the Borrower that becomes a party hereto from time to time after
the date hereof, individually a “Guarantor” and, collectively, the
“Guarantors”), in favor of CORTLAND CAPITAL MARKET SERVICES LLC, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the benefit of the Secured Parties.

WHEREAS, pursuant to that certain Credit Agreement, dated as of June 27, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the banks, financial institutions and
other lending institutions or entities from time to time party thereto (the
“Lenders”) and Cortland Capital Market Services LLC, as Administrative Agent,
the Lenders severally agreed to make Loans to the Borrower upon the terms and
subject to the conditions set forth therein;

WHEREAS, each Guarantor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Loans will be used in part to enable the Borrower
to make valuable transfers to the Guarantors in connection with the operation of
their respective businesses;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans; and

WHEREAS, pursuant to the terms of the Credit Agreement, the Guarantors shall
have executed and delivered this Guarantee to the Administrative Agent for the
ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Lenders to make the Loans to the Borrower under the Credit Agreement,
the Guarantors hereby agree with the Administrative Agent, for the ratable
benefit of the Secured Parties, as follows:

SECTION 1 Definitions

1.1    Defined Terms.

(a)    Unless otherwise defined herein, each term defined in the Credit
Agreement and used herein (including terms used in the preamble and recitals
hereto) shall have the meaning given to it in the Credit Agreement.

(b)    The rules of construction and other interpretive provisions specified in
Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply to this
Guarantee, including terms defined in the preamble and recitals hereto.

(c)    [Reserved].

 

Exhibit C-2



--------------------------------------------------------------------------------

(d)    [Reserved].

SECTION 2 Guarantee

2.1    Guarantee.

(a)    Subject to the provisions of Section 2.1(b), each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations (including any
extensions, modifications, substitutions, amendments and renewals of any or all
of such Obligations). This Guarantee is a guarantee of payment and not of
collection.

(b)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under the Bankruptcy Code or any applicable federal
and state Requirements of Law relating to fraudulent conveyances, fraudulent
transfers or the insolvency of debtors.

(c)    To the extent that the Borrower would be required to make payments
pursuant to Section 13.5 of the Credit Agreement, each Guarantor further agrees
to pay any and all expenses (including without limitation, all reasonable fees
and disbursements of counsel) that may be paid or incurred by the Administrative
Agent or any other Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
such Guarantor under this Guarantee. This Guarantee shall remain in full force
and effect until Payment in Full, notwithstanding that from time to time prior
thereto no amounts may be outstanding under the Credit Documents.

(d)    Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any other Secured Party hereunder.

(e)    No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from the Borrower, any
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of, or in payment of, the Obligations shall be deemed
to modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments (other than
payments made by the Borrower or such Guarantor in respect of the Obligations or
payments received or collected from such Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
such Guarantor hereunder until Payment in Full.

(f)    Each Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Administrative Agent or any other Secured Party
on account of its liability hereunder, it will notify the Administrative Agent
in writing that such payment is made under this Guarantee for such purpose.

 

Exhibit C-3



--------------------------------------------------------------------------------

2.2    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.4. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3    Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by applicable Requirements of Law, each Guarantor hereby
irrevocably authorizes each Secured Party (or its designee) at any time and from
time to time following the occurrence and during the continuance of any Event of
Default, without notice to such Guarantor or any other Guarantor, any such
notice being expressly waived by each Guarantor, upon any amount becoming due
and payable by such Guarantor hereunder (whether at stated maturity, by
acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final, but excluding deposits held by such Guarantor as a fiduciary for others),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Guarantor. Each Secured Party shall notify such Guarantor
and the Administrative Agent in writing promptly of any such set-off and the
appropriation and application made by such Secured Party; provided that the
failure to give such notice shall not affect the validity of such set-off and
appropriation and application.

2.4    No Subrogation. Notwithstanding any payment or payments made by any of
the Guarantors hereunder or any set-off or appropriation or application of funds
of any of the Guarantors by any Secured Party, no Guarantor shall be entitled to
be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by any Secured Party for the
payment of the Obligations until Payment in Full, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder
until Payment in Full. If any amount shall be paid to any Guarantor on account
of such subrogation rights at any time prior to Payment in Full, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
other Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in accordance with Section 11 of the
Credit Agreement.

 

Exhibit C-4



--------------------------------------------------------------------------------

2.5    Amendments, etc. with respect to the Obligations; Waiver of Rights.
Except for termination of a Guarantor’s obligations hereunder as provided in
Section 5.14, each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor: (a) any demand for payment of any of the
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued; (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any other Secured Party (with the consent of the
applicable Credit Parties where required by the terms hereof or thereof);
(c) the Credit Agreement and the other Credit Documents and any other documents
executed and delivered in connection therewith may be amended, modified, waived,
supplemented or terminated, in whole or in part, in accordance with the terms of
the applicable documents; and (d) any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any other Secured Party
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for this Guarantee or any property
subject thereto. When making any demand hereunder against any of the Guarantors,
the Administrative Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on the Borrower or any other Guarantor or
guarantor, and any failure by the Administrative Agent or any other Secured
Party to make any such demand or to collect any payments from the Borrower or
any such other Guarantor or guarantor or any release of the Borrower or such
other Guarantor or guarantor shall not relieve any of the Guarantors in respect
of which a demand or collection is not made or any of the Guarantors not so
released of their several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent or any other Secured Party against any of the
Guarantors. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings. Each Guarantor hereby waives to the
fullest extent permitted by applicable law any and all defenses that it might
otherwise have with respect to or as a result of any of the matters set forth in
this Section 2.5.

2.6    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, contraction, incurrence, renewal, extension, amendment,
waiver or accrual of any of the Obligations and notice of or proof of reliance
by the Administrative Agent or any other Secured Party upon this Guarantee or
acceptance of this Guarantee, the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, waived or accrued, in reliance upon this Guarantee. All
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Administrative Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. To the fullest extent permitted by applicable
Requirement of Law, each Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to, or upon, the Borrower
or any other Guarantor with respect to the Obligations. Each Guarantor
understands and agrees that this Guarantee shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to, and each
Guarantor waives to the fullest extent permitted by applicable law, any and all
defenses that it might otherwise have with respect to or as a result of, (a) the
validity, regularity or enforceability of the Credit Agreement or any other
Credit Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from

 

Exhibit C-5



--------------------------------------------------------------------------------

time to time held by the Administrative Agent or any other Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower against the Administrative Agent or any other Secured Party,
(c) release or non-perfection of any Lien or any Collateral, or (d) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such other Guarantor) that constitutes, or might be construed to constitute,
an equitable or legal discharge of the Credit Parties for the Obligations, or of
such Guarantor under this Guarantee, in bankruptcy or in any other instance.
When pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent or any other Secured Party to pursue such other rights
or remedies or to collect any payments from the Borrower or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent and the other Secured Parties
against such Guarantor. Each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from financing arrangements
contemplated by the Credit Documents and the waivers set forth herein are
knowingly made in contemplation of such benefits. This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon each Guarantor and the successors and assigns thereof, and shall
inure to the benefit of the Administrative Agent and the other Secured Parties,
and their respective successors, indorses, transferees and assigns, until
Payment in Full, notwithstanding that from time to time any Credit Documents may
be free from any Obligations. A Guarantor shall automatically be released from
its obligations hereunder and the Guarantee of such Guarantor shall be
automatically released under the circumstances described in Section 13.17 of the
Credit Agreement.

2.7    Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.8    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the office of the Administrative Agent set forth in Schedule 13.2 to the
Credit Agreement or at such other address designated by the Administrative Agent
in a written notice to the Guarantors. Each Guarantor agrees that the provisions
of Sections 5.4 and 13.19 of the Credit Agreement shall apply to such
Guarantor’s obligations under this Guarantee.

 

Exhibit C-6



--------------------------------------------------------------------------------

SECTION 3 Representations and Warranties

Each Guarantor hereby represents and warrants that, in the case of such
Guarantor, the representations and warranties set forth in Section 8 of the
Credit Agreement as they relate to such Guarantor or to the other Credit
Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects,
and the Administrative Agent and each Secured Party shall be entitled to rely on
each of them as if they were fully set forth herein.

Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on and as of the date of each Credit
Event (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date).

SECTION 4 Covenants

4.1    Covenants. Each Guarantor hereby covenants and agrees with the
Administrative Agent and each other Secured Party that, from and after the date
of this Guarantee until Payment in Full, such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Subsidiaries.

4.2    Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken or not taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Guarantee shall, as between the Administrative Agent and the
other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and such Guarantor, the Administrative Agent
shall be conclusively presumed to be acting as agent for and representative of
the Secured Parties with full and valid authority so to act or refrain from
acting in the manner set forth in Section 12 of the Credit Agreement, and no
Guarantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

SECTION 5 Miscellaneous

5.1    Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Borrower
at the Borrower’s address provided in Section 13.2 of the Credit Agreement.

5.2    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Guarantee and the making of the
Loans.

 

Exhibit C-7



--------------------------------------------------------------------------------

5.3    Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e. a “pdf” or a “tif”)), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Guarantee signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

5.4    Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

5.5    Integration. This Guarantee and the other Credit Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Guarantors, any Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents. THIS GUARANTEE AND THE OTHER CREDIT
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

5.6    Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

5.7    GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

5.8    Submission to Jurisdiction; Waivers. Each Guarantor hereto hereby
irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

Exhibit C-8



--------------------------------------------------------------------------------

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at the Borrower’s address referred to in Section 5.1 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.8 any special, exemplary, punitive or consequential damages; and

(f)    agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

5.9    Acknowledgments. Each Guarantor hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee and the other Credit Documents;

(b)    neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to such Guarantor arising out of or in connection with
this Guarantee or any of the other Credit Documents, and the relationship
between the Administrative Agent and the Secured Parties, on one hand, and such
Guarantor, on the other hand, in connection herewith or therewith is solely that
of guarantor and creditor; and

(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent and the other Secured Parties or among the Borrower, the
Administrative Agent and the other Secured Parties.

5.10    WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

5.11    Amendments in Writing; No Waiver; Cumulative Remedies.

(a)    None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except in accordance with Section 13.1 of the
Credit Agreement.

(b)    Neither the Administrative Agent nor any other Secured Party shall by any
act (except by a written instrument pursuant to Section 5.11(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any

 

Exhibit C-9



--------------------------------------------------------------------------------

Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. A waiver by the Administrative Agent or any other Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent or any
Secured Party would otherwise have on any future occasion.

(c)    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and not exclusive of any
other rights, remedies, powers and privileges provided by law.

5.12    Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Secured Parties and their successors and assigns.

5.13    Additional Obligors. Each Subsidiary of the Borrower that is required to
become a party to this Guarantee pursuant to Section 9.10 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a supplement in the form of Annex A
hereto or such other form reasonably satisfactory to the Administrative Agent
(each an “Assumption Agreement”). The execution and delivery of any instrument
adding an additional Guarantor as a party to this Guarantee shall not require
the consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guarantee.

5.14    Termination or Release.

(a)    This Guarantee shall terminate upon Payment in Full.

(b)    A Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Guarantor ceases to be a Subsidiary.

(c)    In connection with any termination or release, the Administrative Agent
shall execute and deliver to any Guarantor, at such Guarantor’s expense, all
documents that such Guarantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 5.14 shall be without recourse to or warranty by the Administrative
Agent.

[Signature page follows]

 

Exhibit C-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the day and year first above written.

 

ROAN RESOURCES, INC.,

as the Borrower

By:  

 

Name:  

 

Title:  

 

[●]

as Guarantor

By:  

 

Name:  

 

Title:  

 

Signature Page

Roan Resources, Inc.

Guarantee



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent

By:  

 

Name:  

 

Title:  

 

Signature Page

Roan Resources, Inc.

Guarantee



--------------------------------------------------------------------------------

ANNEX A

TO GUARANTEE

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of [●], 20[●], is made by _______________, a
_______________ (the “Additional Obligor”), in favor of CORTLAND CAPITAL MARKET
SERVICES LLC, as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions (the “Lenders”) parties
to the Credit Agreement referred to below and all other Secured Parties.

R E C I T A L S

A.    Reference is made to that certain Credit Agreement, dated as of June [●],
2019 (the “Credit Agreement”), among Roan Resources, Inc., a Delaware
corporation (the “Borrower”), the banks, financial institutions and other
lending institutions from time to time party thereto (the “Lenders”), and
Cortland Capital Market Services LLC, as Administrative Agent.

B.    In connection with the Credit Agreement, the Borrower and certain
Subsidiaries (other than the Additional Obligor) have entered into that certain
Guarantee, dated as of June [●], 2019 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”), in favor of the Administrative
Agent and the other Secured Parties.

C.    Capitalized terms used herein and not otherwise defined herein (including
in the preamble and the recitals hereto) shall have the meanings assigned to
such terms in the Guarantee or the Credit Agreement, as applicable. The rules of
construction and the interpretive provisions specified in Section 1.1(b)) of the
Guarantee shall apply to this Assumption Agreement, including terms defined in
the preamble and recitals hereto.

D.    The Guarantors have entered into the Guarantee in order to induce the
Lenders to make their respective Loans to the Borrower under the Credit
Agreement.

E.    Section 5.13 of the Guarantee provides that each Subsidiary of the
Borrower that is required to become a party to the Guarantee pursuant to
Section 9.10 of the Credit Agreement and the terms thereof shall become a
Guarantor, with the same force and effect as if originally named as a Guarantor
therein, for all purposes of the Guarantee upon execution and delivery by such
Subsidiary of an instrument in the form of this Assumption Agreement. The
Additional Obligor is executing this Assumption Agreement in accordance with the
requirements of the Guarantee to become a Guarantor under the Guarantee in order
to induce the Lenders to make additional Loans to the Borrower under the Credit
Agreement and as consideration for Loans previously made.

F.    Now, therefore, it is agreed:

SECTION 1.    By executing and delivering this Assumption Agreement, the
Additional Obligor, as provided in Section 5.13 of the Guarantee, hereby becomes
a party to the Guarantee as a Guarantor thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly agrees to all the

 

Annex A-1 to Guarantee



--------------------------------------------------------------------------------

terms and provisions of the Guarantee applicable to it as a Guarantor thereunder
and expressly guarantees, jointly and severally, to the Secured Parties the
Obligations. The Additional Obligor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as of the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date). Each reference to a Guarantor in the
Guarantee shall be deemed to include each Additional Obligor. The Guarantee is
hereby incorporated herein by reference.

SECTION 2.    Each Additional Obligor represents and warrants to the
Administrative Agent and the other Secured Parties that this Assumption
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).

SECTION 3.    This Assumption Agreement may be executed by one or more of the
parties to this Assumption Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission (i.e. a “pdf” or a
tif”)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Assumption
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. This Assumption Agreement shall become effective as to
each Additional Obligor when the Administrative Agent shall have received
counterparts of this Assumption Agreement that, when taken together, bear the
signatures of such Additional Obligor and the Administrative Agent.

SECTION 4.    Except as expressly supplemented hereby, the Guarantee shall
remain in full force and effect.

SECTION 5.    THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6.    Any provision of this Assumption Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and of the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.    THIS ASSUMPTION AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Annex A-2 to Guarantee



--------------------------------------------------------------------------------

SECTION 8.    All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each Additional Obligor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

[Signature page follows]

 

Annex A-3 to Guarantee



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly Authorized Officer as of the date first
above written.

 

[ADDITIONAL OBLIGOR],

as Guarantor

By:  

 

Name:  

 

Title:  

 

 

Exhibit C-1



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

Annex A-2 to Guarantee



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COLLATERAL AGREEMENT

[To be attached.]

 

Exhibit D-1



--------------------------------------------------------------------------------

Execution Version

COLLATERAL AGREEMENT

made by

ROAN RESOURCES, INC.

and certain of its Subsidiaries

in favor of

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent

Dated as of June 27, 2019



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT

THIS COLLATERAL AGREEMENT, dated as of June 27, 2019 (this “Agreement”), made by
Roan Resource, Inc., a Delaware corporation (the “Borrower”), each of the
Subsidiaries of the Borrower listed on the signature pages hereto or that
becomes a party hereto pursuant to Section 9 (each such Subsidiary being a
“Subsidiary Grantor” and, collectively, the “Subsidiary Grantors”; the
Subsidiary Grantors and the Borrower are referred to collectively as the
“Grantors”) and Cortland Capital Market Services LLC, as Administrative Agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) under the Credit Agreement referred to below for the
benefit of the Secured Parties.

WHEREAS, pursuant to that certain Credit Agreement, dated as of June 27, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the banks, financial institutions and
other lending institutions or entities from time to time party thereto (the
“Lenders”) and Cortland Capital Market Services LLC, as Administrative Agent,
the Lenders severally agreed to make Loans to the Borrower upon the terms and
subject to the conditions set forth therein;

WHEREAS, pursuant to the Guarantee, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), each Grantor (other than the Borrower) has agreed to
unconditionally and irrevocably guarantee, as primary obligor and not merely as
surety, for the ratable benefit of the Secured Parties, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations;

WHEREAS, the proceeds of the Loans will be used in part to enable the Borrower
to make valuable transfers to the Subsidiary Grantors in connection with the
operation of their respective businesses;

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans; and

WHEREAS, pursuant to the terms of the Credit Agreement, the Borrower and the
Subsidiary Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Lenders to make their respective Loans to the Borrower under the
Credit Agreement, the Grantors hereby agree with the Administrative Agent, for
the ratable benefit of the Secured Parties, as follows:

1.    Defined Terms.

(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used in this Agreement (including terms used in the preamble and the
recitals) shall have the meanings given to them in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

(b)    Terms used herein that are not defined herein or in the Credit Agreement,
but that are terms defined in the UCC shall have the meanings specified therein
(and if defined in more than one article of the UCC, shall have the meaning
specified in Article 9 thereof).

(c)    The rules of construction and other interpretive provisions specified in
Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply to this
Agreement, including terms defined in the preamble and recitals to this
Agreement.

(d)    The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Contracts” shall mean the contracts and agreements listed in Schedule 1, as the
same may be amended, supplemented or otherwise modified from time to time,
including, without limitation, (i) all rights of any Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of any Grantor to damages arising thereunder and (iii) all rights of any
Grantor to perform and to exercise all remedies thereunder.

“Collateral” shall have the meaning assigned to such term in Section 2.

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 2), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in Schedule
2), granting any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.

“Credit Agreement” shall have the meaning assigned to such term in the recitals.

“Equity Interests” shall mean Stock and Stock Equivalents.

“Grantors” shall have the meaning assigned to such term in the preamble.

“Guarantee” shall have the meaning assigned to such term in the recitals.

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including, without limitation, the
Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks and the Trademark Licenses, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

2



--------------------------------------------------------------------------------

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Shares.

“Lenders” shall have the meaning assigned to such term in the recitals.

“Obligations” shall have the meaning given such term in the Credit Agreement;
provided that references herein to (i) the Obligations of the Borrower shall
refer to the Obligations (as defined in the Credit Agreement), and (ii) the
Obligations of any Subsidiary Grantor shall refer to such Subsidiary Grantor’s
Subsidiary Grantor Obligations.

“Patents” shall mean (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 2, (ii) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 2, and (iii) all rights to obtain
any reissues or extensions of the foregoing.

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 2.

“Pledged Notes” shall mean all promissory notes listed on Schedule 3, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

“Pledged Shares” shall mean the Equity Interests listed on Schedule 3, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Equity Interests of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.

“Receivable” shall mean any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account).

 

3



--------------------------------------------------------------------------------

“Subsidiary Grantor Obligations” shall mean, with respect to any Subsidiary
Grantor, all Obligations (as defined in the Credit Agreement) of such Subsidiary
Grantor which may arise under or in connection with the Guarantee and any other
Credit Document to which such Subsidiary Grantor is a party.

“Subsidiary Grantors” shall have the meaning assigned to such term in the
preamble.

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 2, and (ii) the right to obtain all renewals thereof.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 2.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(e)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

2.    Grant of Security. Each Grantor hereby assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”) as collateral security
for the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:

(a)    all Accounts;

(b)    all Chattel Paper;

(c)    all Contracts;

 

4



--------------------------------------------------------------------------------

(d)    all Deposit Accounts, all Commodities Accounts and all Securities
Accounts;

(e)    all Documents;

(f)    all Equipment;

(g)    all Fixtures;

(h)    all General Intangibles;

(i)    all Instruments;

(j)    all Intellectual Property;

(k)    all Inventory;

(l)    all Investment Property;

(m)    all Letter-of-Credit Rights;

(n)    all Commercial Tort Claims set forth on Schedule 4;

(o)    all As-Extracted Collateral;

(p)    all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);

(q)    all books and records pertaining to the Collateral; and

(r)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, Pledged Shares or
Pledged Note (other than any of the foregoing issued by a Grantor), any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law.

 

5



--------------------------------------------------------------------------------

3.    Security for Obligations. This Agreement secures the payment of all the
Obligations. Without limiting the generality of the foregoing, this agreement
secures the payment of all amounts that constitute part of the Obligations and
would be owed by any Grantor to the Administrative Agent or the other Secured
Parties under the Credit Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving any Grantor.

4.    [Reserved].

5.    Representations and Warranties. Each Grantor represents and warrants as
follows:

(a) Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by
Section 10.2 of the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

(b)    Perfected First Priority Liens. The execution and delivery by such
Grantor of this Agreement and the pledge of the Collateral pledged by such
Grantor hereunder pursuant hereto create a legal, valid and enforceable security
interest in such Collateral and, (i) in the case of certificates or instruments
representing or evidencing the Collateral, upon the earlier of (x) delivery of
such Collateral to the Administrative Agent and (y) the filing of UCC financing
statements naming such Grantor as debtor and Administrative Agent as secured
party and describing the Collateral in reasonably sufficient detail as the
collateral (and otherwise meeting the requirements for a financing statement
under the laws in the jurisdiction of such Grantor’s “location” (as defined in
the UCC)) and (ii) in the case of all other Collateral, upon the filing of UCC
financing statements naming such Grantor as debtor and Administrative Agent as
secured party and describing the Collateral in reasonably sufficient detail as
the collateral (and otherwise meeting the requirements for a financing statement
under the laws in the jurisdiction of such Grantor’s “location” (as defined in
the UCC)), shall create a perfected first priority security interest in such
Collateral, securing the payment of the Obligations, in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties. The
security interests granted pursuant to this Agreement are prior to all other
Liens on the Collateral in existence on the date hereof except for unrecorded
Liens permitted by the Credit Agreement which have priority over the Liens on
the Collateral by operation of law.

 

6



--------------------------------------------------------------------------------

(c)    Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 5. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.

(d)    Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on Schedule
6.

(e)    Investment Property. (i) Schedule 3 (A) correctly represents as of the
date hereof the issuer, the certificate number, if any, the Grantor and the
record and beneficial owner, the number and class and the percentage of the
issued and outstanding Equity Interests of such class of all Pledged Shares and
(B) together with the comparable schedule to each supplement hereto, includes
all Equity Interests required to be pledged pursuant to Sections 6.2 and 9.10 of
the Credit Agreement and Section 9(b) hereof. Except as set forth on Schedule 3,
the Pledged Shares represent all of the issued and outstanding Equity Interests
of each class of Equity Interests in the issuer on the date hereof.

(ii)    As of the date hereof, the Pledged Shares pledged by such Grantor
hereunder have been duly authorized and validly issued and, in the case of
Pledged Shares issued by a corporation, are fully paid and non-assessable.

(iii)    Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general principles of equity (whether
considered in a proceeding in equity or law) and an implied covenant of good
faith and fair dealing.

(iv)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.

(f)    Receivables. (i) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been delivered to the Administrative Agent.

(ii)    None of the obligors on any Receivables is a Governmental Authority.

(iii)    The amounts represented by such Grantor to the Lenders from time to
time as owing to such Grantor in respect of the Receivables will at such times
be accurate.

 

7



--------------------------------------------------------------------------------

(g)    Contracts. (i) No consent of any party (other than such Grantor) to any
Contract is required, or purports to be required, in connection with the
execution, delivery and performance of this Agreement, except as has been
obtained.

(ii)    Each Contract is in full force and effect and constitutes a valid and
legally enforceable obligation of the parties thereto, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
principles of equity (whether considered in a proceeding in equity or law) and
an implied covenant of good faith and fair dealing.

(iii)    No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Contracts by any party thereto other than those which have been duly obtained,
made or performed, are in full force and effect and do not subject the scope of
any such Contract to any material adverse limitation, either specific or general
in nature.

(iv)    Neither such Grantor nor (to the best of such Grantor’s knowledge) any
of the other parties to the Contracts is in default in the performance or
observance of any of the terms thereof.

(v)    The right, title and interest of such Grantor in, to and under the
Contracts are not subject to any defenses, offsets, counterclaims or claims.

(vi)    Such Grantor has delivered to the Administrative Agent a complete and
correct copy of each Contract, including all amendments, supplements and other
modifications thereto.

(vii)    No amount payable to such Grantor under or in connection with any
Contract is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent.

(viii)    None of the parties to any Contract is a Governmental Authority.

(h)    Intellectual Property. (i) Schedule 2 lists all Intellectual Property
owned by such Grantor in its own name on the date hereof.

(ii)    On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable, has not been abandoned and does not
infringe the intellectual property rights of any other Person.

(iii)    Except as set forth in Schedule 2, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

(iv)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(v)    No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.

(i)    Commercial Tort Claims.

(i)    On the date hereof, except to the extent listed on Schedule 4 hereto, no
Grantor has rights in any Commercial Tort Claim with potential value in excess
of $100,000.

(ii)    Upon the filing of a financing statement covering any Commercial Tort
Claim referred to in Section 5(i) hereof against such Grantor in the
jurisdiction specified in Schedule 5 hereto, the security interest granted in
such Commercial Tort Claim will constitute a valid perfected security interest
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase such Collateral from Grantor, which security
interest shall be prior to all other Liens on such Collateral except for
unrecorded liens permitted by the Credit Agreement which have priority over the
Liens on such Collateral by operation of law.

6.    Covenants. Each Grantor covenants and agrees with the Administrative Agent
and the Lenders that, from and after the date of this Agreement until Payment in
Full:

(a)    Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.

(b)    Compliance with Credit Agreement. Each Grantor will comply with
Section 9.10 of the Credit Agreement.

(c)    Maintenance of Perfected Security Interest; Further Documentation.
(i) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 5(b) and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(ii)    Such Grantor will furnish to the Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

 

9



--------------------------------------------------------------------------------

(d)    Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 5(c) or (ii) change its name.

(e)    Investment Property. Any Equity Interests required to be pledged
hereunder in any Subsidiary that is organized as a limited liability company or
limited partnership and pledged hereunder shall either (i) be represented by a
certificate and the applicable Grantor shall cause the issuer of such interests
to elect to treat such interests as a “security” within the meaning of Article 8
of the UCC of its jurisdiction of organization or formation, as applicable, by
including in its organizational documents language substantially similar to the
following in order to provide that such interests shall be governed by Article 8
of the UCC:

“The Partnership/LLC hereby irrevocably elects that all membership interests in
the Partnership/LLC shall be securities governed by Article 8 of the Uniform
Commercial Code of [jurisdiction of organization or formation, as applicable].
Each certificate evidencing partnership/membership interests in the
Partnership/LLC shall bear the following legend: “This certificate evidences an
interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

or (ii) the applicable Grantor shall cause the issuer of such interests not to
elect to have such interests treated as a “security” within the meaning of
Article 8 of the UCC of its jurisdiction of organization or formation, as
applicable.

(f)    Intellectual Property. (i) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.

(ii)    Such Grantor (either itself or through licensees) will not do any act,
or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 

10



--------------------------------------------------------------------------------

(iii)    Such Grantor (either itself or through licensees) (i) will employ each
material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of the Copyrights may fall into the public domain.

(iv)    Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

(v)    Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

(vi)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may request to evidence the Administrative Agent’s and the Lenders’
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

(vii)    Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

(viii)    In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

11



--------------------------------------------------------------------------------

(g)    Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $100,000, such Grantor
shall within 30 days of obtaining such interest sign and deliver documentation
acceptable to the Administrative Agent (acting at the direction of the Required
Lenders) granting a security interest under the terms and provisions of this
Agreement in and to such Commercial Tort Claim.

7.    Further Assurances. Each Grantor agrees that at any time and from time to
time, at the expense of such Grantor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable Requirements of
Law, or which the Administrative Agent or the Administrative Agent may
reasonably request, in order (a) to perfect and protect any pledge, assignment
or security interest granted or purported to be granted hereby (including the
priority thereof) or (b) to enable the Administrative Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.

8.    Voting Rights; Dividends and Distributions; Etc.

(a)    So long as no Event of Default shall have occurred and be continuing:

(i)    Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Agreement or the other Credit
Documents.

(ii)    The Administrative Agent shall execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to clause (i) above.

(b)    Subject to Subsection (c) of this Section 8, each Grantor shall be
entitled to receive and retain and use, free and clear of the Lien created by
this Agreement, any and all dividends, distributions, principal and interest
made or paid in respect of the Collateral to the extent not prohibited by any
Credit Document; provided, however, that any and all noncash dividends,
interest, principal or other distributions that would constitute Pledged Shares,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Shares or received in
exchange for Pledged Shares or any part thereof, or in redemption thereof, or as
a result of any merger, consolidation, acquisition or other exchange of assets
to which such issuer may be a party or otherwise, shall be, and shall be
forthwith delivered to the Administrative Agent to hold as, Collateral and
shall, if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor and be forthwith delivered to the Administrative Agent as Collateral in
the same form as so received (with any necessary indorsement).

(c)    Upon written notice to a Grantor by the Administrative Agent following
the occurrence and during the continuance of an Event of Default,

 

12



--------------------------------------------------------------------------------

(i)    all rights of such Grantor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall thereupon have
the sole right to exercise or refrain from exercising such voting and other
consensual rights during the continuance of such Event of Default; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right (but not the obligation) from time to time following
the occurrence and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived, each Grantor will have the right to exercise the voting and consensual
rights that such Grantor would otherwise be entitled to exercise pursuant to the
terms of Section 8(a)(i) (and the obligations of the Administrative Agent under
Section 8(a)(ii) shall be reinstated);

(ii)    all rights of such Grantor to receive the dividends, distributions and
principal and interest payments that such Grantor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default. After all Events of Default have been cured or waived, the
Administrative Agent must repay to each Grantor (without interest) all
dividends, distributions, and principal and interest payments that such Grantor
would otherwise be permitted to receive, retain, and use pursuant to the terms
of Section 8(b);

(iii)    all dividends, distributions and principal and interest payments that
are received by such Grantor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Grantor and shall forthwith be
delivered to the Administrative Agent as Collateral in the same form as so
received (with any necessary indorsements); and

(iv)    in order to permit the Administrative Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b), to exercise the voting and other consensual rights that it
may be entitled to exercise pursuant to Section 8(c)(i), and to receive all
dividends, distributions and principal and interest payments that it may be
entitled to under Sections 8(c)(ii) and 8(c)(iii), such Grantor shall from time
to time execute and deliver to the Administrative Agent, appropriate proxies,
dividend payment orders and other instruments as the Administrative Agent may
reasonably request in writing.

9.    Transfers and Other Liens; Additional Collateral; Etc.

(a)    Each Grantor shall not, except as permitted by the Credit Agreement
(including pursuant to waivers and consents thereunder), (i) sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral or (ii) create or suffer to exist any consensual Lien upon or with
respect to any of the Collateral, except for the Lien created by this Agreement;
provided that, in the event such Grantor sells or otherwise Disposes of assets
as permitted by the Credit Agreement (including pursuant to waivers and consents
thereunder), and such assets are or include any of the Collateral, the
Administrative Agent shall release such Collateral to such Grantor free and
clear of the Lien created by this Agreement concurrently with the consummation
of such sale or Disposition in accordance with Section 13.17 of the Credit
Agreement and Section 14;

 

13



--------------------------------------------------------------------------------

(b)    Each Subsidiary of the Borrower that is required to become a party to
this Agreement pursuant to Section 9.10 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of a supplement to this Agreement substantially in the form of
Annex A or such other form reasonably acceptable to the Administrative Agent
(acting at the direction of the Required Lenders) (it being understood that the
execution and delivery of such a supplement shall not require the consent of any
Grantor hereunder and that the rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Grantor as a party to this Agreement); and

(c)    Each Grantor shall defend its and the Administrative Agent’s title or
interest in and to all the Collateral (and in the Proceeds thereof) against any
and all Liens (other than Liens permitted by Section 10.2 of the Credit
Agreement and the Lien created by this Agreement), however arising, and any and
all Persons whomsoever.

10.    Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints, which appointment is irrevocable and coupled with an interest, the
Administrative Agent as such Grantor’s attorney-in-fact, with full authority in
the place and stead of such Grantor and in the name of such Grantor or
otherwise, to take any action and to execute any instrument, in each case after
the occurrence and during the continuance of an Event of Default and with notice
to such Grantor, that the Administrative Agent may deem reasonably necessary or
advisable to accomplish the purposes of this Agreement, including to receive,
indorse and collect all instruments made payable to such Grantor representing
any dividend, distribution or principal or interest payment in respect of the
Collateral or any part thereof and to give full discharge for the same.

11.    The Administrative Agent’s Duties. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Pledged Shares, whether or not the Administrative
Agent or any other Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property.

12.    Remedies. If any Event of Default shall have occurred and be continuing:

(a)    The Administrative Agent may (at the direction of the Required Lenders)
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected Collateral) or any other applicable Requirement of Law or in equity
and also may with notice to the relevant Grantor, acquire the Collateral by
credit bid on behalf of the Secured Parties or sell the Collateral or any part
thereof in one or more parcels at public or private sale (including, without
limitation, any sale conducted

 

14



--------------------------------------------------------------------------------

under the provisions of the Bankruptcy Code, including under Sections 363, 1123
or 1129 of the Bankruptcy Code, or any similar laws in any other jurisdictions
to which a Credit Party is subject), at any exchange broker’s board or at any of
the Administrative Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Administrative Agent shall be authorized at
any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any Requirement of
Law now existing or hereafter enacted. The Administrative Agent or any Secured
Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase all or any part of the
Collateral so sold, and the Administrative Agent or such Secured Party may pay
the purchase price by crediting the amount thereof against the Obligations. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Grantor hereby waives any claim against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Administrative Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.

(b)    The Administrative Agent shall apply the Proceeds of any collection or
sale of the Collateral in the manner specified in Section 11 of the Credit
Agreement. Upon any sale of the Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Administrative Agent or of the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

(c)    The Administrative Agent may exercise any and all rights and remedies of
each Grantor in respect of the Collateral.

(d)    All payments received by any Grantor in respect of the Collateral after
the occurrence and during the continuance of an Event of Default shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Grantor and shall be forthwith
delivered to the Administrative Agent as Collateral in the same form as so
received (with any necessary indorsement).

 

15



--------------------------------------------------------------------------------

(e)    In connection with any credit bid and purchase, the Obligations owed to
the Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of the Credit Documents or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of the Credit Documents, (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent,
acting at the direction of the Required Lenders, may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

13.    Amendments, etc. with Respect to the Obligations; Waiver of Rights.
Except for the termination of a Grantor’s Obligations hereunder as provided in
Section 14, each Grantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Grantor and without notice to or
further assent by any Grantor, (a) any demand for payment of any of the
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued, (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset

 

16



--------------------------------------------------------------------------------

with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any other Secured Party, (c) the Credit
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, in
accordance with the terms of the applicable Credit Document, and (d) any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Agreement or any property subject thereto. When
making any demand hereunder against any Grantor, the Administrative Agent or any
other Secured Party may, but shall be under no obligation to, make a similar
demand on the Borrower or any Grantor or any other person, and any failure by
the Administrative Agent or any other Secured Party to make any such demand or
to collect any payments from the Borrower or any Grantor or any other person or
any release of the Borrower or any Grantor or any other person shall not relieve
any Grantor in respect of which a demand or collection is not made or any
Grantor not so released of its several obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Administrative Agent or any other Secured Party against
any Grantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

14.    Continuing Security Interest; Assignments Under the Credit Agreement;
Release.

(a)    This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Grantor and the
successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors, indorsees, transferees and assigns until Payment in Full,
notwithstanding that from time to time prior to Payment in Full, the Grantors
may be free from any Obligations.

(b)    A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Grantor shall be automatically
released upon consummation of any transaction permitted by the Credit Agreement
as a result of which such Subsidiary Grantor ceases to be a Subsidiary; provided
that, the Required Lenders shall have consented to such transaction (to the
extent required by the Credit Agreement) and the terms of such consent did not
provide otherwise.

(c)    The Collateral shall be automatically released from the Liens of this
Agreement (i) upon any Disposition by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than to another Grantor) and
(ii) upon the effectiveness of any written consent to the release of the
security interest granted in such Collateral pursuant to Section 13.17 of the
Credit Agreement. Any such release in connection with any sale, transfer or
other disposition of such Collateral shall result in such Collateral being sold,
transferred or Disposed of, as applicable, free and clear of the Liens of this
Agreement.

(d)    [Intentionally Omitted].

 

17



--------------------------------------------------------------------------------

(e)    In connection with any termination or release pursuant to the foregoing
Subsections (a), (b) or (c), the Administrative Agent shall execute and deliver
to any Grantor or authorize the filing of, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 14 shall be without recourse to or warranty by the Administrative Agent.

15.    Reinstatement. Each Grantor further agrees that, if any payment made by
any Credit Party or other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the Proceeds
of Collateral are required to be returned by any Secured Party to such Credit
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state, federal or foreign law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.16. Notices. All notices,
requests and demands pursuant hereto shall be made in accordance with
Section 13.2 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower at the Borrower’s
address set forth in Section 13.2 of the Credit Agreement.

17.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e. a “pdf” or a “tif” file)), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

18.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

19.    Integration. This Agreement together with the other Credit Documents
represents the agreement of each of the Grantors with respect to the subject
matter hereof and thereof and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any other Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents. THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

18



--------------------------------------------------------------------------------

20.    [Intentionally Omitted].

21.    Amendments in Writing; No Waiver; Cumulative Remedies.

(a)    None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Grantor(s) and the Administrative Agent in accordance with
Section 13.1 of the Credit Agreement; provided, however, that this Agreement may
be supplemented (but no existing provisions may be modified and no Collateral
may be released) through agreements substantially in the form of Annex A, in
each case duly executed by each Grantor directly affected thereby.

(b)    Neither the Administrative Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 21(a)), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof or of any other applicable Credit Document. No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion.

(c)    The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by Requirement of Law.

22.    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

23.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent (acting at the direction of the Required
Lenders), except pursuant to a transaction permitted by the Credit Agreement.

24.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

19



--------------------------------------------------------------------------------

25.    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 25 any special, exemplary, punitive or consequential damages.

26.    Acknowledgments. Each party hereto hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents to which it is a party;

(b)    (i) neither the Administrative Agent nor any other Secured Party has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Grantor with respect to any of the transactions contemplated in this
Agreement or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Credit Document
(irrespective of whether the Administrative Agent or any other Secured Party has
advised or is currently advising any of the Grantors or their respective
Affiliates on other matters) and neither the Administrative Agent or other
Secured Party has any obligation to any of the Grantors or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents;
(ii) the Administrative Agent and its Affiliates, each other Agent and each
other Secured Party and each Affiliate of the foregoing may be engaged in a
broad range of transactions that involve interests that differ from those of the
Grantors and their respective Affiliates, and neither the Administrative Agent
nor any other Secured Party has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (iii) neither
the Administrative Agent nor any other Secured Party has provided and none will
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Grantors have
consulted their own respective legal, accounting, regulatory and tax advisors to
the extent they

 

20



--------------------------------------------------------------------------------

have deemed appropriate. Each Grantor agrees that it will not claim that the
Administrative Agent or any other Secured Party, as the case may be, has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Grantor, in connection with the transactions contemplated
in this Agreement or the process leading thereto; and

(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders, the Administrative Agent and any other Secured Party or among the
Grantors and the Lenders, the Administrative Agent and any other Secured Party.

27.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

ROAN RESOURCES, INC.

as Grantor

By:  

 

Name:   Title:  

Signature Page

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent

By:  

 

Name:   Title:  

Signature Page

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1

CONTRACTS

Schedule 1

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2

COPYRIGHTS AND COPYRIGHT LICENSES

PATENTS AND PATENT LICENSES

TRADEMARKS AND TRADEMARK LICENSES

Schedule 2

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

SCHEDULE 3

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Stock:

     

Grantor

  

Issuer

  

Type / Class of

Equity Interest

  

Certificate No.

  

No. of Shares/Units

  

Percentage of
Issued and
Outstanding
Shares/Units

                                            

 

Pledged Notes:

  

Grantor

  

Issuer

  

Payee

  

Principal Amount

                                   

Schedule 3

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

SCHEDULE 4

COMMERCIAL TORT CLAIMS

Schedule 4

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

SCHEDULE 5

LOCATION OF JURISDICTION OF ORGANIZATION

AND CHIEF EXECUTIVE OFFICE

 

Grantor

 

Jurisdiction
of Organization

 

Location of Chief

Executive Officer

           

Schedule 5

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

SCHEDULE 6

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Grantor

 

Locations

     

Schedule 6

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

ANNEX A

TO THE COLLATERAL AGREEMENT

SUPPLEMENT NO. [    ], dated as of [            ], 20[    ] (this “Supplement”)
to the COLLATERAL AGREEMENT, dated as of June 27, 2019 (the “Collateral
Agreement”), among Roan Resource, Inc., a Delaware corporation (the “Borrower”),
each of the Subsidiaries of the Borrower listed on the signature pages thereto
or that becomes a party thereto pursuant to Section 9 thereof (each such
Subsidiary being a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Subsidiary Grantors and the Borrower are referred to collectively
as the “Grantors”) and Cortland Capital Market Services LLC, as Administrative
Agent (in such capacity, together with its successors, in such capacity the
“Administrative Agent”) under the Credit Agreement referred to below for the
benefit of the Secured Parties.

 

A.

Reference is made to that certain Credit Agreement, dated as of June 27, 2019
(the “Credit Agreement”) among the Borrower, the banks, financial institutions
and other lending institutions from time to time party thereto (the “Lenders”)
and Cortland Capital Market Services LLC, as Administrative Agent.

 

B.

Capitalized terms used herein and not otherwise defined herein (including in the
preamble and the recitals hereto) shall have the meanings assigned to such terms
in the Collateral Agreement or the Credit Agreement, as applicable. The rules of
construction and the interpretive provisions specified in Section 1(c) of the
Collateral Agreement shall apply to this Supplement, including terms defined in
the preamble and recitals hereto.

 

C.

The Grantors have entered into the Collateral Agreement in order to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make Loans to the Borrower under the Credit Agreement.

 

D.

Section 9.10 of the Credit Agreement and Section 9(b) of the Collateral
Agreement provide [that additional Subsidiaries of the Borrower may become
Subsidiary Grantors under the Collateral Agreement] [that existing Grantors may
pledge additional Collateral] by execution and delivery of an instrument in the
form of this Supplement. Each undersigned Additional Grantor is executing this
Supplement in accordance with the requirements of Section 9(b) of the Collateral
Agreement to grant to the Administrative Agent, for the ratable benefit of the
Secured Parties, the additional Collateral [and to become a Subsidiary Grantor
under the Collateral Agreement] in order to induce the Lenders to make
additional Loans to the Borrower under the Credit Agreement and as consideration
for Loans previously made to the Borrower.

Accordingly, the Administrative Agent and each undersigned Additional Grantor
agree as follows:

SECTION 1.    In accordance with Section 9(b) of the Collateral Agreement, each
Additional Grantor by its signature hereby becomes a party to the Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and

 

Annex A-1

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

liabilities of a Grantor thereunder. The information set forth in Annex A-1
hereto is hereby added to the information set forth in the Schedules to the
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 5 of the
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Supplement) as if made on and as of such date.

SECTION 2. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (i.e., a “pdf” or “tif” file)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Supplement shall become effective as to each Additional Grantor
when the Administrative Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such Additional
Grantor and the Administrative Agent.

SECTION 3. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 4. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 5. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Collateral Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 6. THIS SUPPLEMENT NO. [    ] TO THE COLLATERAL AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 16 of the Collateral Agreement. All communications and
notices hereunder to each Additional Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

[SIGNATURE PAGES FOLLOW]

 

Annex A-2

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Grantor and the Administrative Agent have
duly executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[ADDITIONAL GRANTOR],

as Additional Grantor

By:  

 

Name:   Title:  

Annex A – Signature Page

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent

By:  

 

Name:   Title:  

Annex A – Signature Page

Collateral Agreement

Roan Resources, Inc.



--------------------------------------------------------------------------------

Annex A-1 to

Supplement No. [    ]

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF MORTGAGE (OKLAHOMA)

[To be attached.]



--------------------------------------------------------------------------------

Execution Version

WHEN RECORDED OR FILED,

PLEASE RETURN TO:

Cameron Bettis

Simpson Thacher & Bartlett LLP

600 Travis Street

Suite 5400

Houston, TX 77002

MORTGAGE, ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT, FIXTURE FILING AND
FINANCING STATEMENT

FROM

ROAN RESOURCES, INC.,

AS MORTGAGOR

a Delaware corporation

Organizational Identification Number 7063725

(Taxpayer I.D. No. XX-XXX 4112)

TO

CORTLAND CAPITAL MARKET SERVICES LLC,

AS ADMINISTRATIVE AGENT AND MORTGAGEE

Effective as of June 27, 2019

 

- 1 -



--------------------------------------------------------------------------------

THIS INSTRUMENT IS, AMONG OTHER THINGS, A FINANCING STATEMENT UNDER THE UNIFORM
COMMERCIAL CODE COVERING AS-EXTRACTED COLLATERAL, INCLUDING MINERALS AND THE
LIKE (INCLUDING OIL AND GAS), ACCOUNTS RESULTING FROM THE SALE OF MINERALS AND
THE LIKE (INCLUDING OIL AND GAS), AND GOODS WHICH ARE, OR ARE TO BECOME,
FIXTURES ON THE REAL PROPERTY HEREIN DESCRIBED. THIS INSTRUMENT IS TO BE
RECORDED IN THE REAL PROPERTY RECORDS OF THE COUNTY CLERK OF EACH COUNTY IN THE
STATE OF OKLAHOMA IN WHICH IS SITUATED ANY OF THE COLLATERAL COVERED HEREBY, AND
FILED IN THE APPROPRIATE UNIFORM COMMERCIAL CODE RECORDS. THE REAL PROPERTY
SUBJECT HERETO IS DESCRIBED IN OR REFERRED TO IN EXHIBIT “A” HERETO OR THE
INSTRUMENTS OR DOCUMENTS DESCRIBED IN OR REFERRED TO IN EXHIBIT “A” HERETO.

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS. THIS INSTRUMENT
SECURES PAYMENT OF FUTURE ADVANCES.

THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE CONCERNED, WHICH
INTEREST IS DESCRIBED IN OR REFERRED TO IN EXHIBIT A HERETO OR IN THE
INSTRUMENTS OR DOCUMENTS DESCRIBED IN OR REFERRED TO IN EXHIBIT A HERETO.

SOME OF THE PERSONAL PROPERTY CONSTITUTING A PORTION OF THE MORTGAGED PROPERTY
IS OR IS TO BE AFFIXED TO THE PROPERTIES DESCRIBED IN OR REFERRED TO IN EXHIBIT
A HERETO, AND THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD, AMONG OTHER
PLACES, IN THE REAL ESTATE RECORDS.

THIS INSTRUMENT COVERS “FIXTURES” (AND ACCOUNTS WITH RESPECT TO SAME), AS EACH
SUCH TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE.

THIS INSTRUMENT COVERS MINERALS, AS-EXTRACTED COLLATERAL AND OTHER SUBSTANCES OF
VALUE WHICH MAY BE EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL
AND GAS) AND THE ACCOUNTS RELATED THERETO, WHICH WILL BE FINANCED AT THE
WELLHEADS OF THE WELL OR WELLS LOCATED ON THE PROPERTIES DESCRIBED IN OR
REFERRED TO IN EXHIBIT A HERETO.

THIS INSTRUMENT IS TO BE FILED AGAINST THE TRACT INDEX IN THE REAL ESTATE
RECORDS OF EACH OKLAHOMA COUNTY WHERE ANY PART OF THE MORTGAGED PROPERTY IS
LOCATED.

A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE MAY ALLOW THE
ADMINISTRATIVE AGENT AS MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT
WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON AN EVENT OF DEFAULT BY THE
MORTGAGOR (AS HEREINAFTER DEFINED) UNDER THIS MORTGAGE.

 

- 2 -



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT, FIXTURE FILING AND
FINANCING STATEMENT

This Mortgage, Assignment of Production, Security Agreement, Fixture Filing and
Financing Statement (this “Mortgage”) is entered into on the date shown for
Mortgagor’s acknowledgment hereto, and shall be effective as of June 27, 2019
(the “Effective Date”), and is from ROAN RESOURCES, INC., a Delaware corporation
(“Mortgagor”), whose address is 14701 Hertz Quail Springs Pkwy., Oklahoma City,
OK 73134 to CORTLAND CAPITAL MARKET SERVICES LLC, as administrative agent for
the Holder, as hereinafter defined (together with its successors in such
capacity, the “Mortgagee”), whose address is 225 W. Washington Street, 9th
Floor, Chicago, Illinois 60606, Attention: Legal Department and Bill Rykowski
with a copy to Holland & Knight LLP, 150 North Riverside Plaza, Suite 2700,
Chicago, Illinois 60606, Attention: Joshua M. Spencer, for its own account and
for the account of every other present and future holder or holders of all or
any part of the Mortgage Obligations (hereinafter defined), including, for the
avoidance of doubt, each of the Lenders (hereinafter defined) and each of the
other Secured Parties (as defined in the Credit Agreement) (Mortgagee and such
other holder or holders, whether one or more, are hereinafter collectively
referred to as the “Holder”). Terms used but not defined herein have the
meanings assigned to them in the Credit Agreement (as defined below).

Mortgagor, for and in consideration of the sum of $10.00 and other good and
valuable consideration, in hand paid by Holder, the receipt and adequacy of
which are hereby acknowledged and confessed by Mortgagor, and for and in
consideration of the debt, purposes and trusts hereinafter set forth, to secure
the full and complete payment and performance of the Mortgage Obligations and to
secure the performance of the covenants, obligations, agreements and
undertakings of Mortgagor hereinafter described, has MORTGAGED, GRANTED,
BARGAINED, SOLD, PLEDGED, ASSIGNED, CONVEYED, TRANSFERRED and SET OVER, and by
these presents does hereby MORTGAGE, GRANT, BARGAIN, SELL, PLEDGE, ASSIGN,
CONVEY, TRANSFER and SET OVER unto Mortgagee and Mortgagee’s substitutes or
successors, and its and their assigns, for the benefit of and unto, Holder and
Holder’s successors in title and assigns, all of the following types and items
of real and personal property and interests, whether now owned or hereafter
acquired under Law or in equity (collectively, the “Mortgaged Property”); the
inclusion of certain specific types and items of property and interests in one
or more of the following paragraphs is not intended in any way to limit the
effect of the more general descriptions:

All of Mortgagor’s present and future rights, titles, interests and estates in
and to those certain oil, gas and mineral leases, royalty interests, overriding
royalty interests, production payments, net profits interests, fee interests,
surface interests, carried interests, reversionary interests and all other
rights, titles, interests or estates described in or referred to in Exhibit A
attached hereto and made a part hereof (or described in or referred to in any of
the instruments or documents described in or referred to in Exhibit A hereto),
including any and all interests of whatsoever kind or nature in any and all
lands in each and every Section of a Township and Range referenced or mentioned
in or referred to in Exhibit A hereto (or described in or referred to in any of
the instruments or documents described in or referred to in Exhibit A hereto),
regardless of whether such Section of a Township and Range may be referenced in
conjunction with or applicable to a particular oil or gas lease or well, and,
without limiting the generality of the

 

- 1 -



--------------------------------------------------------------------------------

foregoing, including any oil and gas lease (including all lands described or
referred to therein), wells, fee, mineral, overriding royalty, royalty and other
interests (whether created or earned contractually or via regulatory order, or
otherwise) whether or not specifically described or referred to in Exhibit A
hereto (or described in or referred to in any of the instruments or documents
described or referred to in Exhibit A hereto) (all of which rights, titles,
interests and estates described in this Paragraph A are hereinafter included
within the term “Subject Interests”). The term “oil, gas and mineral leases,” as
used in this instrument and in Exhibit A includes, in addition to oil, gas and
mineral leases, oil and gas leases, oil, gas and sulphur leases, other mineral
leases, co-lessor’s agreements and extensions, amendments, ratifications and
subleases of all or any of the foregoing.

A.    All of Mortgagor’s present and future rights, titles, interests and
estates in and to present and future drilling, spacing, proration or production
units, as created by the terms of any unitization, communitization and pooling
agreements, and all properties, property rights and estates created thereby,
which include, belong or appertain to the Subject Interests, including, without
limitation, all such units formed voluntarily or under or pursuant to any Law
relating to any of the Subject Interests (all of which rights, titles, interests
and estates described in this Paragraph B are hereinafter included within the
term “Subject Interests”). As used herein, the term “Laws” means all applicable
statutes, laws, ordinances, regulations, orders, writs, injunctions, or decrees
of any state, commonwealth, nation, territory, possession, county, township,
parish, municipality, or Tribunal, and the term “Tribunal” means any court or
governmental department, commission, board, bureau, agency, or instrumentality
of the United States or of any state, commonwealth, nation, territory,
possession, county, parish, or municipality, whether now or hereafter
constituted or existing.

B.    All present and future oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, distillate, all other liquid or gaseous Hydrocarbons obtained
or processed in conjunction therewith, all products, by-products and all other
substances derived therefrom or the processing thereof, and all other similar
minerals now or hereafter accruing to, attributable to or obtained from the
Subject Interests or to which Mortgagor now or hereafter may be entitled as a
result or by virtue of Mortgagor’s ownership of the Subject Interests
(collectively, “Hydrocarbons”).

C.    All present and future sulphur, lignite, coal, uranium, thorium, iron,
geothermal steam, water, carbon dioxide, helium and all other minerals, ores or
substances of value (whether similar to the foregoing or not), and the products
and proceeds therefrom, including, without limitation, all gas resulting from
the in-situ combustion of coal or lignite now or hereafter accruing to,
attributable to or produced from the Subject Interests or to which Mortgagor now
or hereafter may be entitled as a result of or by virtue of Mortgagor’s
ownership of the Subject Interests (collectively, “Other Minerals”).

D.    All present and future oil and gas wells, disposal and injection wells,
rigs, improvements, fixtures, machinery and other equipment, inventory and
articles of personal property, wherever located, now owned or hereafter acquired
by Mortgagor, including, without limitation, connection apparatus and flow lines
from wells to tanks, wells, pipelines, gathering lines, trunk lines, lateral
lines, flow lines, compressor, dehydration and pumping equipment, pumping
plants, gas plants, processing plants, pumps, dehydration units, separators,
heater treaters, valves, gauges, meters, derricks, rig substructures, tanks,
reservoirs, tubing, rods, liquid extractors,

 

- 2 -



--------------------------------------------------------------------------------

engines, boilers, tools, appliances, cables, wires, tubular goods, machinery,
supplies and any and all other equipment, inventory and articles of personal
property of any kind or character whatsoever appurtenant to, or used or held for
use in connection with the production of Hydrocarbons or Other Minerals from the
Subject Interests, or now or hereafter located on any of the lands (the “Lands”)
covered or encumbered by any of the Subject Interests, including, without
limitation, as listed on or referred to in Exhibit A hereto, or used on or about
the Lands in connection with the operations thereon, together with all present
and future improvements or products of, accessions, attachments and other
additions to, tools, parts and equipment used in connection with, and
substitutes and replacements for, all or any part of the foregoing (all of the
types or items of property and interests described in this Paragraph E are
hereinafter collectively referred to as the “Personal Property”).

E.    All present and future rights, titles, interests and estates now owned or
hereafter acquired by Mortgagor (including, without limitation, all rights to
receive payments) under or by virtue of all easements, permits, licenses,
rights-of-way, surface leases, franchises, servitudes, division orders, transfer
orders and other agreements relating or pertaining to purchasing, exchanging,
exploring for, developing, operating, treating, processing, storing, marketing
or transporting Hydrocarbons now or hereafter found in, on or under, or produced
from, any of the Subject Interests, or under or by virtue of any contract
relating in any way to all or any part of the Mortgaged Property otherwise
described herein, including, without limitation, farmout contracts, farmin
contracts, operating or joint operating agreements, trade letter agreements, all
agreements creating rights-of-way for ingress and egress to and from the Subject
Interests (all of such rights, titles, interests and estates referred to or
described in this Paragraph F are hereinafter collectively referred to as the
“Subject Contracts”).

F.    All present and future accounts (including, but not limited to, all open
accounts receivable and accounts receivable arising under or pursuant to any
joint operating agreements, division orders or other agreements, documents or
instruments relating to any of the Subject Interests), general intangibles,
chattel paper, documents, instruments, cash and noncash proceeds and other
rights arising from or by virtue of, or from the voluntary or involuntary sale
or other disposition of, or collections with respect to, or insurance proceeds
payable with respect to, or proceeds payable by virtue of warranty or other
claims against manufacturers of, or claims against any other person or entity
with respect to, all or any part of the Mortgaged Property (all of which types
and items of property and interests described in this Paragraph G are
hereinafter collectively referred to as the “Accounts”).

G.    All present and future tenements, hereditaments, appurtenances, profits
and properties in anywise appertaining, belonging, affixed or incidental to, or
used or useful in connection with, all or any part of the Mortgaged Property
otherwise described herein, including, without limitation, all reversions,
remainders, carried interests, tolls, rents, revenues, issues, proceeds,
earnings, income, products, profits, deposits, easements, permits, licenses,
servitudes, surface leases, rights-of-way and franchises relating to all or any
part of the Mortgaged Property.

H.    Without limitation of any of the preceding paragraphs, all of Mortgagor’s
present and future rights, title and interests in and to (i) all interest rate
swap agreements, interest rate cap agreements and interest rate collar
agreements, and all other agreements or arrangements designed to or which
protect Mortgagor or any of its Subsidiaries against fluctuations in interest
rates or

 

- 3 -



--------------------------------------------------------------------------------

currency exchange rates, (ii) all commodity hedge, commodity swap, exchange,
forward, future, floor, collar or cap agreements, fixed price agreements and all
other agreements or arrangements designed to or which protect Mortgagor against
fluctuations in commodity prices (including, without limitation, the Hedge
Agreements (as defined in the Credit Agreement)), (iii) the Credit Agreement and
the other Credit Documents, (iv) [reserved], (v) all amounts paid or payable to
Mortgagor under any of the foregoing and (vi) all proceeds thereof (whether or
not any of the foregoing (i) through (v) are otherwise related to or
attributable to, or entered into in connection with, any of the Mortgaged
Properties or Hydrocarbons produced (or to be produced) therefrom).

I.    All other interests of every kind and character that Mortgagor now has or
at any time hereafter acquires in and to the types and items of property and
interests described in Paragraphs A, B, C, D, E, F, G, H and I preceding and all
property which is used or useful in connection with the Mortgaged Property and
the proceeds and products of all of the foregoing, whether now owned or
hereafter acquired.

To further secure the full and complete payment and performance of the Mortgage
Obligations, Mortgagor hereby grants to Mortgagee for the pro rata use and
benefit of the Holder and Holder’s successors in title and assigns, as secured
party, a first and prior security interest in and to the following types and
items of property, and interests (all of which are intended to be included
within the term “Mortgaged Property” which was initially defined above): (a) all
present and future Personal Property, Subject Contracts and Accounts; (b) all
present and future Subject Interests, Hydrocarbons and Other Minerals insofar as
the same consist of minerals or the like (including oil and gas), as defined in
and subject to the UCC (as defined in the Credit Agreement), and for which the
creation and perfection of a security interest or lien therein is governed by
the provisions of the UCC; (c) all present and future Mortgaged Property
consisting of accounts, contract rights, general intangibles, chattel paper,
documents, instruments, inventory, investment property, equipment, fixtures,
patents, patent licenses, trade secrets, technical and business data and
information, as-extracted collateral and other goods and articles of personal
property of any kind or character defined in and subject to the UCC; (d) all
present and future increases, profits, combinations, reclassifications,
improvements and products of, accessions, attachments and other additions to,
tools, parts and equipment used in connection with, and substitutes and
replacements for, all or any part of the Mortgaged Property; (e) all present and
future accounts, contract rights, general intangibles, chattel paper, documents,
instruments, cash and noncash proceeds and other rights arising from or by
virtue of, or from the voluntary or involuntary sale or other disposition of, or
collections with respect to, or insurance proceeds payable with respect to, or
proceeds payable by virtue of warranty or other claims against manufacturers of,
or claims against any other person or entity with respect to, all or any part of
the Hydrocarbons, the Other Minerals or the Mortgaged Property; (f) all present
and future security for the payment to Mortgagor of any of the Mortgaged
Property and goods that gave or will give rise to any of such Mortgaged Property
or are evidenced, identified, or represented therein or thereby; (g) all deposit
accounts from time to time maintained at any depositary bank in the name or for
the benefit of Mortgagor, all funds or amounts from time to time deposited into
any such deposit accounts and all proceeds of any and all of the foregoing
(whether or not related to or attributable to, or entered into in connection
with, any of the Mortgaged Properties or Hydrocarbons produced (or to be
produced) therefrom) (h) all commodities accounts and commodities contracts,
including all contracts, funds and other balances held in such accounts (whether
or not related to or attributable to, or entered into in connection with any of
the Mortgaged Properties or Hydrocarbons produced (or to be produced)
therefrom),

 

- 4 -



--------------------------------------------------------------------------------

(i) all securities accounts (as defined in Article 8 of the UCC), including all
deposits, securities and other balances held in any such accounts, (j) all
rights and interests pursuant to the Oil and Gas Owner’s Lien Act of 2010 (OKLA.
STAT. tit.52 §§ 549.1 et seq. as amended from time to time) (k) all books and
records pertaining to the Mortgaged Property;

provided that the Mortgaged Property shall not extend to or include (1) any
“building” or “mobile home” (each as defined in Regulation H as promulgated by
the Federal Reserve Board under the Flood Insurance Regulations (as defined in
the Credit Agreement)), (2) any contract, contract right, license, permit,
privileges or other asset which by its terms prohibits the granting of a
security interest in such asset arising or which contains or is subject to a
restriction on assignment; provided that any of the foregoing exclusions shall
not apply if (x) such prohibition has been waived or such other Person has
otherwise consented to the creation hereunder of a security interest in such
agreement, or (y) such prohibition would be rendered ineffective pursuant to
Section 9-406, 9-407 or 9-408 of Article 9 of the UCC, as applicable and as then
in effect in any relevant jurisdiction, or any other applicable law or
principles of equity; (3) any Excluded Account for so long as such account is an
Excluded Account, (4) motor vehicles and other assets subject to certificates of
title, (5) letter of credit rights (other than to the extent such rights can be
perfected by filing a UCC-1) and (6) commercial tort claims, provided, further,
that nothing in this paragraph shall be deemed to permit any action prohibited
by this instrument or by terms incorporated in this instrument;

provided, and notwithstanding the generality, breadth or specificity of the
descriptions of, or types of property included in, the Mortgaged Property in
clauses (A) through (J) above, the Mortgaged Property shall in no event include
(i) any fee lands or fee properties, surface leases or, except for the right of
ingress and egress granted by oil and gas leases, easements or rights of way, or
(ii) any real property or real estate that, if included in the term “Mortgaged
Property” hereunder, would result in this Mortgage being a “real estate
mortgage” as used in OKLA. STAT. tit. 68 §§ 1901, et seq., as in effect on the
date of this Mortgage, imposing a real estate mortgage tax on real estate
mortgages. In all events, the provisions of this paragraph shall prevail and
control over the contrary provisions of clauses (A) through (J) above

TO HAVE AND TO HOLD the Mortgaged Property, together with all and singular the
rights, privileges, contracts, hereditaments and appurtenances now or hereafter,
at any time before the foreclosure or release hereof, in anywise appertaining or
belonging thereto, unto Mortgagee and Mortgagee’s successors or substitutes, and
its and their assigns, for the benefit of, and unto, Holder and Holder’s
successors and assigns, for the uses and purposes hereinafter set forth,
forever. Mortgagor hereby binds and obligates Mortgagor and Mortgagor’s
successors-in-title and assigns to warrant and forever defend, all and singular,
the Mortgaged Property unto Mortgagee and Mortgagee’s successors or substitutes,
and its and their assigns and unto Holder and Holder’s successors-in-title and
assigns, against the lawful claims of any and all persons or entities whomsoever
claiming or to claim the same or any part thereof (other than Permitted
Encumbrances (hereinafter defined)).

A.    The covenants and promises of this instrument shall be covenants running
with the land, and each and every subsequent owner of any part of the Mortgaged
Property covenants and agrees that such owner will perform, observe, and comply
with each and every covenant and condition hereof. Mortgagor may not, without
the prior written consent of Holder, assign any rights, duties or obligations
hereunder.

 

- 5 -



--------------------------------------------------------------------------------

B.    In the event of an assignment of all or part of the Mortgage Obligations
(hereinafter defined), the Liens (as defined in the Credit Agreement) and other
Rights hereunder, to the extent applicable to the part of the Mortgage
Obligations so assigned, may be transferred therewith.

C.    Reference herein to Holder in the singular is for convenience only, and
the Rights and Liens created by this instrument are for the ratable benefit of
all holders of the Mortgage Obligations, or any part thereof. Unless and until
Mortgagee shall have, by an instrument recorded in the appropriate records of
the county or counties where this Mortgage has been recorded, assigned all of
its Rights, titles and interests arising under this instrument, Mortgagee shall
be the non-fiduciary administrative agent for each other Holder, and Mortgagee
shall have the exclusive right, without the joinder of any other Holder, to
exercise any and all Rights in favor of Holder hereunder, including, without
limitation, conducting any foreclosure sales hereunder and executing full or
partial releases hereof, amendments or modifications hereto, or consents or
waivers hereunder, and exercising all Rights with respect to the assignment of
production from the Mortgagor as set forth in Section 4. The Rights of each
Holder vis-a-vis Mortgagee and each other Holder may be subject to one or more
separate agreements between or among such parties, but Mortgagor need not
inquire about any such agreement or be subject to any terms thereof unless
Mortgagor specifically joins therein; and, consequently, Mortgagor shall not be
entitled to any benefits or provisions of any such separate agreement or be
entitled to rely upon or raise as a defense, in any manner whatsoever, the
failure or refusal of any party thereto to comply with the provisions thereof.

SECTION 1.    THE SECURED OBLIGATIONS.

This instrument and all Rights, titles, interests and Liens created hereby or
arising by virtue hereof, are given to secure payment and performance of the
following covenants, indebtedness, liabilities and obligations (collectively,
the “Mortgage Obligations”);

1.1    All covenants, indebtedness, liabilities and obligations of Roan
Resources, Inc., a Delaware corporation (herein, in such capacity, the
“Borrower”) now or hereafter incurred or arising pursuant to the provisions of
that certain Credit Agreement dated as of June 27, 2019, among the Borrower, the
financial institutions from time to time party thereto (together with their
respective successors and assigns in such capacity, the “Lenders”), the
Mortgagee, as the administrative agent (in such capacity together with its
successors and assigns in such capacity, the “Administrative Agent”) and each
other person from time to time party thereto, and all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part
(such agreement, as the same may from time to time be supplemented, amended or
modified, and all other agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part, being herein
called the “Credit Agreement”) including, without limitation, the Obligatfi

1.2    ions (as such term is defined in the Credit Agreement) and all covenants,
indebtedness, liabilities and obligations of any Credit Party (as defined in the
Credit Agreement) now or hereafter incurred or arising pursuant to the
provisions of any Guarantee (as the same may from time to time be further
supplemented, amended, restated or modified, the “Guarantee Agreement”),
executed and delivered by any such Credit Party, guarantying the Obligations, if
any;

 

- 6 -



--------------------------------------------------------------------------------

1.3    All indebtedness and other obligations of the Mortgagor evidenced by all
promissory notes (if any) issued from time to time under the Credit Agreement,
as such promissory notes may be amended or endorsed or otherwise modified from
time to time and all other promissory notes accepted in substitution or
replacement therefor or renewal thereof (the “Notes”);

1.4    All covenants, indebtedness, liabilities and obligations arising under,
in connection with, or pursuant to, (i) this instrument, (ii) any other Credit
Document (as defined in the Credit Agreement) or (iii) the provisions of any
other present or future mortgage, deed of trust, security agreement, collateral
pledge agreement, assignment, loan agreement or an agreement, document or
instrument of any kind now or hereafter existing as security for, executed in
connection with, or related to, all or any part of any covenants, indebtedness,
liabilities and obligations, present or future, of the Mortgagor in favor of the
Administrative Agent or the Mortgagee, as applicable, for the benefit of the
Secured Parties (the Credit Agreement, the Guarantee Agreement, this instrument,
such other Credit Documents and any other such present or future mortgage, deed
of trust, security agreement, collateral pledge agreement, assignment loan
agreement or other agreement, document or instrument being referred to
collectively as the “Other Security Instruments”);

1.5    [Reserved];

1.6    All loans and advances that any Lender may hereafter make to the
Borrower, the Mortgagor or any other Guarantor and all other and additional
indebtedness, liabilities and obligations of every kind and character of the
Borrower, the Mortgagor or any Subsidiary, now or hereafter existing, in favor
of a Lender, regardless of whether such obligations are direct, indirect,
primary, secondary, joint, several, joint and several, liquidated, unliquidated,
fixed or contingent, it being the intention and contemplation of the Mortgagor
and the Lenders that future advances may be made to the Borrower, the Mortgagor,
any other Guarantor or any Subsidiary for a variety of purposes, that the
Borrower, the Mortgagor or any other Guarantor may guarantee, or otherwise
become directly or contingently obligated with respect to, the obligations of
others to any Lender, that from time to time overdrafts of the Borrower’s, the
Mortgagor’s or any other Guarantor’s accounts with a Lender may occur;

1.7    Any and all renewals, extensions or rearrangements of all or any part of
the loans, advances, indebtedness, liabilities, covenants and obligations
described or referred to in any of Sections 1.1 through 1.6 preceding, together
with interest accruing thereon and all court costs, attorneys’ fees and other
costs incurred in the enforcement or collection of all or any part thereof; and

1.8    Without limiting the generality of the foregoing, all post-petition
interest, expenses, and other duties and liabilities with respect to
indebtedness or other obligations described in this Section 1, that would be
owed but for the fact that they are unenforceable or not allowable due to any
proceeding under any Bankruptcy Code (as defined in the Credit Agreement).

 

- 7 -



--------------------------------------------------------------------------------

1.9    Future Advances. This Mortgage is delivered pursuant to the Credit
Agreement, and, subject to the terms of the Credit Agreement, all or any part of
the principal balance of the indebtedness thereunder may be advanced to the
Borrower, repaid by the Borrower and re-advanced to the Borrower from time to
time, this Mortgage continuing to secure the full principal amount of any
outstanding Loans regardless of any such repayments by the Borrower, even if
there is at any time no principal balance or other obligations outstanding under
the Credit Agreement, until this Mortgage is released by the Mortgagee with the
prior written consent of each Lender. The Mortgagor, the Mortgagee and the other
Secured Parties expressly intend that this Mortgage secure, and this Mortgage
shall secure, a line of credit and other additional amounts advanced, from time
to time, or other sums that may be advanced or otherwise become due to the
Administrative Agent and the Other Secured Parties under the Credit Agreement,
this Mortgage, the Guarantee, any other Credit Document or any extension,
renewal or modification of any, thereof, including, without limitation, loans
made on a demand, term or revolving credit basis.

SECTION 2.    REPRESENTATIONS, WARRANTIES AND COVENANTS.

Mortgagor hereby represents, warrants and covenants, as follows:

2.1    Leases and Contracts; Performance of Obligations. The oil, gas and/or
mineral leases, contracts, servitudes and other agreements forming a part of the
Mortgaged Properties, to the extent the same cover or otherwise relate to any
Mortgaged Property, are in full force and effect, and Mortgagor agrees to
maintain them in full force and effect. All rents, royalties and other payments
due and payable under such leases, contracts, servitudes and other agreements,
or under the Permitted Encumbrances, or otherwise attendant to the ownership or
operation of the Mortgaged Properties, have been, and will continue to be,
properly and timely paid. Mortgagor is not in default with respect to
Mortgagors’ obligations (and Mortgagor is not aware of any default by any third
party with respect to such third party’s obligations) under such leases,
contracts, servitudes and other agreements, or under the Permitted Encumbrances,
or otherwise attendant to the ownership or operation of any part of the
Mortgaged Properties, where such default would reasonably be expected to
adversely affect the ownership or operation of the Mortgaged Properties; and
Mortgagor will fulfill all such obligations coming due in the future. Mortgagor
is not currently accounting (and will not hereafter agree to account) for any
royalties, or overriding royalties or other payments out of production, on a
basis (other than delivery in kind) less favorable to Mortgagor than proceeds
received by Mortgagor (calculated at the well) from sale of production, and
there are no situations where Mortgagor is aware that a contingent liability may
exist to account on a basis other than on the basis of proceeds received by
Mortgagor (calculated at the well).

2.2    Mortgaged Property.

(a)    Mortgagor owns the net revenue interest and working interests as are
specified in Exhibit A under the terms “Net Revenue Interest” and “Working
Interest” attributable to each well, unit or oil, gas and mineral lease
described or referred to in Exhibit A hereto and comprising a part of the
Mortgaged Property, free of any and all liens or other agreements, restrictions
or limitations of any nature or kind (all such liens and other agreements,
restrictions or limitations being herein collectively called the
“Encumbrances”), except as specified on Exhibit A hereto and except for
Permitted Liens (as defined in the Credit Agreement) (such permitted
encumbrances and liens being herein collectively called the “Permitted
Encumbrances”).

 

- 8 -



--------------------------------------------------------------------------------

With respect to the foregoing warranties and representations, it is acknowledged
that Mortgagor’s intention is to mortgage and affect hereby the entirety of the
interest that Mortgagor owns in all of the Mortgaged Property, whether now or
hereafter, and as a consequence thereof, if for any reason the interest of
Mortgagor in any Mortgaged Property in fact exceeds the Net Revenue Interest
and/or the Working Interest, as applicable (as specified in Exhibit A hereto),
which Mortgagor represents and warrants herein that it owns, Mortgagor agrees
that (i) such warranted Net Revenue Interest and Working Interest, as applicable
(as specified in Exhibit A hereto), are intended to be the minimum undivided
interests owned by and attributable to Mortgagor, and (ii) this Mortgage creates
a valid lien and security interest in the entirety of the interest owned by and
attributable to such Mortgaged Property whether such interests are equal to or
greater than the interests specified as Net Revenue Interests and Working
Interests (as applicable) in Exhibit A hereto.

(b)    This Mortgage is, and always will be kept, a direct first priority Lien
(subject to any Liens created by the Other Security Instruments) upon the
Collateral; provided that Permitted Encumbrances may exist as provided in the
Credit Agreement, but no intent to subordinate the priority of the Liens created
hereby is intended or inferred by such existence. The Mortgagor will not create
or suffer to be created or permit to exist any Lien, security interest or charge
prior or junior to or on a parity with the Lien of this Mortgage upon the
Collateral or any part thereof other than such Permitted Encumbrances and Liens
under the other Security Instruments. Mortgagor will warrant and defend the
title to the Mortgaged Property against the claims and demands of all other
persons other than Permitted Encumbrances, and will take any actions reasonably
requested by the Mortgagee to maintain and preserve the lien created hereby so
long as any of the Mortgage Obligations secured hereby remains unpaid.

(c)    (i) The cover page to this instrument lists as of the date hereof the
legal name of the Mortgagor and its organizational identification number, each
as registered in the jurisdiction in which the Mortgagor is organized, formed or
incorporated, and the last four digits of Mortgagor’s taxpayer identification
number; and (ii) as of the date hereof, Mortgagor is not now and has not been
known by any trade name or assumed name.

2.3    Operation of Mortgaged Properties. The Mortgaged Properties (and
properties unitized therewith) are being (and, to the extent the same could
adversely affect the ownership or operation of the Mortgaged Properties after
the date hereof, have in the past been), and hereafter will be, maintained,
operated and developed in a good and workmanlike manner, in accordance with
prudent industry standards and in conformity in all material respects with all
applicable laws and all rules, regulations and orders of all duly constituted
authorities having jurisdiction and in conformity with all oil, gas and/or other
mineral leases and other contracts and agreements forming a part of the
Mortgaged Properties and in conformity with the Permitted Encumbrances.
Mortgagor has, and will have in the future, all governmental licenses and
permits necessary or appropriate to own and operate the Mortgaged Properties.
Mortgagor has not received notice of any material violations in respect of any
such licenses or permits.

 

- 9 -



--------------------------------------------------------------------------------

2.4    Mortgagor not a Foreign Person. Mortgagor is not a “foreign person”
within the meaning of the Internal Revenue Code of 1986, as amended (hereinafter
called the “Code”), Sections 1445 and 7701 (i.e., Mortgagor is not a nonresident
alien, foreign corporation, foreign partnership, foreign trust or foreign estate
as those terms are defined in the Code and any regulations promulgated
thereunder).

SECTION 3.    DEFAULTS AND REMEDIES.

3.1    The term “Event of Default,” as used herein, shall have the same meaning
assigned to the term “Event of Default” as set forth in Section 11 of the Credit
Agreement.

3.2    (a) Implications of Event of Default. Upon the occurrence and during the
continuance of an Event of Default, in addition to the remedies set forth in the
Credit Agreement, the Administrative Agent may, at its option and to the extent
permitted by applicable Law, any one or more of the following:

(i)    As to Mortgaged Properties located in the State of Oklahoma, Mortgagor
hereby confers on Mortgagee the power to sell the Mortgaged Properties in
accordance with the Oklahoma Power of Sale Mortgage Foreclosure Act (OKLA. STAT.
tit. 46, §§40 -49 (the “Oklahoma POS Act”)), as the same may be amended from
time to time. A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE. A POWER OF SALE
MAY ALLOW THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING
TO COURT IN A FORECLOSURE ACTION UPON AN EVENT OF DEFAULT BY THE MORTGAGOR UNDER
THIS MORTGAGE. Regardless of any provision to the contrary in this Mortgage, it
is the intent of the parties that the power of sale granted herein may be
exercised by the Mortgagee pursuant to the terms and provisions of the Oklahoma
POS Act. The conduct of a sale pursuant to a power of sale shall be sufficient
hereunder if conducted in accordance with the requirements of the Oklahoma POS
Act and other applicable laws of the State of Oklahoma in effect at the time of
such sale, notwithstanding any other provision contained in this Mortgage to the
contrary. In the event of a conflict between the provisions hereof and the
Oklahoma POS Act, the Oklahoma POS Act shall control. Mortgagor hereby
represents and warrants that this Mortgage transaction does not involve a
consumer loan as said term is defined in Section 3-104 of Title 14A of the
Oklahoma Statutes, that this Mortgage does not secure an extension of credit
made primarily for agricultural purposes as defined in paragraph 4 of
Section 1-301 of Title 14A of the Oklahoma Statutes, and that this Mortgage is
not a mortgage on the Mortgagors’ homestead; and

(ii)    Judicial Foreclosure. Holder may proceed by suit or suits, at law or in
equity, to enforce the payment and performance of the Mortgage Obligations in
accordance with the terms hereof, of the Notes and of the Other Security
Instruments evidencing it, to foreclose the Liens and this instrument as against
all or any part of the Mortgaged Property, and to have all or any part of the
Mortgaged Property sold under the judgment or decree of a court of competent
jurisdiction.

 

- 10 -



--------------------------------------------------------------------------------

(iii)    Appointment of a Receiver. To the extent permitted by Law, Holder, as a
matter or right and without regard to the sufficiency of the Mortgaged Property,
and without any showing of insolvency, fraud, or mismanagement on the part of
Mortgagor, and without the necessity of filing any judicial or other proceeding
other than the proceeding for appointment of a receiver, shall be entitled to
the appointment of a receiver or receivers of the Mortgaged Property, or any
part thereof, and of the income, royalties, revenues, benefits, rents, issues,
and profits thereof. Mortgagor hereby consents to the appointment of such
receiver or receivers, agrees not to oppose any application therefor by Holder
and agrees that such appointment shall in no manner affect the Rights of Holder
under Section 4 hereof.

(iv)    Entry Upon Mortgaged Property; Personal Property. Following commencement
of a foreclosure proceeding, Holder may

(A)    without notification, if permitted by applicable Law, enter upon the
Mortgaged Property, take possession of the Mortgaged Property, and remove the
Personal Property, or any part thereof, with or without judicial process, and,
in connection therewith, without any responsibility or liability on the part of
Holder, take possession of any property located on or in the Mortgaged Property
that is not a part of the Mortgaged Property, and hold or store such property at
Mortgagor’s expense. If necessary to obtain the possession provided for in this
subsection 3.2(a)(iv), Holder may undertake any and all remedies to dispossess
Mortgagor, including specifically one or more actions for forcible entry or
unlawful detainer, trespass to try title and restitution.

(B)    require Mortgagor to assemble the Personal Property and any other items
of the Mortgaged Property, or any part thereof, and make it available to Holder
at a place to be designated by Holder that is reasonably convenient to Mortgagor
and Holder.

(C)    retain the Personal Property and any other items of the Mortgaged
Property, or any part thereof, in satisfaction of the Mortgage Obligations
whenever the circumstances are such that Holder is entitled to do so under the
UCC.

(D)    buy any items of the Mortgaged Property, or any part thereof, at any
private disposition of the Mortgaged Property, or the part thereof, being
disposed of.

(v)    Upon the occurrence and continuance of an Event of Default, Mortgagee may
exercise its Rights.

(b)    Holder as Purchaser of Mortgaged Property. If Holder is the purchaser of
the Mortgaged Property, or any part thereof, at any sale thereof, whether such
sale be upon any foreclosure of the Liens hereof, or otherwise, Holder shall,
upon any such purchase, acquire good and marketable title to the Mortgaged
Property so purchased, free of the Liens of these presents.

 

- 11 -



--------------------------------------------------------------------------------

(c)    Other Purchaser of Mortgaged Property. In case the Liens hereof shall be
foreclosed by judicial or other non-judicial action, the purchaser at any such
sale shall receive, as an incident to such purchaser’s ownership, immediate
possession of the Mortgaged Property, or any part thereof sold to such
purchaser, and, subsequent to foreclosure, Mortgagor shall be divested of any
and all interest and claim thereto, including any interest or claim to all
insurance policies, bonds, loan commitments, contracts, and other intangible
property covered by this instrument, Mortgagor shall be considered a tenant at
sufferance of the purchaser at the foreclosure sale, and any Person occupying
the Mortgaged Property, or portion thereof so sold, after demand has been made
for possession thereof, shall be guilty of forcible entry or unlawful detainer
and shall be subject to eviction and removal, forcible or otherwise, with or
without process of Law, and all damages by reason thereof are hereby expressly
waived. Mortgagor further agrees that in the event Holder prevails in its
forcible entry or unlawful detainer action, Holder is entitled to recover
reasonable attorneys’ fees from Mortgagor. This remedy is cumulative of any and
all remedies the purchaser may have hereunder or otherwise.

(d)    Application of Proceeds. The proceeds of any sale of, and the Proceeds
and other income generated by the holding, leasing, operating, or other use of
the Mortgaged Property shall be applied by Holder (or the receiver, if one is
appointed) as set forth in the Credit Agreement. Mortgagor and any other party
liable on the Mortgage Obligations shall be liable for any deficiency remaining
in the Mortgage Obligations subsequent to any sale referenced in this Section 3.

(e)    Federal Lands. Upon a sale conducted pursuant to this Section 3 of all or
any portion of the Mortgaged Properties consisting of interests (the “Federal
Interests”) in leases, easements, rights-of-way, agreements or other documents
and instruments covering, affecting or otherwise relating to federal or tribal
lands (including, without limitation, leases, easements and rights-of-way issued
by the Bureau of Land Management), Mortgagor agrees to take all action and
execute all instruments necessary or advisable to transfer the Federal Interests
to the purchaser at such sale, including, without limitation, to execute,
acknowledge and deliver assignments of the Federal Interests on officially
approved forms in sufficient counterparts to satisfy applicable statutory and
regulatory requirements, to seek and request approval thereof and to take all
other action necessary or advisable in connection therewith. Mortgagor hereby
irrevocably appoints Mortgagee as Mortgagor’s attorney-in-fact and proxy, with
full power and authority in the place and stead of Mortgagor, in the name of
Mortgagor or otherwise, to take any such action and to execute any such
instruments on behalf of Mortgagor that Mortgagee may deem necessary or
advisable to so transfer the Federal Interests, including, without limitation,
the power and authority to execute, acknowledge and deliver such assignments, to
seek and request approval thereof and to take all other action deemed necessary
or advisable by Mortgagee in connection therewith; and Mortgagor hereby adopts,
ratifies and confirms all such actions and instruments. Such power of attorney
and proxy is coupled with an interest, shall survive the dissolution,
termination, reorganization or other incapacity of Mortgagor and shall be
irrevocable. No such action by Mortgagee

 

- 12 -



--------------------------------------------------------------------------------

shall constitute acknowledgment of, or assumption of liabilities relating to,
the Federal and Tribal Interests, and neither Mortgagor nor any other party may
claim that Mortgagee is bound, directly or indirectly, by any such action.

(f)    Waiver of Appraisement. To the full extent Mortgagor may lawfully do so,
Mortgagor agrees that Mortgagor will not at any time insist upon, plead, claim
or take the benefit or advantage of any appraisement, valuation, stay, extension
or redemption Laws, now or hereafter in force, in order to prevent or hinder the
enforcement of this instrument or the absolute sale of the Mortgaged Property,
or any part thereof, or the possession thereof by any purchaser at any such
sale, but Mortgagor, insofar as Mortgagor now or hereafter may lawfully do so,
hereby waives the benefit of all such Laws; provided that the appraisement of
any of the Mortgaged Property is hereby expressly waived or not waived at the
option of Holder, such option to be exercised prior to or at the time judgment
is rendered in any foreclosure of this instrument

(g)    Other Rights of Holder; Rights Cumulative. Holder shall have and may
exercise any and all other Rights, at law, in equity or otherwise, that Holder
may have under the UCC, by virtue of the Other Security Instruments. All Rights
available to Holder hereunder are cumulative of and in addition to all of the
Rights granted to Holder at law or in equity, or under the Other Security
Instruments.

(h)    Easements or Contracts Violative of Mortgage. To the extent permitted by
applicable Law, the purchaser at any foreclosure sale hereunder may disaffirm
any easement granted or rental, lease, or other contract made in violation of
any provision of this Mortgage and may take immediate possession of the
Mortgaged Property free from, and despite the terms of, such grant of easement
or rental, lease, or other contract.

(i)    At any sale pursuant to this Section 3.2, to the extent permitted by
applicable Law, (i) each and every recital contained in any instrument of
conveyance made by Mortgagee shall conclusively establish the truth and accuracy
of the matters recited therein including, without limitation, nonpayment of the
Obligations, advertisement and conduct of such sale in the manner provided
herein and otherwise by Law and appointment of any successor Mortgagee
hereunder; (ii) any and all prerequisites to the validity thereof shall be
conclusively presumed to have been performed; (iii) the receipt of Mortgagee or
of such other party or officer making the sale shall be sufficient to discharge
to the purchaser or purchasers for his or their purchase money, and no such
purchaser or purchasers, or his or their assigns or personal representatives,
shall thereafter be obligated to see to the application of such purchase money
or be in any way answerable for any loss, misapplication, or non-application
thereof; (iv) to the fullest extent permitted by applicable Law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, and demand whatsoever, either at Law or in equity, in and to the property
sold, and such sale shall be a perpetual bar both at Law and in equity against
Mortgagor and against all other persons claiming or to claim the property sold
or any part thereof by, through or under Mortgagor; and (v) to the extent and
under such circumstances as are permitted by applicable Law, Holder may be a
purchaser at any such sale and may credit the bid against the Mortgage
Obligations. After such sale, Mortgagee shall make to the purchaser or
purchasers thereunder good and sufficient deeds, assignments, or bills of sale

 

- 13 -



--------------------------------------------------------------------------------

in the name or names of Mortgagor, conveying or transferring the Mortgaged
Property, or any part thereof, so sold to the purchaser or purchasers containing
such warranties of title as area customarily given, which warranties shall be
binding upon Mortgagor. Sale of a part of the Mortgaged Property shall not
exhaust the power of sale, but sales may be made from time to time until the
Mortgage Obligations are paid and performed in full. It shall not be necessary
to have present or to exhibit at any such sale any of the Personal Property.

(j)    In the event any questions should be raised as to the regularity or
validity of any sale hereunder, Mortgagee shall have the right and is hereby
authorized to make resale of said property so as to remove any questions or
doubt as to the regularity or validity of the previous sale, and as many resales
may be made as may be appropriate. It is agreed that, in any deed or deeds given
by Mortgagee, any and all statements of fact or other recitals therein made as
to the identity of Holder, or as to the occurrence or existence of any Event of
Default, or as to the request to sell, notice of sale, time, place, terms, and
manner of sale, and receipt , distribution , and application of the money
realized therefrom, and, without being limited by the foregoing, as to any other
act or thing having been duly done by Holder or by Mortgagee, shall be taken by
all Tribunals as prima facie evidence that the said statements or recitals are
true and correct and are without further question to be so accepted, and
Mortgagor does hereby ratify and confirm any and all acts that Mortgagee may
lawfully do in the premises by virtue hereof.

3.3    Upon the occurrence and continuance of an Event of Default, the
Mortgagee, as non-fiduciary administrative agent for Holder and Holder’s
successors in title and assigns is now and shall be entitled to all of the
rights, remedies, powers, privileges and benefits (herein, collectively referred
to as “Rights”) afforded a secured party by the UCC with reference to the
Mortgaged Property in which the Mortgagee, as non-fiduciary administrative agent
for Holder, has been granted a security interest herein, or the Mortgagee, as
agent for Holder, may proceed as to all or any part of the Mortgaged Property,
whether real or personal property, in accordance with the Rights granted under
this instrument in respect of the real property covered hereby, the Rights under
this paragraph being cumulative of and in addition to those granted the
Mortgagee or Holder under any other provision of this instrument or under any
other instrument, executed in connection with or as security for the Mortgage
Obligations.

SECTION 4.    ASSIGNMENT OF PRODUCTION.

4.1    Effective from and after the Effective Date, Mortgagor does hereby GRANT,
SELL, ASSIGN, CONVEY, TRANSFER and SET OVER unto Mortgagee and Mortgagee’s
substitutes or successors, and his and their assigns, for the benefit of and
unto, Holder and Holder’s successors in title and assigns, all of the following:

(a)    All Hydrocarbons and Other Minerals, and the proceeds therefrom, and
products obtained or processed therefrom, and proceeds therefrom.

(b)    All amounts or proceeds hereafter payable to or to become payable to
Mortgagor or to which Mortgagor is entitled pursuant to all Subject Contracts
now or hereafter relating to any part of the Subject Interests; and

 

- 14 -



--------------------------------------------------------------------------------

(c)    All amounts, sums, monies, revenues and income, that become payable to
Mortgagor from, or with respect to, any of the Mortgaged Property or pursuant to
any Subject Contract, present or future, now or hereafter constituting a part of
the Mortgaged Properties.

TO HAVE and TO HOLD said interests unto Mortgagee and Mortgagee’s substitutes or
successors, and his and their assigns, for the benefit of and unto, Holder and
Holder’s successors in title and assigns, forever, subject however, to the terms
and provisions of this instrument.

4.2    Mortgagor hereby authorizes and empowers Mortgagee to demand, collect,
receive and receipt for the “Proceeds” (defined herein to mean all production,
proceeds and payments assigned hereunder, as described in Section 4.1 hereof),
and to endorse and cash any checks and drafts payable to Mortgagor or to
Mortgagee for the account of Mortgagor received in connection with the Proceeds,
subject, however, to the terms and provisions of this instrument. Mortgagor
hereby appoints Mortgagee as the appointed agent and attorney-in-fact of
Mortgagor, for the purpose of executing any “Receipt” (defined herein to mean
any transfer order, payment order, division order, receipt, release or other
instrument) that Mortgagee deems necessary in order for Mortgagee to demand,
collect, receive and receipt for the Proceeds. In addition, Mortgagor agrees
that, upon Mortgagee’s request, Mortgagor shall promptly execute and deliver to
Mortgagee such Receipts as Mortgagee may deem necessary, convenient or
appropriate in connection with the payment and delivery directly to Mortgagee of
all Proceeds. Mortgagor hereby authorizes and directs all “Purchasers” (defined
herein to mean all pipeline companies, purchasers, transporters, any other
Person now or hereafter purchasing Hydrocarbons, or any part thereof, or now or
hereafter having in their possession or control any Proceeds from or allocated
to the Subject Interests, or any part thereof, or now or hereafter otherwise
owing monies to Mortgagor under the Subject Contracts herein assigned), to pay
or deliver such Proceeds directly to Mortgagee at the address set forth in the
Preamble hereof, or in such other manner as Mortgagee may direct the Purchasers
in writing, and this authorization shall continue until this instrument is
released. All Receipts may be relied upon in all respects by Purchasers, and the
same shall be binding upon Mortgagor. No Purchaser shall have any responsibility
to see to the application of the assignment herein contained and each Purchaser
shall be released hereby from any and all liability to Mortgagor to the full
extent and amount of all Proceeds so paid or delivered. Mortgagor agrees to
indemnify and hold harmless each Purchaser against any and all liabilities,
actions, claims, judgments, costs, charges, costs of investigation and
attorneys’ fees resulting from the paying for or delivery of any such Proceeds
to Mortgagee. Should Mortgagee bring suit against any Purchaser for collection
of any amounts or sums included within this assignment (and Mortgagee shall have
the right to bring any such suit), it may sue either in its own name or in the
name of Mortgagor.

4.3    Upon the occurrence and during the continuance of an Event of Default,
Mortgagee may elect to exercise immediately its right to receive payment to it
directly of the Proceeds and the Purchasers shall make such payment or delivery
of the Proceeds to Mortgagee after such time as written demand therefor has been
made upon them by Mortgagee that payment or delivery of the Proceeds be made
directly to Mortgagee in accordance with this Section 4. Such failure by
Mortgagee to exercise its rights immediately shall not in any way waive the
right of Mortgagee to receive any of the Proceeds, or to make any such demand,
or to affect any such assignment as to any Proceeds not theretofore paid or
delivered to Mortgagor. In this regard, if any of the Proceeds are paid or
delivered directly to Mortgagee and then, at the request of Mortgagee, the
Proceeds

 

- 15 -



--------------------------------------------------------------------------------

are, for a period or periods of time, paid or delivered to Mortgagor, Mortgagee
shall nevertheless have the right, effective upon written notice, to require
that future Proceeds be again paid or delivered directly to it.

4.4    Independently of the foregoing provisions and authorities herein granted,
if an Event of Default shall be continuing, Mortgagor shall execute and deliver,
any and all Receipts that may be requested by Mortgagee or that may be required
by any Purchaser to effect payment or delivery of the Proceeds directly to
Mortgagee in accordance with this Section 4. If, pursuant to any existing
Subject Contract, any Proceeds are required to be paid or delivered by any
Purchaser directly to Mortgagor so that under such existing Subject Contracts
the Proceeds cannot be paid or delivered directly to Mortgagee in the absence of
foreclosure, then, if Mortgagee has requested that the Proceeds be paid or
delivered directly to it under the assignment herein contained, the Proceeds
that for any reason must be paid or delivered to Mortgagor shall, when received
by Mortgagor, constitute trust funds in Mortgagor’s hands and shall be
immediately paid over by Mortgagor to Mortgagee.

4.5    Mortgagee is hereby absolved from all liability for failure to enforce
collection of the Proceeds assigned under Section 4.1 hereof and from all other
responsibility in connection therewith, except the responsibility to account (by
application upon the Mortgage Obligations or otherwise) for funds actually
received. If Mortgagee receives monies in excess of the amount of the Proceeds
to which Mortgagor is entitled, Mortgagee will make a reasonable effort to pay
any such excess monies of which Mortgagee is aware to the other parties legally
entitled thereto; provided that Mortgagor agrees to indemnify and hold Mortgagee
harmless against any and all liabilities, actions, claims, judgments, costs,
charges and attorneys’ fees by reason of the assertion that it has received,
either before or after payment and performance in full of the Mortgage
Obligations, funds from the Proceeds of Hydrocarbons claimed by a third Person,
or any other Proceeds in which a Person claims an adverse interest.

4.6    The Rights of Mortgagee pursuant hereto shall be cumulative of all other
security of any and every character now or hereafter existing to secure the
payment of the Mortgage Obligations. Proceeds received under this Section 4
assignment shall be applied as set forth in Section 11 of the Credit Agreement.
Mortgagee may, in its sole discretion, permit Proceeds received by it to be
returned to Mortgagor (rather than applied to the Mortgage Obligations) for use
in Mortgagor’s operations.

SECTION 5.    MISCELLANEOUS.

5.1    Upon Payment in Full (as defined in the Credit Agreement), this
instrument shall become null and void and, at Mortgagor’s expense (to the extent
permitted by applicable Law), it shall be released by Mortgagee; otherwise, it
shall remain in full force and effect; provided that no release hereof shall
impair Mortgagor’s warranties and indemnities contained herein or the
liabilities assumed by Mortgagor hereunder. Holder may, at any time, and from
time to time, release any part of the Mortgaged Property, or any property in
which Mortgagor has granted a security interest to Holder, or any items assigned
pursuant to Section 4 hereof, from the Liens evidenced by this instrument, but
no such partial release shall ever affect or impair Holder’s Rights or Liens
hereunder, except to the extent specifically stated in such instrument of
partial release. Upon the sale or disposition of all or part of the Mortgaged
Property, as permitted by the Credit

 

- 16 -



--------------------------------------------------------------------------------

Agreement, Holder or Mortgagee shall execute and deliver releases or other
instruments as shall be necessary to release the lien of this instrument.
Notwithstanding anything contained herein to the contrary, the Mortgagee shall
not be required, except as expressly provided in the Credit Agreement, to obtain
the consent of any Secured Party (as defined in the Credit Agreement) in order
to amend, modify, revise, discharge, release or terminate this Mortgage
regardless of whether this Mortgage secures a Mortgage Obligation or any other
obligations or liabilities of the Borrower, the Mortgagor, any other Guarantor
or any Subsidiary owed to such Secured Party.

5.2    This Mortgage and any and all covenants herein may from time to time, by
instrument in writing signed by the Mortgagee and Mortgagor, be amended, waived,
modified or supplemented, in each case, to such extent and in such manner as the
Mortgagee may desire, but no such amendment, waiver, modification or supplement
shall ever affect or impair Holder’s Rights or Liens hereunder, except to the
extent specifically stated in such written instrument.

5.3    If Mortgagor conveys any interest in the Mortgaged Property (in
compliance with or as permitted by the Credit Agreement), the Mortgagee shall
execute and deliver a release covering the portion of the Mortgaged Property
(and such related other property) that is subject to such conveyance, without in
any way modifying or affecting Holder’s Rights and Liens hereunder with respect
to the Mortgaged Property not subject to such conveyance or the liability of
Mortgagor for payment and performance of the Mortgage Obligations, in whole.

5.4    In those instances where provision is made in this instrument to the
effect that costs and expenses incurred or advances made by Holder shall
constitute a demand obligation owing by Mortgagor and shall draw interest, and
shall be secured by the Liens evidenced by this instrument, it is agreed that if
no demand is made before the final maturity of the Notes, then the maturity of
such items shall be contemporaneous with the maturity of the Notes, howsoever
such maturity may occur.

5.5    Whenever herein the singular number is used, the same shall include the
plural where appropriate, and vice versa; and words of any gender herein shall
include each other gender where appropriate.

5.6    The captions, headings and arrangements used in this instrument are for
convenience only and do not in any way affect, limit, amplify or modify the
terms and provisions hereof.

5.7    All Notices (as defined in Section 13.2 of the Credit Agreement)
hereunder shall be in writing and mailed, telecopied, facsimile transmitted or
delivered, to the applicable address provided in the Credit Agreement. All such
Notices shall be effective, in the case of written Notices, when deposited in
the mails or when telecopied or transmitted against receipt of a confirmation.

5.8    If any provision of this instrument, the Notes or of the other Credit
Documents is held to be illegal, invalid, or unenforceable under present or
future Laws effective during the term hereof and thereof, such provision shall
be fully severable from all other provisions in this instrument, the Notes and
the other Credit Documents, and this instrument, the Notes and the other Credit
Documents shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part thereof, and the remaining
provisions hereof and thereof shall remain in full force and effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance therefrom.

 

- 17 -



--------------------------------------------------------------------------------

5.9    GOVERNING LAW. THIS INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
COVERED BY THE LAWS OF THE STATE OF OKLAHOMA.

5.10    The terms, provisions, covenants and conditions hereof shall be binding
upon Mortgagor, and Mortgagor’s successors-in-title and assigns and shall inure
to the benefit of Holder, and their respective successors-in-title and assigns.

5.11    This instrument may be construed and enforced from time to time as a
mortgage, assignment, security agreement, fixture filing, financing statement,
or contract, or any one or more of them as may be appropriate under applicable
Laws, in order fully to effectuate the Liens hereof and the purposes and
agreements herein set forth.

5.12    Without in any manner limiting the generality of any of the foregoing
provisions hereof: this Mortgage covers goods that are or are to become fixtures
on the real property described herein, and this Mortgage shall be effective as a
financing statement filed as a fixture filing with respect to all fixtures
included within the Mortgaged Property; this Mortgage shall also be effective as
a financing statement covering as-extracted collateral (including without
limitation oil and gas and accounts related thereto), which will be financed at
the wellhead or minehead of the wells or mines located on the Mortgaged
Properties; this Mortgage is to be filed for record in the real/immovable
property records of each county where any part of the Mortgaged Properties is
situated, and may also be filed in the offices of the Bureau of Land Management
or any relevant Federal or state agency (or any successor agencies); this
Mortgage shall also be effective as a financing statement covering any other
Mortgaged Property and may be filed in any other appropriate filing or recording
office, including the real estate records.    For purposes of this Mortgage as a
financing statement, the Mortgagor is the “debtor” and the Mortgagee is the
“secured party.” For purposes of contact by third parties, the mailing address
of Mortgagor is the address of Mortgagor set forth in the first paragraph of
this Mortgage and the address of Mortgagee from which information concerning the
security interests hereunder may be obtained is the address of Mortgagee set
forth in the first paragraph of this Mortgage. By the execution and delivery
hereof, Mortgagor hereby authorizes the Mortgagee to file any financing
statements, and any amendments or continuation statements with respect thereto,
as to the Mortgaged Property pursuant to the UCC without the Mortgagor’s
signature thereon. A carbon, photographic or other reproduction of this
instrument shall be sufficient as a financing statement. Pursuant to the UCC,
the Mortgagor authorizes the Mortgagee, its counsel or its representative, at
any time and from time to time, to file or record financing statements,
continuation statements, amendments thereto and other filing or recording
documents or instruments with respect to the Mortgaged Property without the
signature of the Mortgagee in such form and in such offices as the Mortgagee
reasonably determines appropriate to perfect the security interests of the
Mortgagee under this Mortgage. The Mortgagor also authorizes the Mortgagee, its
counsel or its representative, at any time and from time to time, to file or
record such financing statements that describe the collateral covered thereby as
“all assets of the Mortgagor”, “all personal property of the Mortgagor” or words
of similar effect. The Mortgagor shall pay all costs associated with the filing
of such instruments.

 

- 18 -



--------------------------------------------------------------------------------

In that regard, the following information is provided:

 

   Name of Debtor:    ROAN RESOURCES, INC.    Address of Debtor:    [    ]   
State of Formation/Location:    Delaware    Organizational ID Number:   

[    ]

   Taxpayer ID Number:   

XX-XXX [    ]

                       Facsimile:   

[                ]

                       Telephone:   

[                ]

   Principal Place of Business of Debtor:    [                ]    Name and
Address of Secured Party:   
Cortland Capital Market Services LLC, Administrative
Agent and Mortgagee
225 W. Washington Street, 9th Floor
Chicago, Illinois 60606
Attention: Legal Department and Bill Rykowski
Email: legal@cortlandglobal.com and
bill.rykowski@cortlandglobal.com       With a copy to (which shall not
constitute notice):       Holland & Knight LLP
150 North Riverside Plaza, Suite 2700
Chicago, Illinois 60606
Attention: Joshua M. Spencer
Email: joshua.spencer@hklaw.com    Owner of Record of Real Property:    ROAN
RESOURCES, INC.

 

- 19-



--------------------------------------------------------------------------------

5.13    [Reserved]

5.14    Any part of the Mortgaged Property may be released by Holder without
affecting, subordinating, or releasing the lien, security interest, and
assignment hereof against the remainder of the Mortgaged Property. The lien,
security interest, and other rights granted hereby shall not affect or be
affected by any other security taken for the Mortgage Obligations or any part
thereof. The taking of additional security or the rearrangement, extension, or
renewal of the Mortgage Obligations, or any part thereof, shall not release or
impair the lien, security interest, and other rights granted hereby or affect
the liability of any endorser, guarantor, or surety or improve the right of any
permitted junior lienholder; and this Mortgage, as well as any instrument given
to secure any rearrangement, renewal, or extension of the Mortgage Obligations
secured hereby, or any part thereof, shall be and remain a first and prior lien,
except as otherwise provided herein, on all of the Mortgaged Property not
expressly released until the Mortgage Obligations is completely paid.

5.15    This instrument has been executed in a number of identical counterparts,
each of which shall be deemed an original, and all of which are identical,
except that in order to facilitate recordation, portions of Exhibit A hereto
that describe Mortgaged Property situated in jurisdictions other than the
particular jurisdiction in which a counterpart hereof is being recorded may be
omitted from such counterpart. In making proof of this instrument, it shall not
be necessary for Holder to account for all counterparts, and it shall be
sufficient for Holder to produce but one such counterpart.

5.16    Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the respective meanings provided for such terms in the Credit Agreement.
Whenever a recorded counterpart of this instrument contains specific
descriptions that are less than all of the descriptions contained in any full
counterpart lodged with Mortgagee, the omitted descriptions are hereby included
by reference in such recorded counterpart as if each recorded counterpart
conformed to any full counterpart lodged with Mortgagee.

5.17    THIS INSTRUMENT, THE NOTES, THE CREDIT AGREEMENT, AND THE OTHER CREDIT
DOCUMENTS REFERRED TO THEREIN REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

5.18    Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the same respective meanings provided for such terms in the Credit
Agreement.

5.19    Maturity Date. A portion of the Mortgage Obligations shall mature on
October 27, 2020.

(Signatures begin on following page)

 

- 20 -



--------------------------------------------------------------------------------

In Witness Whereof this instrument is executed as of the day and year set forth
for Mortgagor’s acknowledgment hereto, but shall be effective as of the
Effective Date.

 

MORTGAGOR: ROAN RESOURCES, INC.

By:  

 

Name:   Title:  

 

- 21 -



--------------------------------------------------------------------------------

[    ], as Mortgagee By:  

 

Name:   Title:  

 

- 22 -



--------------------------------------------------------------------------------

STATE OF [    ]      §      § COUNTY OF [    ]      §

This instrument was acknowledged before me on [    ], 20[    ], by
                , authorized signer of Roan Resources, Inc., a Delaware
corporation, on behalf of said corporation, and in the capacity and for the
purpose and consideration therein stated.

 

 

NOTARY PUBLIC in and for the State of [    ] Printed Name:  
My commission expires:   Notarial No.:  

 

- 23 -



--------------------------------------------------------------------------------

STATE OF [    ]      §      § COUNTY OF [    ]      §

This instrument was acknowledged before me on [            ], 20[    ], by
[name], [title] of [agent], on behalf of said [entity type], and in the capacity
and for the purpose and consideration therein stated.

 

 

NOTARY PUBLIC in and for the State of [    ] Printed Name:
My commission expires:   Notarial No.:  

 

- 24 -



--------------------------------------------------------------------------------

Exhibit A

Mortgage, Assignment of Production, Security Agreement,

Fixture Filing and Financing Statement,

dated as of June 27, 2019

from Roan Resources, Inc., as Mortgagor

TO

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent and as Mortgagee

Mortgaged Properties

1.    Depth limitations, unit designations, unit tract descriptions and
descriptions (including percentages, decimals or fractions) of undivided
leasehold interests, well names, “Operating Interests”, “Working Interests” and
“Net Revenue Interests” contained in this Exhibit A and the listing of any
percentage, decimal or fractional interest in this Exhibit A shall not be deemed
to limit or otherwise diminish the interests being subjected to the lien,
security interest and encumbrance of this instrument.

2.    Some of the land descriptions in this Exhibit A may refer only to a
portion of the land covered by a particular oil and gas lease. This Mortgage is
not limited to the land described in Exhibit A but is intended to cover the
entire interest of the Mortgagor in any lease or lands described in Exhibit A
even if such interest relates to land not described in Exhibit A. Reference is
made to the land descriptions contained in the documents of title recorded as
described in this Exhibit A. To the extent that the land descriptions in this
Exhibit A are incomplete, incorrect or not legally sufficient, the land
descriptions contained in the documents so recorded are incorporated herein by
this reference. Furthermore, to the extent that lands are described by or refer
to Section, Township and Range in Exhibit A, it is the intent of the parties
hereto that Mortgagor is encumbering all of its right, title and interest in and
to the lands so described or referred to on Exhibit A, including, but not
limited to, any oil and gas leases, wells or other interests (whether created or
earned contractually or via regulatory order, or otherwise) now owned or
hereafter acquired by Mortgagor in such lands whether or not specifically
described on Exhibit A.

3.    Some of the descriptions contained in this Exhibit A may refer to a well
or wells. This instrument is not limited to the well or wells described in this
Exhibit A, but is intended to cover the entire interest of the Mortgagor in the
well, any and all leases underlying the well, any pooling interest acquired or
owned by the Mortgagor in any unit comprised of the well and all personal
property associated therewith.

4.    References in Exhibit A to instruments on file in the public records are
made for all purposes. Unless provided otherwise, all recording references in
Exhibit A are to the official conveyance records of the county in which (or, if
the Mortgaged Property is located on the outer continental shelf, then of the
county or counties adjacent to which) the Mortgaged Property is located and in
which records such documents are or in the past have been customarily recorded,
whether Conveyance Records, Oil and Gas Records, Oil and Gas Lease Records or
other records.

 

- 1 -



--------------------------------------------------------------------------------

5.    A statement herein that a certain interest described herein is subject to
the terms of certain described or referred to agreements, instruments or other
matters shall not operate to subject such interest to any such agreement,
instrument or other matter except to the extent that such agreement, instrument
or matter is otherwise valid and presently subsisting nor shall such statement
be deemed to constitute a recognition by the parties hereto that any such
agreement, instrument or other matter is valid and presently subsisting.

WHENEVER IN EXHIBIT A TO THIS MORTGAGE THERE IS A PROPERTY DESCRIPTION THAT
REFERS TO A GOVERNMENTAL SECTION (WHETHER AS “SECTION”, “SEC,” SIMPLY “S” OR
WITHOUT ANY DESIGNATION EXCEPT IN THE COLUMN HEADER) WITHOUT FURTHER REFERRING
TO A PARTICULAR GOVERNMENTAL SUBDIVISION(S) OF THE SECTION, THAT PROPERTY
DESCRIPTION IS INTENDED TO REFER TO AND ENCOMPASS THE ENTIRE GOVERNMENTAL
SECTION.

[Do not detach this page]

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

[To be attached]

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CREDIT PARTY CLOSING CERTIFICATE

[To be attached.]

 

Exhibit F-1



--------------------------------------------------------------------------------

OMNIBUS OFFICER’S CERTIFICATE OF

ROAN RESOURCES, INC.

LINN ENERGY, INC.

AND

ROAN HOLDINGS HOLDCO, LLC

June 27, 2019

The undersigned, being an Authorized Officer of (i) Roan Resources, Inc., a
Delaware corporation (the “Borrower”), (ii) Linn Energy, Inc., a Delaware
corporation (“Linn”) and Roan Holdings Holdco, LLC, a Delaware limited liability
company (“Holdco”, together with the Borrower and Linn, the “Companies” and each
a “Company”) does hereby certify that he is an Authorized Officer of each
Company and that he is duly authorized to execute and deliver this certificate
in the name and on behalf of each Company in connection with that certain Credit
Agreement, dated as of June 27, 2019 (as amended, restated, amended and
restated, modified, supplemented, extended, renewed or replaced, the “Credit
Agreement”), by and among the Borrower, the lenders party thereto from time to
time and Cortland Capital Market Services LLC, as administrative agent. The
undersigned further certifies that:

1.    Attached as Exhibit A-1 is a true, complete, and correct copy of the
Second Amended and Restated Certificate of Incorporation of the Borrower, as
amended, which remains in full force and effect on the date hereof and, as of
the date hereof, no actions are pending or contemplated for any amendments,
rescissions or modifications thereto.

2.    Attached as Exhibit A-2 is a true, complete, and correct copy of the
Amended and Restated Certificate of Incorporation of Linn, as amended, which
remains in full force and effect on the date hereof and, as of the date hereof,
no actions are pending or contemplated for any amendments, rescissions or
modifications thereto.

3.    Attached as Exhibit A-3 is a true, complete, and correct copy of the
Certificate of Formation of the Holdco, as amended, which remains in full force
and effect on the date hereof and, as of the date hereof, no actions are pending
or contemplated for any amendments, rescissions or modifications thereto.

4.    Attached as Exhibit B-1 is a true, complete and correct copy of the Second
Amended and Restated Bylaws of the Borrower, which remains in full force and
effect on the date hereof and, as of the date hereof, no actions are pending or
contemplated for any amendments, rescissions or modifications thereto.

5.    Attached as Exhibit B-2 is a true, complete and correct copy of the Second
Amended and Restated Bylaws of Linn, which remains in full force and effect on
the date hereof and, as of the date hereof, no actions are pending or
contemplated for any amendments, rescissions or modifications thereto.

6.    Attached as Exhibit B-3 is a true, complete and correct copy of the
Limited Liability Company Agreement of Holdco, which remains in full force and
effect on the date hereof and, as of the date hereof, no actions are pending or
contemplated for any amendments, rescissions or modifications thereto.



--------------------------------------------------------------------------------

7.    Attached as Exhibit C are true and correct copies of the resolutions by
the (i) the special commitee of the Borrower, (ii) the board of directors of the
Borrower, (iii) the board of directors of Linn and (iv) the sole member of
Holdco, and the resolutions contained therein have not been modified or
rescinded and are in full effect in the form adopted as of the date hereof.

8.    The persons listed on Exhibit D are duly elected and incumbent officers of
each Company. Each person holds the office set forth on Exhibit D opposite his
name, and each person is authorized to sign the Credit Agreement and each of the
other Credit Documents (as defined in the Credit Agreement). The signature
appearing on Exhibit D opposite his name is the true and genuine signature of
said person.

9.    Attached as Exhibit E are (1) good standing certificates of the Credit
Parties in their respective jurisdiction of formation or organization and
(2) foreign qualification certificates of the Credit Parties in the State of
Oklahoma, as applicable.

Terms used herein that are not defined herein shall have the meanings given to
them in the Credit Agreement.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate in the name
and on behalf of each Company as of the date first written above.

 

By:  

 

Name:   Title:  

SIGNATURE PAGE TO OMNIBUS OFFICER’S CERTIFICATE

ROAN RESOURCES, INC.



--------------------------------------------------------------------------------

EXHIBIT A-1

Second Amended and Restated Certificate of Formation of Roan Resources, Inc.

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT A-2

Amended and Restated Certificate of Incorporation of Linn Energy, Inc.

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT A-3

Certificate of Formation of Roan Holdings Holdco, LLC

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT B-1

Second Amended and Restated Bylaws of Roan Resources, Inc.

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT B-2

Second Amended and Restated Bylaws of Linn Energy, Inc.

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT B-3

Limited Liability Company Agreement of Roan Holdings Holdco, LLC

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT C

Resolutions

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT D

Incumbency of Officers of each Company

 

Name

  

Title

  

Signature

                                   

SIGNATURE PAGE TO INCUMBENCY

ROAN RESOURCES, INC.



--------------------------------------------------------------------------------

EXHIBIT E

Good Standing Certificates and Foreign Qualifications

[See attached.]

SIGNATURE PAGE TO INCUMBENCY

ROAN RESOURCES, INC.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:    [                        ] 2.    Assignee:   
[                        ] 3.    Borrower:    Roan Resources, Inc. 4.   
Administrative Agent:    Cortland Capital Market Services LLC, as Administrative
Agent under the Credit Agreement (as defined below). 5.    Credit Agreement:   
The Credit Agreement, dated as of June 27, 2019 (the “Credit Agreement”), among
Roan Resources, Inc., a Delaware corporation (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”) and Cortland Capital Market Services
LLC, as Administrative Agent (such terms and each other capitalized term used
but not defined herein having the meaning provided in Section 1 of the Credit
Agreement).

 

Exhibit G-1



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Aggregate Amount of

Commitments/Loans for all Lenders

  

Amount of Commitment/Loans

Assigned

  

Commitment Percentage1

$                        $                                             %

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

7.

Notice and Wire Instructions:

 

  [NAME OF ASSIGNOR]    [NAME OF ASSIGNEE]      Notices:          Notices:      
    

 

        

 

       

 

        

 

       

 

        

 

                 Attention:          Attention:         Telecopier:         
Telecopier:      with a copy to:    with a copy to:        

 

        

 

       

 

        

 

       

 

        

 

        Attention:          Attention:         Telecopier:          Telecopier:
     Wire Instructions:    Wire Instructions:      [_________________]   
[_________________]   

[Remainder of page intentionally left blank; signature page follows]

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit G-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR]

By:  

                    

Name:   Title:   ASSIGNEE: [NAME OF ASSIGNEE]

By:  

 

Name:   Title:  

Signature Page

Roan Resources, Inc.

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

Consented to and Accepted:

 

Cortland Capital Market Services LLC, as Administrative Agent

By:  

 

Name:   Title:  

Signature Page

Roan Resources, Inc.

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

Consented to: ROAN RESOURCES, INC. By:

 

Name:

Title:

Signature Page

Roan Resources, Inc.

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ACCEPTANCE AGREEMENT

Representations and Warranties.

 

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) it has received a copy of the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (iv) if it is a
Non-U.S. Lender, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York.

 

Annex 1-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTE

THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES. THIS PROMISSORY NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (“OID”)
WITHIN THE MEANING OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED. LENDERS MAY OBTAIN INFORMATION REGARDING THE AMOUNT OF ANY OID, THE
ISSUE PRICE, THE ISSUE DATE, AND THE YIELD TO MATURITY RELATING TO THE TERM LOAN
BY CONTACTING DAVID EDWARDS.

New York, New York

[                ], 20[    ]

FOR VALUE RECEIVED, the undersigned, ROAN RESOURCES INC., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to the order of
[__________] or its registered assigns (the “Lender”), at the Administrative
Agent’s Office or such other place as Cortland Capital Market Services LLC (the
“Administrative Agent”) shall have specified, in Dollars and in immediately
available funds, in accordance with Section 5.3 of the Credit Agreement (as
defined below) on the Maturity Date, the aggregate unpaid principal amount, if
any, of all advances made by the Lender to the Borrower in respect of Loans
pursuant to the Credit Agreement. The Borrower further promises to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time outstanding at the rates per annum and on the dates specified in
Section 2.8 of the Credit Agreement.

This Note is one of the promissory notes referred to in Section 2.5(e) of the
Credit Agreement, dated as of June 27, 2019 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Borrower, the lenders from time to time party thereto (the “Lenders”) and
Cortland Capital Market Services LLC, as Administrative Agent (such terms and
each other capitalized term used but not defined herein having the meaning
provided in Section 1 of the Credit Agreement).

This Note is subject to, and the Lender is entitled to the benefits of, the
provisions of the Credit Agreement, and the Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents.
The Loans evidenced hereby are subject to prepayment prior to the Maturity Date,
in whole or in part, as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and notice of any kind whatsoever in connection
with this Note. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or the Lender, any right, remedy, power or privilege
hereunder or under the Credit Documents shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder or thereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

Exhibit H-1



--------------------------------------------------------------------------------

A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.

All payments in respect of the principal of and interest on this Note shall be
made to the Person recorded in the Register as the holder of this Note, as
described more fully in Section 2.5 of the Credit Agreement, and such Person
shall be treated as the Lender hereunder for all purposes of the Credit
Agreement.

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit H-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROAN RESOURCES, INC.

By:  

 

Name:   Title:  

Signature Page

Roan Resources, Inc.

Note



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

[●], 20[●]

This Solvency Certificate (this “Solvency Certificate”) is delivered pursuant to
Section 6.2(n) of the Credit Agreement, dated as of June 27, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Roan Resources, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and
Cortland Capital Market Services LLC, as Administrative Agent (such terms and
each other capitalized term used but not defined herein having the meaning
provided in Section 1 of the Credit Agreement).

I, [_______], the [Chief Financial Officer][Treasurer] of the Company, DO HEREBY
CERTIFY in such capacity as an Authorized Officer of the Company and not in an
individual capacity as follows:

1.    I am the [Chief Financial Officer][Treasurer] of the Company, and I am
familiar with the financial performance and prospects of the Company and its
Subsidiaries and have the primary responsibility for the management of the
financial affairs and accounting practices of the Company and its Subsidiaries
and have acted on behalf of the Company and its Subsidiaries in connection with
the financing arrangements provided for under, and the other transactions
contemplated by, the Credit Agreement and the other Credit Documents.

2.    For purposes of this Solvency Certificate, I have, prior to the Initial
Funding Date (a) to the extent I deemed necessary or prudent to enable me to
express an informed opinion as to the matters referred to in this Solvency
Certificate, made inquiries of certain other duly Authorized Officers of the
Company in connection with the execution and delivery of this Solvency
Certificate; (b) read and reviewed the Credit Agreement; and (c) made such other
examinations, investigations and inquiries as I deemed necessary or prudent in
connection with the matters referred to in this Solvency Certificate.

3.    Based upon the foregoing, as of the Initial Funding Date, after giving
effect to the Transactions (including the borrowing of Loans):

A.    the fair value of the assets of the Company and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Company and its
Subsidiaries on a consolidated basis;

B.    the present fair saleable value of the property of the Company and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Company and its Subsidiaries on
a consolidated basis on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured;

 

Exhibit I-1



--------------------------------------------------------------------------------

C.    the Company and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and

D.    the Company and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Initial Funding Date.

This Solvency Certificate is a Credit Document executed pursuant to the Credit
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof
(including Section 13 thereof).

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate in the name
and on behalf of the Company as of the date first written above.

 

By:  

 

Name:   Title:  

Signature Page

Roan Resources, Inc.

Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SUBSCRIPTION AGREEMENT

[To be attached.]

 

Exhibit J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

[To be attached.]

 

Exhibit K-1



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF NEW LENDER SUPPLEMENT

SUPPLEMENT, dated [●], 20[    ], to the Credit Agreement, dated as of June 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Roan Resources, Inc., a Delaware
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and Cortland Capital Market Services LLC, as Administrative Agent
(such terms and each other capitalized term used but not defined herein having
the meaning provided in Section 1 of the Credit Agreement).

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section 2.15(b) thereof that any
financial institution may become a party to the Credit Agreement with the
consent of the Borrower, the Administrative Agent and the Initial Lenders in
connection with a transaction described in Section 2.15(a) thereof by executing
and delivering to the Borrower, the Administrative Agent and the Initial Lenders
a supplement to the Credit Agreement in substantially the form of this
Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1.    The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrower, the Administrative Agent and the Initial Lenders, become a Lender
for all purposes of the Credit Agreement to the same extent as if originally a
party thereto, with an Incremental Commitment of $            .

2.    The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 9.1 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Non-U.S. Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

Exhibit L-1



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

 

 

 

 

Exhibit L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[NAME OF LENDER] By:  

                    

Name:   Title:   Accepted this      day of             , 20    : By:  

                         

Name:   Title:   CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent By:  

                

Name:   Title:   [INITIAL LENDER] By:  

 

Name:   Title:  

 

Exhibit L-3